Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 1 of 158 PageID #: 5415



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE
 STA TE OF DELAWARE                                 )
 DEPARTMENT OF NATURAL                              )
 RESOURCES&                                         )
 ENVIRONMENTAL CONTROL,                             )        Case No. 18-00838-MN-CJB
                                                    )
                             Plaintiff,             )
                                                    )
              V.                                    )
                                                    )
 MOUNTAIRE FARMS OF                                 )
 DELAWARE, INC., a                                  )
 Delaware Corporation,                              )
                                                    )
                             Defendant.             )
      FIRST AMENDED AGREEMENT AND [PROPOSED] CONSENT
                         DECREE
       This First Amended Agreement and Proposed Consent Decree ("Agreement")

 is made and entered into as ofthls       ;?t!·-rti day of
                                                             A
                                                              1,
                                                             //      2020, by and between

 Mountaire Farms of Delaware, Inc. ("Mountaire") and Plaintiff, Delaware

 Department of Natural Resources and Environmental Control ("DNREC")

 (collectively, the "Parties"), as more fully set forth herein:

 I.    Recitals.

        1.         WHEREAS, Mountaire operates a poultry processing facility located

 on and nearby Route 24 east ofMillsboro, Delaware (the "Facility"); and
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 2 of 158 PageID #: 5416



      2.       WHEREAS, DNREC issued the following permits to Mountaire

related to the operation of its wastewater treatment facility (“WWTF”) at the

Facility: (1) Spray Irrigation Permit No. 359191-04 issued July 31, 2017 (the “Spray

Permit”); and (2) Agricultural Utilization Permits Nos. AGU 1402-S- 03 and AGU

1403-S-03, both issued June 1, 2014 (the “Land Application Permits”); and

      3.       WHEREAS, the Spray Permit allows Mountaire to operate a WWTF

at the Facility that spray irrigates reclaimed wastewater onto agricultural farmland

divided into thirteen (13) spray zones located north and south of State Route 24,

Millsboro, Delaware. The facility is permitted to dispose of a monthly average

quantity of 2.6 million gallons per day at a rate not to exceed 2.5 inches per acre

averaged over a seven-day period. The facility has been designed for monthly

effluent Total Nitrogen concentration of 15.6 mg/L according Mountaire’s 2010

Design Development Report, prepared by Cabe Associates, Inc. The total amount of

nitrogen that may be applied annually to each spray field acre is 320 pounds. (Spray

Permit attached as Exhibit A); and

      4.      WHEREAS, the Land Application Permits allows Mountaire to

operate a land treatment system for the agriculture utilization of sludge generated by

the WWTF. The permit is limited to the application of stabilized sludge from the

WWTF at agronomic rates specified in the Land Application Permits. (Land

Application Permits attached as Exhibit B); and


                                          2
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 3 of 158 PageID #: 5417



      5.        WHEREAS, at the end of August 2017, Mountaire discovered that the

WWTF was in failure due to a buildup of solids throughout the WWTF, as well as a

depletion of oxygen in the aerobic portions of the WWTF (the “System Failure”);

and

      6.        WHEREAS, the System Failure caused Mountaire’s wastewater to

exceed effluent limitations contained in the Spray Permit; and

      7.        WHEREAS, on September 5, 2017, DNREC’s Groundwater

Discharge Section (“GWDS”) received a notice via cover letter attached to

Mountaire’s July Discharge Monitoring Report indicating that operations staff

discovered that effluent composite samples were being collected at an invalid

sampling point that was not representative of the total combined effluent at the

Facility; and

      8.        WHEREAS, on September 7, 2017, the GWDS received verbal notice

from the Facility’s operational staff regarding the discovery of additional non-

compliance items, which caused the WWTF to apply constituents that exceeded

permit levels; and

      9.        WHEREAS, Mountaire undertook timely interim action to reduce the

solids from the spray effluent and disinfect the effluent prior to application on the

spray fields; and




                                         3
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 4 of 158 PageID #: 5418



      10.    WHEREAS, in November 2017 Mountaire submitted a Corrective

Action Work Plan (“CAWP”) to DNREC setting forth interim measures it would

implement to reduce the monthly concentration of spray effluent contaminants; and

      11.    WHEREAS, the CAWP proposes construction of a long-term

Wastewater Treatment Facility System Upgrade (hereinafter referred to as “Long-

Term WWTF Upgrade”). The Long-Term WWTF Upgrade will be designed to meet

permit limits and a maximum effluent concentration of 10 mg/L Total Nitrogen,

which align with State and Federal Drinking Water Standards; and

      12.    WHEREAS, Construction of the Long-Term WWTF Upgrade will

consist of two phases, as further discussed in Section VI (Compliance

Requirements). In the first phase, Mountaire will construct the Primary WWTF

Upgrades, which consist of the WWTF components necessary to achieve a Total

Nitrogen effluent concentration of 10 mg/L or less. (“Primary WWTF Upgrades”).

In the second phase, Mountaire will construct additional facility upgrades to further

enhance and improve wastewater management and solids handling at the facility,

including but not limited to replacing anaerobic lagoons with flow equalization

tanks. (“Secondary WWTF Upgrades”).




                                         4
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 5 of 158 PageID #: 5419



      13.     WHEREAS, the CAWP has been periodically updated to show

Mountaire’s progress on the interim measures. Mountaire also provides weekly

process control numbers and bi-weekly reports to DNREC and participates in

monthly meeting with the DNREC staff regarding the interim measures, and such

actions having commenced in September 2017 and continuing to date; and

      14.     WHEREAS, on November 2, 2017, DNREC issued Notice of

Violation No. W- 17-GWD-13 (the “NOV”) identifying a total of seventeen (17)

categories of permit violations, including thirteen (13) categories of Spray Permit

violations, and four (4) categories of Land Application Permit violations. (DNREC’s

November 2, 2017 Notice of Violation is attached as Exhibit C); and

      15.     WHEREAS, on December 22, 2017, DNREC supplemented its NOV

with a letter to Mountaire requiring additional corrective actions for violations of the

Spray Permit and the Land Application Permit, AGU 1402-S-03. (DNREC’s

December 22, 2017 letter attached as Exhibit D); and

      16.     WHEREAS, as a result of the System Failure, Mountaire will be

unable to maintain full compliance with the Spray Permit until such time that the

Primary WWTF Upgrades are completed; and




                                           5
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 6 of 158 PageID #: 5420



      17.     WHEREAS, Mountaire has already implemented, and is in the process

of further implementing interim measures designed to improve functionality of the

WWTF, and Mountaire has committed to fully implementing those interim measures

as set forth herein; and

      18.     WHEREAS, the interim measures implemented by Mountaire after the

occurrence of the System Failure have resulted in improvements in the quality of the

effluent from the WWTF, but such efforts have not and cannot consistently achieve

full compliance with the Spray Permit until the Primary WWTF Upgrades are

completed; and

      19.     WHEREAS, Mountaire has retained a design engineer to design the

Long-Term WWTF Upgrade to ensure that the WWTF will be able to meet Spray

Permit effluent limitations well into the future; and

      20.     WHEREAS, Mountaire’s design engineer has prepared a Final Design

Summary (the “Final Design Summary”) for the Long-Term WWTF Upgrade, and

has submitted this Final Design Summary to DNREC in connection with a

construction permit application for the Long-Term WWTF Upgrade intended to

implement Paragraph 45 hereof; and

      21.     WHEREAS, it is in the best interests of the Parties and the

environment that the remaining interim measures and long-term measures be

implemented as soon as possible in accordance with the requirements hereof; and


                                          6
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 7 of 158 PageID #: 5421



      22.     WHEREAS, some but not all of the residential drinking water wells

located some distance from the Facility have tested positive for nitrate as nitrogen

above the maximum safe drinking water standard of 10 mg/L; and

      23.     WHEREAS, Mountaire does not agree or concede that elevated levels

of nitrates in the drinking water wells are related to the System Failure, the WWTF

or Mountaire’s past and present operations; and

      24.     WHEREAS, while Mountaire maintains that it has not caused the

nearby drinking wells to have elevated levels of nitrates, many recognize that there

have historically been high levels of nitrates in the soils and groundwater in the area

prior to the time that Mountaire commenced operations at the Facility. However, as

a part of this Agreement, and as an environmentally beneficial offset, Mountaire

shall provide the residents in the area as shown on the attached Exhibit F (Residential

Area) the availability of a central water supply system or in the alternative, deep

water supply wells or water filtration systems in accordance with Section VII

(Environmentally Beneficial Offset) of this Agreement; and

      25.     WHEREAS, DNREC has brought lawsuits against Mountaire in

respect of: (i) its violations of the Spray Permit and the Land Application Permits;

(ii) its improper handling, treatment, storage, transportation and disposal of solid

waste, which present an imminent and substantial endangerment to health and the

environment, (iii) its handling, treatment, storage, transportation and disposal of


                                          7
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 8 of 158 PageID #: 5422



solid waste that constitutes open dumping of solid waste, and (iv) its unpermitted

discharge of pollutants into waters of the State and United States through surface

water and hydrogeologic connection of Mountaire-contaminated groundwater with

Swan Creek, Indian River and Indian River Bay; and

      26.      WHEREAS, to mitigate the environmental impacts from Mountaire’s

discharges of excess nitrogen caused by Mountaire’s System Failure, alleged permit

violations and any disposal of solid waste at the Facility, as well as by Mountaire’s

continued non-compliance with permit conditions until such time as the Primary

WWTF Upgrades are completed and compliance achieved, Mountaire will: (1)

determine, by a method approved by DNREC, the quantity of excess nitrogen

discharged to the spray fields above permit limits, with Mountaire’s quantity

determination subject to final approval by DNREC; and (2) as part of the

construction and operation of Mountaire’s Primary WWTF Upgrades, Mountaire

will install a system of wells to withdraw and treat groundwater through its WWTF

in an effort to remove the excess nitrogen Mountaire discharged from the

groundwater. The mitigation wells will be relocated and operational within 24

months of the issuance of the construction permit for the Long-Term WWTF

Upgrade; and




                                         8
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 9 of 158 PageID #: 5423



      27.     WHEREAS, Mountaire agrees to undertake the actions set forth herein

in addition to the interim and long-term corrective measures at the WWTF in order

to resolve and satisfy the allegations set forth in the NOV and in the Complaints filed

by DNREC in this Court and in the Superior Court of Delaware, 1 (hereinafter

referred to as the “Federal Complaint” and “State Complaint,” respectively) and to

return the WWTF to full compliance with the current or future Spray Permit and

Land Application Permits; and

      28.     WHEREAS, the Parties commit to work cooperatively and

communicate regularly to effectuate the purposes of this Agreement and allow the

Facility to continue operations as long as the requirements of this Agreement are

being satisfied, and provided further that the Parties are committed to pursue timely

and efficient performance of the actions identified in this Agreement; and

      29.     WHEREAS, the Parties have agreed that the resolution of any

violations of permit conditions or of applicable law addressed by this Agreement is

in the best interest of the Parties and in the public interest, and that execution of this

Agreement without further litigation is the most appropriate means of resolving

violations of the Spray Permit and the Land Application Permits, as alleged in the

Federal Complaint and State Complaint; and



1
 Delaware Department of Natural Resources & Environmental Control v.
Mountaire Farms of Delaware, Inc., C.A. No. S18M-06-002-RFS.
                                            9
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 10 of 158 PageID #: 5424



        30.    WHEREAS, the initial Agreement and [Proposed] Consent Decree

 was lodged with the Court on December 16, 2019, [D.I. 65], and published in the

 Delaware Register of Regulations on February 1, 2020; and

        31.    WHEREAS, as a result of public comments received and the meet and

 confer process with Intervenors, the Parties have agreed to further enhance and

 improve the WWTF and to take additional mitigation measures beyond the initial

 Agreement and [Proposed] Consent Decree.

        NOW THEREFORE, without any admission of fact or law, including

 without limitation any admission of potential violations of Delaware or federal law

 or regulations, the Parties hereby stipulate and agree as follows:

 II.    Objectives.

        32.    It is the express purpose of the Parties in entering into this Agreement

 to undertake actions to protect the public health and welfare, as well as the

 environment, and to resolve the claims of DNREC against Mountaire, as provided

 in this Agreement.

 III.   Jurisdiction.

        33.    The United States District Court for the District of Delaware (the

 “Court”) has jurisdiction over the subject matter of DNREC’s claims pursuant to the

 Resource Conservation and Recovery Act (“RCRA”), codified in 42 U.S.C. § 6901

 et seq., and the Clean Water Act, codified at 33 U.S.C. § 1251 et seq. (“CWA”),


                                           10
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 11 of 158 PageID #: 5425



 IV.    Enforcement.

        34.    This Agreement shall be governed by, and interpreted under, the laws

 of the State of Delaware.

        35.    Upon execution of this Agreement by the Parties, this Agreement shall

 be a legally binding contract enforceable by DNREC or Mountaire through a breach

 of contract action filed in a Delaware state court of competent jurisdiction.

        36.    On December 16, 2019, the initial Agreement and [Proposed] Consent

 Decree was lodged with the Court for public comment and thereafter for entry as a

 “Consent Decree” with the Court. Pursuant to Orders of the Court dated December

 17, 2020 [D.I. 67], and by further agreement of the Parties on March 6, 2020 [D.I.

 79], the matter has been stayed until May 1, 2020. During the period of the stay, the

 initial Consent Decree was published by DNREC in the Delaware Register of

 Regulations on February 1, 2020, and DNREC received four separate comment

 letters.

        37.    On May 7, 2020, the Court granted DNREC’s motion to stay the case

 until May 29, 2020, to allow DNREC and Mountaire additional time to consider and

 finalize changes to the original Agreement and [Proposed] Consent Decree based on

 the written public comments and Mountaire’s meet and confer process with

 Intervenors Gary and Anna-Marie Cuppels. D.I. 89.




                                           11
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 12 of 158 PageID #: 5426



       38.     After the comment period closed and following review of the public

 comments received, the Parties engaged in further negotiations, resulting in this First

 Amended Agreement and [Proposed] Consent Decree. Mountaire consents to entry

 of this Agreement as a Consent Decree without further notice and agrees not to

 withdraw from or oppose entry of this Consent Decree by the Court or to challenge

 any provision of the Consent Decree, unless DNREC has notified Mountaire in

 writing that it no longer supports entry of the Consent Decree. Upon the Court’s

 entry of this Agreement as a Consent Decree, the Parties shall submit to the

 jurisdiction of this Court for purposes of enforcement or implementation of any

 provision of the Consent Decree. The Court retains jurisdiction over both the subject

 matter of this Consent Decree for the duration of the performance of the terms and

 provisions of this Consent Decree for the purpose of enabling any of the Parties to

 apply to the Court at any time for such further order, direction, and relief as may be

 necessary or appropriate for the construction or modification of this Consent Decree,

 or to effectuate or enforce compliance with its terms, or to resolve disputes.

       39.     In the event the Court refuses to enter this Agreement as a Consent

 Decree, this Agreement shall remain enforceable as a legally binding contract

 between the Parties, enforceable as provided in Paragraph 35.




                                           12
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 13 of 158 PageID #: 5427



 V.    Application and Scope.

       40.     The provisions of this Agreement shall apply to and be binding upon

 DNREC, Mountaire and their respective successors and assigns for the term of this

 Agreement. Execution of this Agreement by Mountaire is properly authorized, and

 Mountaire commits the resources reasonably necessary to satisfy this Agreement.

 Notwithstanding any other provision of this Agreement to the contrary, the State of

 Delaware Department of Justice is not a party to this Agreement, and no aspect of

 its legal authority is disturbed by the content herein.

       41.     In the event Mountaire proposes to sell or transfer the Facility prior to

 termination of this Agreement, it shall advise any prospective purchaser or

 successor-in-interest about the existence of this Agreement in writing and provide

 therewith a copy of this Agreement. Mountaire shall simultaneously provide written

 notice to DNREC by certified mail, in accordance with Section XIX (Notices) of this

 Agreement that it is proposing to sell or transfer the Facility, which notice must

 include a copy of Mountaire’s written notice provided to the prospective purchaser

 or successor-in-interest required by this Paragraph. In addition, if Mountaire chooses

 to sell the Facility before this Agreement has been terminated, and the prospective

 purchaser chooses to continue to operate the Facility as a poultry processing facility,

 then such sale shall be contingent upon the purchaser or successor-in-interest




                                            13
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 14 of 158 PageID #: 5428



 agreeing to be bound by any remaining obligations applicable to the Facility under

 this Agreement.

       42.    No transfer of ownership or operation of the Facility, whether in

 compliance with the procedures of Paragraphs 41 and 42, or otherwise, shall relieve

 Mountaire of its obligation to ensure that the terms of this Agreement are

 implemented. At least 30 days prior to such transfer, Mountaire shall provide a copy

 of this Agreement to the proposed transferee or successor-in-interest and shall

 simultaneously provide written notice of the prospective transfer, together with a

 copy of the portion of the proposed written agreement addressing this Agreement,

 to DNREC in accordance with Section XIX of this Agreement (Notices). Any

 attempt to transfer ownership or operation of the Facility without complying with

 the requirements of Paragraphs 41 and 42 constitutes a violation of this Agreement.

       43.    Nothing contained herein shall prevent Mountaire for any reason from

 discontinuing its poultry processing operations at the Facility and relinquishing its

 Spray Permit and Land Application Permit, in which case all of Mountaire’s

 requirements to achieve Permit compliance under this Agreement shall be

 eliminated, provided, however, that the remaining requirements of this Agreement

 shall remain in effect. If Mountaire discontinues operations and relinquishes its

 Spray Permit and Land Application Permits, Mountaire will develop a mitigation




                                          14
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 15 of 158 PageID #: 5429



 plan for Department approval to resolve any outstanding mitigation commitments

 established via this Agreement.

 VI.   Compliance Requirements.

       44.     Interim Corrective Measures. Mountaire agrees to make all

 reasonable efforts to implement or to complete, in a timely manner, interim

 measures, which are designed to improve functionality to the WWTF in anticipation

 of the Long-Term WWTF system upgrades. As noted in Section I, several such

 measures have already been implemented and/or discontinued. If Mountaire

 discontinues or modifies any existing interim corrective measures, or implements

 any new interim corrective measures, Mountaire agrees to notify DNREC verbally

 and in writing as soon as practicable, but no later than five (5) days prior to

 discontinuing any existing or implementing any new interim corrective measures.

 Failure to provide the notice required by this Paragraph constitutes a violation of this

 Agreement.

       Interim Corrective Measures that have been taken prior to the execution of

 this Agreement and that are ongoing as of the execution date of this Agreement are:

              a.     Increased WWTF staffing

              b.     Installation and operation of Liquid Oxygen System – SDOX,

       including the upgraded SDOX system and the additional unit

              c.     4Q Project (CROM tank recycle)


                                           15
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 16 of 158 PageID #: 5430



             d.    Continued ongoing efforts to improve CROM performance

             e.    Review of alternatives to SDOX units due to performance and

       support concerns.

       Interim Corrective Measures that have been taken prior to the execution of

 this Agreement and that have been completed or discontinued are:

             f.    Removal of solids stored in the Temporary Sludge Storage

       Lagoon

             g.    Offal Room Screening Upgrade

             h.    Sludge removal from Final Pond

             i.    Activated Sludge System Improvements

             j.    Pivot Maintenance

             k.    Trial implementation of Zee Breakpoint Chlorination System

             l.    Sludge Removal from Anaerobic Lagoon 2

             m.    Solids Removal from Oxidation Ditch

             n.    Installation of a new post-anaerobic DAF Unit

             o.    Bench-testing of ion exchange, R3renew Electro-Kinetic

       Transfer System, and 3D Probe Technology

             p.    Retrofit of Clarifier B to allow increased Return Activated

       Sludge.




                                        16
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 17 of 158 PageID #: 5431



                q.   Removal of solids materials from existing Anaerobic Lagoon

       No. 1.


       45.      Wastewater Treatment Facility System Upgrade. The Parties

 acknowledge that at the time of the execution of this Agreement, Mountaire has

 submitted to DNREC applications for a construction permit for the Long-Term

 WWTF Upgrade and a request to modify the existing Spray Irrigation Operations

 Permit in contemplation of the completion of these upgrades. Mountaire represents

 that, to the best of its knowledge and belief, its applications for a construction permit

 for the Long-Term WWTF Upgrade and request to modify the existing Spray

 Irrigation Operations Permit address all applicable requirements of the Regulations

 Governing the Design, Installation and Operation of On-Site Wastewater Treatment

 and Disposal Systems, 7 Del. Admin. C. § 7101. Mountaire also represents that its

 applications for a construction permit for the Long-Term WWTF Upgrade and

 request to modify the existing Spray Irrigation Operations Permit address: (1) an

 emergency contingency plan (6.3.2.3.13.7); (2) elimination of wet weather irrigation

 fields (6.3.2.3.13.11); (3) synthetic lining of the new finish pond (6.3.2.3.5.6); (4)

 adequate storage capacity (6.3.2.3.12.2); (5) automatic diversion of off-spec water

 (6.3.2.3.2.4, 6.3.2.3.12.3); and (6) soils assessment/infiltration testing (6.3.2.3.6.5).

 The Department reserves the right to request additional information as needed to

 complete its technical review of the revised application.

                                            17
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 18 of 158 PageID #: 5432



       46.     Draft permits have been prepared and a public hearing on the permits

 was noticed for and occurred on May 21, 2020.

       47.     Construction of the Long-Term WWTF Upgrade consists of two

 phases. In the first phase, Mountaire will construct the Primary WWTF Upgrades,

 which consist of the WWTF components necessary to achieve a total nitrogen

 effluent concentration of 10 mg/L or less. (“Primary WWTF Upgrades”). The Parties

 contemplate that construction of the Primary WWTF Upgrades, including but not

 limited to the treatment and disposal components of the WWTF, will be completed

 within 24 months of the issuance of the construction permit.

       48.     In the second phase, Mountaire will construct additional facility

 upgrades to further enhance and improve wastewater management and solids

 handling at the facility, including but not limited to replacing anaerobic lagoons with

 flow equalization tanks. (“Secondary WWTF Upgrades”)

       49.     the Parties contemplate that construction of the Secondary WWTF

 Upgrades will be completed within 36 months of the issuance of the construction

 permit.

       50.     The Parties recognize the importance of timely completion of the

 Long-Term WWTF Upgrade in order to reduce the amount of total nitrogen that will

 be applied to Mountaire’s spray fields pending the completion and operation of the

 system upgrade. The Parties further acknowledge that DNREC has expedited its


                                           18
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 19 of 158 PageID #: 5433



 review of Mountaire’s permit applications, and further agree to act expeditiously to

 the extent practicable and permissible under applicable statutes and regulations to

 ensure timely completion of the Long-Term WWTF Upgrade.

       51.     Mountaire and DNREC have agreed to include a compliance schedule

 in the proposed Spray Irrigation Construction Permit to address the timing of the

 Secondary WWTF Upgrades as well as installation of treated effluent storage that

 increases Mountaire’s storage capacity from 22 million gallons to at least 44 million

 gallons. Mountaire also agrees that the design and operation of the Long-Term

 WWTF Upgrade will include the following: (i) installation of equipment allowing

 for the seasonal injection of supplemental carbon (glycerin or other suitable source)

 into the proposed tertiary filter to allow for additional denitrification as appropriate

 during the winter season; and (ii) certain design changes allowing for more

 consistent biologic treatment in periods of cold weather. In addition, Mountaire

 intends to pursue all permits required for the conversion of the Al Rust and

 Thorogood land application fields to dual-use spray irrigation or land application

 fields, thereby adding additional spray field acreage.




                                           19
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 20 of 158 PageID #: 5434



 VII. Environmentally Beneficial Offset & Alternative Water Supply.

       52.     The groundwater in the residential area shown as Exhibit F

 (“Residential Area”) has historically, before Mountaire commenced operations at

 the Facility, contained high levels of nitrates. The residences in the area, like many

 others in Sussex County, rely on shallow drinking water wells for a water supply,

 and on-site septic systems for domestic sewage disposal. Some, but not all residential

 drinking water wells in the Residential Area, have tested positive for nitrates as

 nitrogen above the safe drinking water standard.

       53.     Mountaire shall, as an environmentally beneficial offset, seek to make

 available to the residential property owners in the Residential Area through

 Tidewater Utilities (“Tidewater”), a regulated public water supply company, the

 availability of a central water supply that meets safe drinking water standards within

 the time frame set forth in Exhibit G. It is recognized by the Parties that the Delaware

 Public Service Commission (“PSC”) has jurisdiction over the supply of drinking

 water to the Residential Area and imposes certain requirements, such as obtaining a

 Certificate of Public Convenience and Necessity (“CPCN”) before a central water

 supply system can be installed. DNREC shall cooperate and provide assistance in

 obtaining PSC approvals necessary to provide the availability of a central water

 supply system to the Residential Area.




                                           20
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 21 of 158 PageID #: 5435



       54.     In the event that it is not possible to satisfy the PSC requirements for

 the installation of a central water supply system within the time frame set forth in

 Exhibit G, then as an alternative, and subject to receipt of all necessary permits and

 approvals, Mountaire shall offer to provide deep drinking water wells to the

 residential property owners in the Residential Area, in accordance with Exhibit G.

       55.     Regardless of Mountaire or Tidewater’s ability to obtain the necessary

 PSC approval, as discussed in Paragraph 53, Mountaire shall, as an alternative to

 connection to a central water supply or a deep well, offer within the timeframe

 described in Exhibit G, the prompt installation of a whole-house filtration system

 acceptable to DNREC.

       56.     Mountaire shall provide written reports on a monthly basis to DNREC

 detailing its efforts to provide an alternative water supply to the residential property

 owners in the Residential Area.

 VIII. Mitigation Measures.

       57.     Mitigation. As a result of the System Failure, Mountaire has sprayed

 and continues to spray effluent onto the spray fields which exceeds the Spray Permit

 concentration limit for Total Nitrogen. To mitigate for the quantity of Total Nitrogen

 sprayed above the permit limit, and to abate conditions that may have been caused

 thereby, Mountaire shall, at the time that the Primary WWTF Upgrades are

 operational, withdraw groundwater from the spray fields by relocating its shallow


                                           21
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 22 of 158 PageID #: 5436



 plant process production wells to spray field locations containing elevated levels of

 nitrates, and then after using such withdrawn groundwater for plant processing

 purposes, direct the resulting wastewater to the WWTF to achieve a reduction of

 nitrates in the groundwater concentrations, and to effectuate the highest level of

 hydraulic control practicable based on Mountaire’s process water needs.

       58.    Mountaire has submitted a work plan for process well relocation that

 provides hydraulic control under the facility. This mitigation measure shall be a

 permanent part of the Long-Term WWTF Upgrade, and not a temporary measure.

 The manner in which the shallow plant processing wells are to be located and the

 methodology for determining the amount of Total Nitrogen to be reduced from the

 groundwater treatment is set forth in Exhibit H.

       59.    Mountaire shall install at least 1,000 feet of “TreeWell” or equivalent

 phytoremediation barrier between its lower spray fields and wetlands bordering

 Swan Creek south of State Route 24. Within thirty (30) days of the date of execution

 of this Agreement, Mountaire shall submit to DNREC a work plan for the

 phytoremediation barrier required under this paragraph 59.

       60.    Mountaire shall provide written reports on a monthly basis to DNREC

 detailing its efforts to implement the mitigation measures set forth in Exhibit H and

 in Paragraph 59 above.




                                          22
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 23 of 158 PageID #: 5437



 IX.   Monitoring Compliance Certification.

       61.     The Spray Permit as issued on July 31, 2017, and the Land Application

 Permits as issued on May 30, 2014, each contain monitoring requirements imposed

 on Mountaire for purposes of determining permit compliance. To assure that the

 monitoring requirements are being satisfied, that interim corrective actions are being

 properly performed and continued, and the Facility is being operated in accordance

 with this Agreement, Mountaire shall, within sixty (60) days of the date of execution

 of this Agreement, submit to DNREC for approval, the names of a qualified licensed

 professionals or licensed consulting firms with operational sampling and monitoring

 experience in the spray irrigation of wastewater and agricultural land application of

 solids to certify that the monitoring requirements contained in the referenced Permits

 are being satisfied. The Certifications shall be provided to DNREC at the time

 monitoring results are submitted by Mountaire to DNREC, and such Certifications

 shall contain a description of any deficiencies and any corrective action taken by

 Mountaire. If Mountaire is not sooner relieved of this requirement by DNREC, then

 this requirement shall terminate at the time of termination of the Agreement.




                                          23
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 24 of 158 PageID #: 5438



 X.    Civil Penalties and Costs.

       62.     The parties acknowledge that Mountaire has, in connection with this

 Agreement, paid a civil penalty to DNREC in the amount of $600,000.00, such civil

 penalty having been reduced by thirty (30) percent as a result of the obligation to

 provide the Environmentally Beneficial Offset as set forth in Section VII

 (Environmentally Beneficial Offset) hereof.

       63.     The parties further acknowledge that Mountaire has, in connection

 with this Agreement, paid costs incurred by DNREC in the investigation of the

 violations alleged in the Complaint in the amount of $25,000.00.

       64.     [Reserved].

       65.     The Parties further agree that any violations of the provisions of this

 Agreement may result in the immediate issuance of a cease and desist order pursuant

 to 7 Del. C. § 6018 to Mountaire and may result in further enforcement action that

 may include, but is not limited to, additional civil penalties, administrative penalties,

 criminal penalties, or injunctive relief.

       66.     DNREC is not required to seek penalties under this Section (Civil

 Penalties and Costs) for any specific violation, and the failure of DNREC to seek a

 penalty for any specific violation shall not waive or affect DNREC's rights to seek

 penalties for any future violation of the Agreement.




                                             24
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 25 of 158 PageID #: 5439



 XI.   Stipulated Penalties.

       67.      Mountaire shall be liable for stipulated penalties for violations of this

 Agreement as specified below, unless excused under Section XII (Force Majeure).

 A violation includes failing to perform any obligation required by the terms of this

 Agreement, including any work plan or schedule approved under this Agreement,

 according to all applicable requirements of this Agreement and within the specified

 time schedules established by or approved under this Agreement.

       68.      Late Payment of Civil Penalties and Costs. If Mountaire fails to pay

 the civil penalties or costs required under Section X (Civil Penalties and Costs) of

 this Agreement when due, Mountaire shall pay a stipulated penalty of $1,000.00 per

 day for each day that the payment is late.

       69.      Compliance Requirements. Stipulated penalties shall accrue for each

 violation of the obligation to implement interim or long-term measures by the final

 date required under Section VI (Compliance Requirements) of this Agreement:

             Penalty Per Violation Per Day        Period of Noncompliance

                $1,000                                 Each Day

       70.      Stipulated penalties under this Section (Stipulated Penalties) shall

 begin to accrue on the day after performance is due or on the day that a violation

 occurs, whichever is applicable, and shall continue to accrue until performance is




                                             25
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 26 of 158 PageID #: 5440



 satisfactorily completed or until the violation ceases. Stipulated penalties shall

 accrue simultaneously for separate violations of this Agreement.

       71.     Within 20 Business Days of a written demand by DNREC, Mountaire

 shall either pay stipulated penalties or invoke the Dispute Resolution provisions of

 Section XV (Dispute Resolution) of this Agreement.

       72.     DNREC may in the unreviewable exercise of their discretion, reduce

 or waive stipulated penalties otherwise due it under this Agreement.

       73.     Stipulated penalties shall continue to accrue as provided in this Section

 (Stipulated Penalties), during any Dispute Resolution, but need not be paid until the

 following:

              a.    If the dispute is resolved by agreement or by a decision of

              DNREC, which is not appealed to a court of competent jurisdiction,

              Mountaire may be required to pay accrued penalties determined to be

              owing to DNREC within 30 days of the effective date of the agreement

              or the receipt of DNREC’s decision or order if the dispute resolution

              process is invoked in bad faith.

              b.    If the dispute is appealed and DNREC prevails, Mountaire shall

              pay all accrued penalties determined by a court of competent

              jurisdiction to be owing within 60 days of receiving said court’s

              decision or order, except as provided in Subparagraph c, below.


                                           26
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 27 of 158 PageID #: 5441



              c.     If any Party further appeals said court’s decision respecting

              accrued penalties, Mountaire shall pay all accrued penalties determined

              to be owing, together with interest, within 15 days of receiving the final

              appellate court decision.

       74.     Mountaire shall pay stipulated penalties owing to DNREC in the

 manner set forth and with the confirmation notices required by this Section

 (Stipulated Penalties), respectively, except that the transmittal letter shall state that

 the payment is for stipulated penalties and shall state for which violation(s) the

 penalties are being paid.

       75.     If Mountaire fails to pay stipulated penalties according to the terms of

 this Agreement, Mountaire shall be liable for interest on such penalties, as provided

 for in 7 Del. C. § 6005, accruing as of the date payment became due. Nothing in this

 Paragraph shall be construed to limit DNREC from seeking any remedy otherwise

 provided by law for Mountaire’s failure to pay any stipulated penalties. Mountaire

 does not waive and specifically reserves all of its defenses to any such action by

 DNREC.

       76.     The stipulated penalties provided for in this Agreement shall be in

 addition to any other rights, remedies, or sanctions available to DNREC for

 Mountaire’s violation of this Agreement or applicable law. Where a violation of this

 Agreement is also a violation of relevant statutory or regulatory requirements,


                                            27
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 28 of 158 PageID #: 5442



 Mountaire shall receive full credit, for any stipulated penalties paid, against any

 statutory penalties imposed for such violation.

 XII. Force Majeure.

       77.     A “force majeure” for purposes of this Agreement is defined as any

 event arising from causes beyond the control of Mountaire that delays or prevents

 the performance of any obligation under this Agreement despite Mountaire’s best

 efforts to fulfill the obligation, taking into account DNREC’s commitment to act in

 a timely manner regarding any matter under consideration or review. A “force

 majeure” does not include the failure of performance by Mountaire due to the failure

 of any of Mountaire’s officers, directors, employees, agents, or contractors to

 employ best efforts in taking actions necessary for Mountaire to comply with the

 provisions of this Agreement, nor does it include the failure of performance by

 Mountaire due to the failure of any of Mountaire’s officers, directors, or employees

 to perform their duties. The requirement that Mountaire exercise its best efforts to

 fulfill the obligations, includes without limitation an obligation to use best efforts to

 anticipate any potential force majeure event and best efforts to address the effects of

 any such event (a) as it is occurring and (b) after it has occurred to prevent or

 minimize any resulting delay to the greatest extent possible. A force majeure does

 not include Mountaire’s financial inability to perform any obligation under this

 Agreement.


                                            28
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 29 of 158 PageID #: 5443



       78.     In the event of a force majeure Mountaire shall notify DNREC

 verbally or in writing as soon as practicable, but in any event within forty-eight hours

 from the time when Mountaire first knew of the event, or should have known of the

 event by exercise of due diligence. In this notification or subsequent communication,

 Mountaire shall specifically reference this Paragraph of this Agreement and describe

 the anticipated length of time the delay may persist, the cause or causes of the delay,

 and the measures taken or to be taken by Mountaire to prevent or minimize the delay

 and the schedule by which those measures will be implemented. Mountaire shall

 adopt all reasonable measures to avoid or minimize such delays.

       79.     Failure by Mountaire to comply with the notice requirements of

 Paragraph 78 as specified above shall render this Section (Force Majeure) voidable

 by DNREC.

       80.     DNREC shall acknowledge receipt of Mountaire's claims of a delay or

 impediment to performance within five (5) business days of DNREC's receipt of the

 Force Majeure notice required under Paragraph 78.

       81.     If DNREC agrees that the delay or impediment to performance has

 been or will be caused by circumstances beyond the control of Mountaire, and that

 Mountaire could not have prevented the delay by the exercise of due diligence, then

 DNREC shall extend the required deadline(s) or all requirement(s) affected by the

 delay by a period equivalent to the delay caused by such circumstances, or such other


                                           29
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 30 of 158 PageID #: 5444



 period as may be appropriate in light of the circumstances. Such an extension by

 DNREC shall modify this Agreement and does not require Court approval.

       82.     Unanticipated or increased costs or expense associated with the

 performance of Mountaire’s obligations under this Agreement shall not constitute

 circumstances beyond Mountaire’s control, or serve as a basis for an extension of

 time under this Section (Force Majeure).

       83.     Notwithstanding any other provision of this Agreement, no inference

 shall be drawn nor presumption adverse to any Party be established as a result of

 Mountaire’s transmitting a notice of Force Majeure.

 XIII. Release of Liability.

       84.     Mountaire’s satisfaction of its obligations under this Agreement shall

 resolve and release Mountaire of any and all liability of Mountaire to DNREC for:

 [1] the System Failure; [2] Mountaire’s past failure to meet the effluent limitations

 and other conditions in the Spray Permit; [3] Mountaire’s past failures to satisfy the

 compliance requirements in the Land Application Permits, including but not limited

 to, any such liability that might be imposed for violations alleged in the NOV; [4]

 Mountaire’s present failure to comply with the effluent limitations in the Spray

 Permit for the period from the System Failure until the Primary WWTF Upgrades

 are completed; [5] Mountaire’s alleged other contribution to the past or present

 handling, storage, treatment, transportation or disposal of a solid waste that may


                                            30
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 31 of 158 PageID #: 5445



 present an imminent and substantial endangerment to health or the environment; [6]

 Mountaire’s alleged other disposal into an “open dump” as defined under 7 Del. C.

 § 6002(35) and 42 U.S.C. 6403(14); and [7] Mountaire’s alleged other discharge of

 pollutants into waters of the State and United States through surface water

 hydrogeologic connection of Mountaire contaminated groundwater with Swan

 Creek, Indian River, and Indian River Bay.

       85.    During the time from the execution of this Agreement until Mountaire

 applies for an amended Spray Permit as required under Paragraph 45 of this

 Agreement, Mountaire shall, during such period, undertake all practical and

 reasonable measures to operate the WWTF in a manner that achieves results that

 approach full compliance with the Spray Permit. Mountaire shall further attempt to

 minimize the impact that the construction of the WWTF system upgrade has on

 interim operations of the WWTF. Provided Mountaire undertakes the practical and

 reasonable measures required under this Paragraph and Paragraph 44, Mountaire

 shall not have any liability for failing to meet the conditions of the Spray Permit

 prior to the effective date of the amendment to the Spray Permit as required under

 Paragraph 45.

       86.    To the extent Mountaire takes required actions identified in this

 Agreement, the release of liability set forth in Paragraph 85 above shall extend

 through the time this Agreement is terminated pursuant to Section XXI (Termination


                                         31
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 32 of 158 PageID #: 5446



 and Satisfaction). This Paragraph is not intended nor shall it be construed to limit

 the provisions of Paragraph 85 above.

       87.     Nothing in this Release of Liability shall affect the legal rights of any

 individual not a party to this Agreement. In addition, nothing in this Release of

 Liability shall affect DNREC’s ability to enforce any violations of federal or state

 law that are not expressly set forth in Paragraph 84 of this Agreement.

 XIV. General Provisions

       88.     Modification. This Agreement may only be modified by written

 consent of the undersigned Parties or their successors. Except as otherwise provided

 herein, any changes or amendments to the Agreement shall be submitted to the Court

 for purposes of the entry of a Court Order to reflect the revised Agreement. Nothing

 in this Agreement shall be deemed to alter the Court’s power to modify, enforce,

 supervise, or approve modifications to this Agreement.

       89.     Admissibility. This Agreement shall not be deemed an admission of

 liability or wrongdoing by any Party, and its admissibility shall be limited in

 accordance with Rule 408 of the Federal and Delaware Rules of Evidence in any

 court proceeding, except in an action to enforce this Agreement.

       90.     Other Laws. Except as specifically provided by this Agreement,

 nothing in this Agreement shall relieve Mountaire of its obligation to comply with

 all applicable federal, state, and local laws and regulations.


                                           32
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 33 of 158 PageID #: 5447



 XV. Dispute Resolution.

       91.     All disputes arising under the terms of the Agreement shall be resolved

 in accordance with the following procedure.

       92.     Any party wishing to initiate dispute resolution shall provide the other

 with a written statement outlining the nature of the dispute (the “Notice of Dispute”).

 The Parties, within ten (10) days of the receipt of the Notice of Dispute, shall meet

 and confer to attempt to resolve their differences informally.

       93.     If the Parties are unable to resolve the dispute within fourteen (14) days

 of receipt of the Notice of Dispute, or such longer time to which the Parties may

 agree to pursue informal dispute resolution, either: (i) the dispute shall be submitted

 to the Court, via motion, for a hearing if this Agreement has previously been entered

 by the Court as a Consent Decree or if the Court has not yet acted on the request to

 enter the Agreement as a Consent Decree; or (ii) if the Court has rejected entry of

 this Agreement as a Consent Decree, the dispute shall be submitted to a Delaware

 state court of competent jurisdiction on a cause of action arising under state law.




                                           33
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 34 of 158 PageID #: 5448



 XVI. Information Collection, Retention, and Sharing.

       94.     Right of Entry. DNREC and their representatives, including attorneys,

 contractors, and consultants, shall have a right of entry upon the premises of the

 Facility at any time for any lawful purpose, including, but not limited to:

              a.    Monitor the progress of activities required under this Agreement;

              b.    Verify any data or information submitted to DNREC;

              c.    Obtain samples and, upon request, splits of any samples

              taken by Mountaire or its representatives, contractors, or

              consultants;

              d.    Inspect equipment at the Facility;

              e.    Inspect and copy all records maintained by Mountaire related in

              any way to this Agreement;

              f.    Obtain documentary evidence, including photographs and
              similar data; and

              g.    Assess Mountaire’s compliance with this Agreement.

       95.     Nothing in this Agreement shall limit the authority of DNREC to

 conduct tests and inspections under applicable statutory and regulatory provisions.

       96.     Information Sharing. Mountaire and DNREC shall cooperate with the

 signatories to the Agreement by providing statistics, analysis, audits, and other

 information regarding compliance with the Agreement. At reasonable times and

 upon reasonable notice, which need not be more than 30 days, Mountaire shall

                                           34
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 35 of 158 PageID #: 5449



 provide to DNREC copies of documents or things requested by DNREC for the

 purpose of determining whether Mountaire is complying with this agreement and

 order. Upon reasonable request and within 30 days, DNREC shall provide to

 Mountaire documents or things requested upon which DNREC relies in claiming

 Mountaire is not complying with this Agreement. Upon request, Mountaire shall

 provide DNREC or its authorized representatives with splits of any samples taken

 by Mountaire. Upon request, DNREC shall provide Mountaire with splits of any

 samples taken by DNREC or its authorized representatives. Mountaire shall provide

 DNREC copies of all analytical results, regardless of whether the results are

 specifically requested by DNREC.

       97.     Recordkeeping, Record Retention, and Reporting. Until five (5) years

 after the termination of this Agreement, Mountaire shall make all reasonable efforts

 to retain, and shall instruct its contractors and agents to make all reasonable efforts

 to preserve, all non-identical copies of all final documents (including such

 documents in electronic form) in its or its contractors’ or agents’ possession that

 relate to Mountaire’s performance of its obligations under this Agreement. This

 information-retention requirement shall apply regardless of any contrary corporate

 or institutional policies or procedures. The information-retention requirement shall

 be in addition to any similar information-retention requirement included in any

 permits, and shall not affect or invalidate any such permit requirements. At any time


                                           35
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 36 of 158 PageID #: 5450



 during this information-retention period, upon request by DNREC, Mountaire shall

 provide copies of any documents required to be maintained under this Paragraph,

 subject to Mountaire’s right to claim any such documents as privileged under the

 attorney-client privilege or any other privilege recognized by federal law. If

 Mountaire asserts such a privilege, it shall provide the following: (1) the title of the

 document, record, or information; (2) the date of the document, record, or

 information; (3) the name and title of each author of the document, record, or

 information; (4) the name and title of each addressee and recipient; (5) a description

 of the subject of the document, record, or information; and (6) the privilege asserted

 by Mountaire. However, no final documents or records created or generated pursuant

 to the requirements of this Agreement shall be withheld on grounds of privilege.

       98.     This Agreement in no way limits or affects any right of entry and

 inspection, or any right to obtain information, held by DNREC pursuant to

 applicable federal or state laws, regulations, or permits, nor does it limit or affect

 any duty or obligation of Mountaire to maintain documents, records, or other

 information imposed by applicable federal or state laws, regulations, or permits.




                                           36
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 37 of 158 PageID #: 5451



 XVII. Effect of Settlement/Reservation of Rights.

       99.     This Agreement resolves the claims of DNREC for the violations

 alleged in the Complaint filed in this action and includes the Notice of Violation

 issued to Mountaire by DNREC on November 2, 2017.

       100.    DNREC reserves all legal and equitable remedies available to enforce

 the provisions of this Agreement, and DNREC does not waive and specifically

 reserves all defenses to any such claims. Except as provided in Paragraphs 84 and

 85 hereof this Agreement shall not be construed to limit the rights of DNREC to

 obtain penalties or injunctive relief under any applicable law, regulation, or permit.

 DNREC further reserves all legal and equitable remedies to address any imminent

 and substantial endangerment to the public health or welfare or environment that

 arise at, or posed by, the Facility, whether related to the violations addressed in this

 Agreement or otherwise. DNREC does not waive and specifically reserves all

 defenses to any such claims.

       101.    This Agreement is not a permit, or a modification of any permit, under

 any federal, state, or local laws or regulations. Unless addressed otherwise herein,

 Mountaire is responsible for achieving and maintaining compliance with all

 applicable federal, state, and local laws, regulations, and permits. Unless specifically

 set forth herein, Mountaire’s compliance with this Agreement does not guarantee

 compliance with any applicable federal, state, or local laws or regulations.


                                           37
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 38 of 158 PageID #: 5452



 Mountaire’s compliance with this Agreement shall be no defense to any action

 commenced by DNREC pursuant to any such laws, regulations, or permits. Unless

 specifically set forth herein, nothing in this Agreement shall be construed to be a

 ruling on, or determination of, any issues related to any federal, state, or local

 permits. Except as expressly set forth herein, it is understood that the interim actions

 undertaken by Mountaire under this Agreement to achieve compliance shall not

 require individual permits from DNREC and shall be subject to the provisions of

 Paragraphs 44, 84, 85, and 99 of this Agreement.

          102.   Nothing in this Agreement shall alter DNREC’s independent

 statutory, regulatory, and permitting discretion, and nothing in this Agreement shall

 be construed to require DNREC to pay or appropriate any monies or expend any

 funds.

          103.   This Agreement does not limit or affect the rights of Mountaire or of

 DNREC against any third Parties, not party to this Agreement.

          104.   This Agreement shall not be construed to create rights in, or grant any

 cause of action to, any third party not party to this Agreement. This Agreement

 affects the rights, obligations, and duties of the Parties only. Notwithstanding any

 other provision of this Agreement to the contrary, nothing in this Agreement is

 intended to, nor shall it be interpreted or construed in a manner which shall: (a) grant

 any third party the right to enforce any of the terms, rights, or obligations set forth


                                            38
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 39 of 158 PageID #: 5453



 in this Agreement; (b) confer any substantive or procedural rights or privileges to

 any third party in relation to or arising out of any collateral civil or criminal legal

 proceeding; (c) impair the legal rights of any third party; or (d) waive or otherwise

 affect the sovereignty of the State of Delaware or the application of 10 Del. C. §

 4001, et seq. to any civil proceeding involving any officer, employee, or agent of the

 State of Delaware.

 XVIII. Costs.

       105.    Except as to DNREC’s costs, as provided in Paragraph 63, the Parties

 shall bear their own costs of this action, including attorney’s fees.

 XIX. Notices.

       106.    Unless otherwise provided herein, notifications to or communications

 with DNREC or Mountaire shall be deemed submitted on the date they are

 postmarked and sent either by overnight receipt mail service or by certified or

 registered mail, return receipt requested, or on the date that they are hand delivered.

 Except as otherwise provided herein, when written notification or communication is

 required by this Agreement, it shall be addressed as follows:




                                           39
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 40 of 158 PageID #: 5454



  As to Mountaire:

        Phillip Plylar
        President
        Mountaire Farms of Delaware, Inc.
        P.O. Box 1320
        29106 John J. Williams Hwy.
        Millsboro, DE 19966
        pplylar@mountaire.com

        with a copy to:

        F. Michael Parkowski, Esq.
        Michael W. Teichman, Esq.
        Elio Battista, Jr., Esq.
        Parkowski, Guerke & Swayze, P.A.
        1105 N. Market Street, 19th Floor
        Wilmington, DE 19801
        mparkowski@pgslegal.com
        mteichman@pgslegal.com
        ebattista@pgslegal.com

   As to DNREC:

        The Honorable Shawn M. Garvin
        Secretary
        State of Delaware
        Department of Natural Resources and Environmental Control
        89 Kings Highway
        Dover, DE 19904

        with a copy to:

        Devera Scott, Esq.
        Deputy Attorney General
        Delaware Department of Justice
        102 West Water Street
        Dover, DE 19904
        Devera.Scott@Delaware.gov


                                         40
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 41 of 158 PageID #: 5455



       107.    Either party may change either the notice recipient or the address for

 providing notices to it by serving the other party with a notice setting forth such new

 notice recipient or address.

 XX. Effective Date.

       108.    As among the Parties, the effective date of this Agreement shall be the

 date upon which this Agreement is executed by the Parties. This Agreement shall

 not become effective as a Consent Decree until the date upon which it is entered by

 the Court.

 XXI. Termination and Satisfaction.

       109.    This Paragraph establishes the procedures and standards for

 termination of this Agreement.

                 a. The standard for termination of this Agreement is Mountaire’s

              satisfaction of the requirements of this Agreement. Specifically, the

              requirements for termination include payment of any civil penalties and

              stipulated penalties that may be due to DNREC under this Agreement

              and implementation of the compliance requirements under Sections VI

              (Compliance Requirements), VII (Environmentally Beneficial Offset),

              VIII (Mitigation Measures), and IX (Monitoring Compliance

              Certification) of this Agreement.




                                           41
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 42 of 158 PageID #: 5456



                b. The procedure for termination is as follows: if Mountaire

             believes that it is in compliance with the requirements of this

             Agreement, and has paid the civil penalties and any stipulated penalties

             required by this Agreement, then Mountaire shall so certify to DNREC.

             Within sixty days after receipt of Mountaire's certification, DNREC

             shall provide a written response to Mountaire indicating whether

             DNREC concurs that Mountaire is in compliance with the requirements

             of this Agreement through the date of the certification and has paid the

             civil and any stipulated penalties required by this Agreement. To the

             extent that DNREC states in such response that it concurs with

             Mountaire's certification, then this Agreement shall be terminated,

             effective on the date of Mountaire's certification and subject to the

             filing of a Notice of Termination with the Court. To the extent that

             DNREC states in its response that it does not concur with Mountaire's

             certification, then DNREC shall identify within its response those

             requirements of the Agreement with which DNREC asserts that

             Mountaire is not in compliance, and/or any civil penalties that DNREC

             asserts are due and owing from Mountaire under this Agreement. Any

             disagreement between the Parties with respect to termination under this

             Paragraph shall be submitted to this Honorable Court for resolution.


                                         42
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 43 of 158 PageID #: 5457



              Termination of this Agreement under this Paragraph 109 shall

              conclusively and finally establish that Mountaire has satisfied all the

              requirements of this Agreement for purposes of Section XVII (Effect

              of Settlement/Reservation of Rights).

 XXII. Miscellaneous Provisions.

       110.    Each party declares and represents that no promise, inducement, or

 agreement not herein expressed has been made to it. Each party acknowledges that

 it and its counsel have received this Agreement and that the normal rule of

 construction to the effect that any ambiguities are to be resolved against the drafting

 party shall not be employed in the interpretation of this Agreement.

       111.    Each party acknowledges and agrees that this Agreement supersedes

 all previous oral or written agreements, memoranda, correspondence, or other

 communications between the Parties hereto relating to the subject matter hereof, and

 that this Agreement contains the entire agreement between the Parties hereto.

 Simultaneously with the lodging of this Agreement, DNREC shall seek, and

 Mountaire will consent to, the voluntary dismissal of State of Delaware Department

 of Natural Resources & Environmental Control v. Mountaire Farms of Delaware,

 Inc., C.A. No. S18M-06-02 RFS, and, upon dismissal, the Parties agree that the

 consent decree filed in that matter shall be deemed moot.

       112.    Time will be of the essence in the performance of this Agreement.


                                           43
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 44 of 158 PageID #: 5458



       113.    All submissions shall be considered effective upon receipt, unless

 otherwise provided in this Agreement.

       114.    The Parties consent to the execution of this Agreement without further

 notice.

       115.    Each undersigned representative of a Party to this Agreement certifies

 that he or she is authorized to enter into the terms and conditions of this Agreement,

 and to execute and legally bind such party to this Agreement.

       116.    This Agreement may be signed and dated in any number of

 counterparts, each of which shall be an original, and such counterparts shall together

 be one and the same Agreement.

                                  [Signature Page Follows]




                                          44
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 45 of 158 PageID #: 5459




  FOR THE DEPARTMENT OF NATURAL RESOURCES AND
  ENVIRONMENTAL CONTROL


 By: _____________________________                       5/29/20
                                                Date: _________________
 Shawn M. Garvin, Secretary
 State of Delaware
 Department of Natural Resources and
    Environmental Control
 89 Kings Highway
 Dover, DE 19901

 Approved as to form:

  Devera Scott, I.D. No. 4756
  Deputy Attorney General
  Delaware Department of Justice
  102 West Water Street
  Dover, DE 19904

  FOR MOUNTAIRE FARMS OF DELAWARE, INC.


 By: _____________________________              Date: _________________
  Phillip Plylar
  President
  Mountaire Farms of Delaware, Inc.
  P.O. Box 1320
  29106 John J. Williams Hwy.
  Millsboro, DE 19966


 By: ______________________________             Date: May 29, 2020
  F. Michael Parkowski, Esquire, I.D. No. 7
  Michael W. Teichman, Esquire, I.D. No. 3323
  Elio Battista, Jr., Esquire, I.D. No. 3814
  Parkowski, Guerke & Swayze, P.A.
  1105 N. Market Street 19th Floor
  Wilmington, DE 19801


                                       45
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 46 of 158 PageID #: 5460




  FOR THE DEPARTMENT OF NATURAL RESOURCES AND
  ENVIRONMENTAL CONTROL


 By: ___________                                Date: -------
 Shawn M. Garvin, Secretary
 State of Delaware
 Department of Natural
 Resources and
 Environmental Control
 89 Kings Highway
 Dover, DE 19901

 Approved as to form:

  Devera Scott, I.D. No. 4756
  Deputy Attorney General
  Delaware Department of Justice
  102 West Water Street
  Dover, DE 19904

  FOR MOUNTAIRE FARMS OF DELAWARE, INC.


 By:�
  PhiIHpPlyl
  President
  Mountaire Farms of Delaware, Inc.
  P.O. Box 1320
  29106 John J. Williams Hwy.
  Millsboro, DE 19966


 By:____________                                Date: May 29, 2020
  F. Michael Parkowski, Esquire, I.D. No. 7
  Michael W. Teichman, Esquire, I.D. No. 3323
  Elio Battista, Jr., Esquire, I.D. No. 3814
  Parkowski, Guerke & Swayze, P.A.
  1105 N. Market Street 19th Floor
  Wilmington, DE 19801

                                      45
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 47 of 158 PageID #: 5461




  FOR THE DEPARTMENT OF NATURAL RESOURCES AND
  ENVIRONMENTAL CONTROL


 By: _____________________________              Date: _________________
 Shawn M. Garvin, Secretary
 State of Delaware
 Department of Natural
 Resources and
 Environmental Control
 89 Kings Highway
 Dover, DE 19901

 Approved as to form:

  Devera Scott, I.D. No. 4756
  Deputy Attorney General
  Delaware Department of Justice
  102 West Water Street
  Dover, DE 19904

  FOR MOUNTAIRE FARMS OF DELAWARE, INC.


 By: _____________________________              Date: _________________
  Phillip Plylar
  President
  Mountaire Farms of Delaware, Inc.
  P.O. Box 1320
  29106 John J. Williams Hwy.
  Millsboro, DE 19966


 By: ______________________________             Date: May 29, 2020
  F. Michael Parkowski, Esquire, I.D. No. 7
  Michael W. Teichman, Esquire, I.D. No. 3323
  Elio Battista, Jr., Esquire, I.D. No. 3814
  Parkowski, Guerke & Swayze, P.A.
  1105 N. Market Street 19th Floor
  Wilmington, DE 19801
                                       45
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 48 of 158 PageID #: 5462



                          12
        SO ORDERED, this _____day      April
                                  of ____________________,     21
                                                           20_____.


                               United States Magistrate Judge




                                       46
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 49 of 158 PageID #: 5463




                              EXHIB.IT A
                           SPRAY PERMIT




                                      047
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 50 of 158 PageID #: 5464


Spray Irrigation Operations Permit
                                                                                       DEN Number: 3S9191-04
Issued by: Groundwater Discharges Section                                              Effective Date: July 31, 2017
           Division of Water                                                           Expiration Date: July 30, 2022
           Department of Natural Resources
           and Environmental Control
           89 Kings Highway
           Dover Delaware 19901
           302-739-9948




                              AUTHORIZATl0N TO OPERATE AND MAINTAIN
                                      UNDER THE LAWS OF THE
                                       STATE OF DELAWARE

     PERMITTEE: Mountaire Farms of Delaware, Inc.
                           P.O. Box 1320
                           Millsboro, Delaware 19966

     FACILITY:             Mountaire Farms of Delaware, Inc.


         I.   Pursuant to the provisions of 7 � §6003, Mountaire Farms of Delaware, lnc. is herein
              authorized to operate and maintain the facility known as Mountaire Farms of Delaware, Inc.
              located on Route #24, approximately 2.0 miles east of Millsboro, Sussex County, Delaware to spray
              irrigate treated poultry processing wastewater and treated sanitary waste to an area north of State Route #24
              "WHBJ" consisting of 619 acres and to areas south of State Route #24 "Center Block System" consisting
              of 343 acres.

         2.   The effluent limitations, monitoring requirements and other pennit conditions are set forth herein.




     Joh,t1�� tycs, Jr. ·-
                                                                             7/3;__,__
                                                                         Date Signed
     Environmental Program Manager
     Groundwater Discharges Section
     Division of Water
     Delaware Department of Natural Resources
      and Environmental Control




                                                              048
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 51 of 158 PageID #: 5465


                                                                           DEN Number:       .159 I 91-U4
                                                                           [fli:ctive. Date: July 3 I., 2017
                                                                           Bxpirntion Dute: July 30, 2(122
                                                                           !'ugc 2 of26




                                   LOCATION MAP




                                                      i\,Ji,11111�1ir,:- '·1... ,
                                                                             •·

                                                              *
                                                  ey,---}· '\_l;Q�.�1..l!l�:




                                  ....




                                         049
      Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 52 of 158 PageID #: 5466

                                                                                                                  '     .
                                                                                                              ,,- ...
                                                                       •   C 1                                          ·!•
                                                                                                                                           t,,
                                                                                                                                                 '


                                                        J(J


                                                                 •   C-3                                                                             ''


I    ...




                                                                                                                                                                         ,I


                                                                                                                                                                    ..
                                                                                             ,   I
                                                                                                                                                                     I


                                                                                                                                          •LY-7 •
                                                                                                                                                               MW-29
                                                                                           Wllttt-


                  I
           , I
             I                                                                                                                                                               ·, 1.\·.,. '.
                                                                                                                                                                         I
                                                                                                                                                                              '.M
                                                                                                                                                                              •
                                                                                                                                                                                    '(•I


. •-­ .                                                                                                                     IIBJ-5                             .,        k�




                      •.                                                                                                                         ·/
                                                                                                                                                 .. .,,. .,.�­
                                                                                                                                                     ("



                                                                                                                                                                                    ,II




                                                                                                                                                                                                           \
                                                                                                                                                                                                            I
           .:,,
                                   -":".....·...
                                         .   '     ..
             I
                               '       I
                                        I                .· r
                                                        ·.. f                                                                                                                                      ,-




                                                                                 ·           -4 2 , '
                                                                                                        \I
                                                                                                                                                                                             ,,
                                                                                                                                                                                             I
                                                                                                                                                                                                  0:   ,·,
                                                                                 \
                                                                                                          ,·:;..-.          .... ·-                            ,-
                                                                                                                                                                                                  ,,./,
                                                                                                        ./                                   '            f(
                                                                                                                                                                                                        ,,,,/


                                                                                                              NI l-' /; N
                                                                                                                  - Po�,;um
                                                                                                                                    (nt
                                                                                                                              !�
                                                                                                                               •'
                                                                                                                              ...
                                                                                                                                   1-' '
              T;w,:
                           '
                                                                - _,.,,
                                                                                     050

                                                                                                                            . 'r :\
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 53 of 158 PageID #: 5467



                                                                        SAMTAAYWATER



                                           OFIW. IICRmNING8
                                           FEATHER aau:ENINOS                       IIHTM'f&iMR


                     PAOQER WATER



                                           DIS80LVEl:l AIR
                                           l"l.arATION lHT'(D.AI'.)
                EV�"JOR CONDENSATE




                                                BPUTTERBOX




                     �&.MOON "B"




                     ANQ)(IC�TNn<




                     AEflCBKl CR0II TANK




                                                                      OXIDATIOII Dff<Ji




                                                                        UFTSTATION




                                                a.Mll'IIR •A•                         ClARFER"B"
                                                8EC0NDARY 8ETTUNG                     8E00NWn' IIET1\.INQ



                                               WAS,



                        OIBESTER"B"                                   8T0AAGE LM00N

                                                                               ------ Cll li"IECTION


                        R0TARYDRIM




                        DIGE811!ft "A"

                                                      051
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 54 of 158 PageID #: 5468


                                                                                                            DEN Number:     3�9191-04
                                                                                                            Effective Date: .Joly J l, 2017
                                                                                                            Expimion Dale: July 30, 2022
                                                                                                            Page 5 of26


   PART I


   A. GENERAL DESCRJPTION OF OPERATION/DISCHARGES

      The treatment facility is designed to treat poultry processing wastewater and sanitary waste. The
      treatment process includes: primary and secondary screening, dissolved air flotation (OAF), anaerobic
      lagoon biological treatment/equalization (2 lagoons), activated sludge biological treatment with
      biological nutrient reduction capability - Modified Ludzack-Ettinger (MLE), secondary clarification (2
      units), sludge digestion and thickening, disinfection (chlorination) and a post treatment spray irrigation
      storage lagoon.

      The treated effluent is spray irrigated onto approximately 928 acres. Seven center pivot spray irrigation
      systems are located north of State Route #24 and are designated as WHBJ Systems Nos. I, 2, 1, 4, 5,
      6, 7. And, six center pivot spray irrigation systems are located south of Route #24 and are designated
      as Center Block Systems Nos. 3, 3A, 38, JC, JOE and 3DW.

      111e fields are maintained in corn, small grains (barley and wheat), and soybeans.

      Approximately 542 acres are permitted for wet and cold weather use,

      Spray Field Listing per 2017 Vegetative Management Plan Update Attachment D:

                                                                Spray Field Listing
                                                 lrrigatod
                                                           Tilled Acres                     Wei               Wat
                                     lfrigated   Act"! by
                                                           by Farming % Irrigated Acreage Weather           Weather
                                      Acr95      Farming
                                                              Group                       Approved           Atr85
                 Spray Field                       Group                                                                2.5 "/Wk {ga Is)

                                                                                  7BA%
                                                                                                                .
        Cenlerblock 3 •                75.33       i04�30      13:),00                           Yss•        60,00               5, !0�.294
        Co.1 ,tertJlocK 3A            28.97                                                                                      1,9f3 36(
        Centerbloci< 38               04 24       170.52       202 00             844%           Yes         64.'24              4,'.l:o3,o�a
        Cenlemlock 3C                 64 72                                                      Yes         6472                4,35U.2.2(
         Cenlerblock 3D East          41.56                                                      Ye$         41,56               �?..fJ16/)21
        Centerblccl\ 3D West          �1 97        41 97        48.00             il"l4%         Yes         39 20               2,B•l4,<lt1?
        WHBJ 1                        �,4 29      119 62       150 Q(j            7'9,7'�':,     Yes         54 ::!9             :1,67bl,J62
        WHBJ2                         ct, J�                                                     Yes         65,33               �.42·,,;;70
        WHBJ 3'                       7BOtJ        le.DO       \01   co           77 2�,t.       Yes'        59.0C               b,26f L i->H:
        IWHBJ 4                       76 84        76.84                                                     7400
                                                                                                        -
                                                               101.00             78.1<}0        Yes·                            5_101 .5:�l
        ,VHBJ 5                       64 42       137 33       1"5 Oli            83?.%                                          4,35t, !fl/
        WHBJ6                         72,91                                                             .                        ,t�J�1.186
        iwH8J7                        199.51      199.S�       ?:�, l 00          BG.-1%                .                       1:\523,.)tJ"':


                                      928,12      928,12      1131.00             81.6%             542.03                     62,900,911


        'Pa11ions of h•!ds n<,t allowed rlunng welicO?en wenlhor, f\1e<1 rsd1;clio1, estimated




                                                                           052
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 55 of 158 PageID #: 5469


                                                                                                          DENNumbcr:         359191-04
                                                                                                          Effective Dute: July 31, 2017
                                                                                                          l:xpiration Da1c: July 30, 2022
                                                                                                          Page 6 of 26



   8. DOCUMENTATION

      The slow rate land treatment operation shall be contluc:ted in accordance with the following documents:

       I. The State of Delaware, Department of Natural Resources and Environmental Control's Rc�ullltion:..
          �1 crt1.i11 • tile I), -i1l.!1,J1 :t ll,1tlu11 anu O'p.!,1!fil11111 ,, 011-Sitc Wu.stc, ate:· · c-nrni • 11 mJ. Di�DI) 111 Sy, l!,illlS,
          (Regulalions).

      2. The Operations and Management Plan submitted by Townsends Inc., during I 988.
      3. The letter to Ronald E. Graeber from Metcalf and Eddy dated July 26, 1989 addressing the plan of
         action for the effluent disinfection system.
      4. The letter to Gordon Sennan from Bruce B. Bagley dated August 15, 1995 asking Townsends Inc.
         to address several outstanding issues.
      5. The letter to Bruce 8. Bagley from Robert A. Palczewski dated October 13, 1995 addressing the
         decreased buffer zone distance and monitoring plan.
      6.   A letter to Joseph Mulrooney from Bruce Stephens dated August 5, 1997 identifying wet weather
           irrigation fields at the Townsends treatment facility.
      7. A Detail Soil Investigation for Cordrey and Frame Fanns dated February 1999 submitted by
         Bradley Cates.
      8. A repo1t submitted by Bruce Stephens from fames E. Havey <lated March 23, 1999 addressing the
         treatment capacity of the Townsend's wastewater treatment capability and future wastewater
         treatment needs.
      9. Plans and Specifications dated June 2, 1999 submitted by Metcalf and Eddy detailing treatment
         plant upgrades to increase future treatment capacities.
      l 0. A report submitted by Gordon Serman to Doris Hamilton on August 24, 1999 identifying the wet
           weather spray irrigation fields.
      11. A letter dated April 7, 2000 from George C. White notifying DNREC of the sale of the Townsend
          facility to Mountaire Corporation.
      12. A letter to Bruce B. Bagley from Jeff Smith dated November 8, 2002 providing detailed
          calculations on the Stormwater Improvement Project and site plan of the facility.
      13. A Vegetative Management Plan for Spray IITigation ofTreated Wastewater prepared by George,
          Miles and Buhr, LLC dated January 3 I, 2003.
      14. A Spray Jrrigat'ion Permit Application submitted by Mountaire Fam1s, Inc. on October 23, 2008.
      15. The Design Development Repoti Addendum 2011 Wastewater Treatment Improvements
          submitted by CABE Associates, Inc. dated December 7, 2010.
      16. Any other conespondence, documentation and/or reports rdated to the Mountaire Farms of
          Delaware, Inc. Wastewater Tre.atment Facility received and approved by the Groundwater
          Discharges Section and/or sent by the Groundwater Discharges Section.




                                                                       053
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 56 of 158 PageID #: 5470



                                                                                           DEN Number:      359191-ll4
                                                                                           Effeclive Dute:  July] 1, 20 Ii
                                                                                           Expiration Date: July 30, 2022
                                                                                           P•gc 7 of 26



    C. INFLUENT LIMITATIONS

      I.   The monthly average influent to the wastewater treatment facility shall not exceed 2,6 million gallons per day
           in any calendar month calculated as Total Monthly Volume divided by the number of days in the month.

           The connection of additional units or waste stTeams other than those indicated in the approved design
           documents referenced in Pait I.B is prohibited without prior written approval from the Groundwater
           Discharges Section.

           Design Treatment Capacity: 2.6 MGD Monthly Average [calculated as Total Monthly Volume divided by
                                                              the number of days in the month]

    D. SPRAYED EFFLUENT LIMITATIONS

      During the period beginning on the effective date and lasting through the expiration date of this permit, the
      Perrnittee is authorized to discharge to the spray i1Tigation ficld(s) identified on page l, in Part l.A, and depicted
      on page 3 of this pem1it the quantity and quality of effluent specified below and in accordance with the design
      documents listed in Part I.B of this permit:

      I.   The monthly average quantity ofcflluent discharged from the wastewater treatment facility to the spray fields
           shall not exceed 2.6 million gallons per day (MGD) calculated as Total Monthly Volume divided by the
           number of days in the month.

      2.   The average weekly quantity of effluent discharged to any portion of the spray irrigation field shall not
           exceed 2.5 inch per acn: averaged over a 7 day rolling period.

      3.   The quantity of efl1uent discharged to any portion of the spray irrigation field shall not exceed 0.25
           inch/acre/hour.

      4. There shall be a minimurn of a three hour rest period between applications of wastewater to the spray fields
         when the center pivot systems (WHBJ 4, 5, 6, Center Block 3A, 30 east and west) contact any permanent
         erid slop. On all other spray fields, there shall be a sufficient rest period between applications to prevent field
         saturation and n.moff from occurring in any part of the field.

      5. The pH of the cfJltient shall not be less than 5.5 standard units nor greater than 9.0 standard units at any time.

      6.   The total residual chlorine concentration shall not be less than 1.0 mg/L nor more than 4.0 mg/I. at any time.

      7.   The Chloride concentration of the effluent shall not exceed 250 mg/Lon an average annual basis.

      8.   Design Effluent Nitrogen Concentration:
           The facility has been designed for a monthly effluent Total Nitrogen concentration of 15 .6 mg/L. 1
           [fthe etlluent exceeds a Total Nitrogen concentration of 19.5 rng/L [Design Value+ 25%] in any calendar
           month, the pen.nitiee shall resample the wastewater and submit the additional analyses to the Groundwater
           Discharges Section. If the eflluent exceeds 19.5 for over a three month period, the pennittee must have the
           system evaluated to determine the cause and submit a rcvis.:d Design Engineer Report to the Groundwater
           Discharges Section. If Lhe effluent exceeds 29.3 [Design Value +50% I, the Department may invoke the
           provisions of Part V .A. I of this permit. [Also r1;:ference Part 11.B. L]


   1 Design Eflfoent Nitrogen Concentration is in accordance with Page 2 and Attachment B Page I and 2 of the
   Design Development Repmt Addendum 2011 Wastewater Treatment Improvements submitted by CABE Associates,
   Inc. dated December 7, 20 I 0.

                                                             054
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 57 of 158 PageID #: 5471



                                                                                                            DEN Nwnber:       159l91-04
                                                                                                            Ell�clive Dale: July 3 I, 2017
                                                                                                            F.xpirntion Date: July 311, 2022
                                                                                                            Page R of26

      9.   The total amount of nitrogen that may be applied to each spray field acre shall not exceed the following
           amounts. These amounts include supplemental fertilizers, the nitrogen supplied from the d11uent, and any
           other source.
                                                                                                       1
                S ra , Field Cro...,__T......_e_ ___
                                                 _  N_itc.ar_o.r.,.,;_en;c__L_o_a�d_in..c,.._L_in_i_it.;..___-1
                Com and Small Grain                 320      lbs/acre
                So beans and Small Grain            320 lbs/acre


           Adjustments and reductions for denitrification, ammonia volatilization, evapotranspiration and plant uptake
           are not to be factored into the annual reporting of Total N itrngen Loading for demonstration of compliance
           with this limit.

           If any crops are not removed from the spray irrigation fields, then the total nitrogen application rate for the field
           must be reduced by the amount of nitrogen that would be removed by harvesting the crop as ddailt!u in lhe
           facility's Design Engineer Report.

           The limitation of total nitrogen that can be applied to each acre may be adjusted by the Groundwater
           Discharges Section if it can be shown through subsequent analysis of the crop removed that the total nitrogen
           removed with the crop is equal to the amount applied from the effluent and additional fertilizer applications.
           Supplemental addiiions of commercial fertilizers shall be limited to amounts necessary to meet crop needs in
           accordance with the written recommendations of the University of Delaware Cooperative Extension Service,
           or a Delaware Certified Crop Advisor, for the specified crop and anticipated yield.

      10. The discharge to the spray irrigation fields shall be free from material such as floating solids, sludge
          deposits, debris, scum, oil and grea�e.

      11. The facility has been designed for limited public access. The treated wastewater utilized for limited public
          access sites must meet the following daily permissible average concentrations. The daily average
          concentration shall be detetmined by the summation of all the measured daily concentrations obtained from
          composite samples divided by the number of days during the calendar month when the measurements were
          made.
          a. The 5-day Biochemical Oxygen Demand (B0D5) of the treated wastewater must not exceed· 50 mg/L.
          b. Disinfection of wastewaters containing domestic waste is required to yield a discharge not to exceed 200
             colil0O mL Fecal Colifom1.
          c. The treated wastewater must not contain more than 50 mg/L of Total Suspended Solids.

                                                        Daily Permissible Avei-age
                   Parameter                            Concentration
                   BODs                                50.0 mg/L
                   Fecal Colifom1                      200 colonies/l00 mL
                   Total Suspended Solids              50 mg/I,

   E. FACILITY CLASSIFICATION

           A classification was performed on the pennitted facility in accordance with �u t1!ion5 l,ic1:m,lug_p ,.£Gill!!.�
           of !!§tcwnt�i:J.licilldi:�. The wastewater treatment system is designated as a Class IV Facility. The facility
           must be under the direction ofa Class IV Licensed Operator in Direct Responsible Charge for the facility
           who is available at all limes. A licensed operator, operating under the direction of the licensed operator in
           Direct Responsible Charge for the facility, must be available when the spray irrigation system is in operation.



   2 Nitrogen Loading Limit in accordance with Attachment B. Page 3 of the Design Development Report Addendum
   20 I I Wastewater Treatment Improvements submitted by CABE Associates, Inc. dated December 7, 20 I 0.

                                                                        055
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 58 of 158 PageID #: 5472


                                                                                                 DF.N Number:     359191-04
                                                                                                 Effective Dote: .July 3 I, 2017
                                                                                                 E�pirn!iun Date: July 30. 2022
                                                                                                 Page 9 uf 26

    F. SCHEDULE OF COMPLlANCE

           I,    The Permittee shall submit the infonnation necessary and/or complete the following requirements for proper
                 compliant operation of the spray irrigation system:

                 a.   Effluent Total Nitrogen concentration:
                         i. By October 31, 2017, the Pemiittee must return Mountaire Farms of Delaware, lnc.'s effluent
                            Total Nitrogen concentration to within 25% of the design value of 15.6 mg/Lin accordance with
                            the Design Development Report Addendum 20l 1 Wastewater Treatment Improvements
                            submitted by CABE Associates, Inc. dated December 7, 2010.
                        ii. By August 31, 2017, the Pennittee must submit to the Groundwater Discharges Section a Plan of
                            Corrective Action. The Plan must include proposed efforts to investigate the cause of the elevated
                            Total Nitrogen concentration in the effluent, proposed modifications to the system. and a timeline
                            for implementing proposed modifications.

       2.        The Permittee shall submit either a report of progress or, in the case of specific actions being required by
                 idmtificd dates, a written notice of compiiance or noncompliance by specified date. In the event of
                 noncompliance, the notice shall include the cause of noncompliance, any remedial action taken, and the
                 probability of meeting the next scheduled requirement.

   G. BUFFER REQI IIREMENTS

      Buffer zones must be maintained in accordance with Section 6.3 .2.3 .10 of the Regulations unless otherwise specified
      below.

      I.         A buffer zone of at least 50 feet shall be maintained between the edge of the wetted field area and all
                 highways, individual lots and property lines.
     2.          A buffer zone of 50 feet shaH be maintained between the wetted edge of the spray field and the edge of any
                 wetlands or any perennial lake or stream provided that the buffer zone is maintained in perennial vegetation,
                 otherwise a buffer zone of 100 feet shall be maintained.
     3.          Spray irrigation of wastewater in the reduced buffer areas along Routt: #24 and County Road 304 shall only
                 occur during daylight hours.

   H. SLUDGE HANDLING REQU[REMENTS

                In accordance with AGU 1402-5-03 and AGU 1403-5-03 issued by ONREC's Surface Water Discharges
                Section (302) 739-9946.

   I. FACILITY SPECIFIC CONDITIONS

      I.        Sprny irTigation is prohibited when saturated or frozen soil conditions exist, except on fields identified by
                the Department as "wet weather irrigation fields," No runoff of wastewater /Tom the spray fields may enter
                adjacent properties, tax ditches or other water bodies. Pivot #'s CBS# 3, 3B, 3C, JD east, 3D west (except
                for a portion of CBS# 3 which is adjacent to [ndian River) and WHBJ 1, 2, 3 and 4 (except for portions of
                the WHBJ 3 and 4 spray areas along the ditch that runs west to east along these systems) have been
                designated as "wet weather irrigation fields .. ,

     2.         If down-gradient water supply wells (public or private) are contaminated by the wastewater spray irrigation
                process, the permittee shall provtde a free, allcmativc potable water supply to the affected parties.

     3,         The pennittee shall track the wind direction to ensure that no spray drill occurs to roadways during
                irrigation. l f wind conditions are su1.:h that spray drift could occur over roadways, then al 1 spray irrigation
                activities shall cease in those fields.


                                                                  056
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 59 of 158 PageID #: 5473


                                                                                         DENNumber:        359191-04
                                                                                         Elfect1ve Date: July 3 I, 20 l 7
                                                                                         Expiration Date:: July 30, 2022
                                                                                         Page 10 of26


      4.   The irrigation pump station shall be kept free from accum11lated solids, debris or sludge deposits.

      5.   Use of the spray irrigation system for the application of pesticide products shall be conducted in accordance
           with approved standards for sprinkler chemigation.

      6.   Commercial phosphorus fertilizer applications should be limited to starter fertilizer for com if soils tests
           show that it is necessary (per Jan 20 t 5 CMR - Soils Recommendations page 9).




                                                           057
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 60 of 158 PageID #: 5474



                                                                                           DEN Number:       359191-04
                                                                                           Effective Date:   July .11, 2017
                                                                                           Expi111tion Date: July JO, 2022
                                                                                           Pnge l I of26

   PART II
   A. MONITORING REQUIREMENTS

      During the period beginning on the effective date and lasting through the expiration date of this pennit, the
      Permittee is authorized to discharge to spray irrigation fields identified on page 1, in Part LA, and depicted on
      page 3 of this pennit. Such discharge shall be monitored by the Pennittee as specified herein.

     Requests for monitoring modifications must be submitted to the Department's Groundwater Discharges Section
     in writing. Such request� must clearly state the reason for and nature of the proposed modification and, where
     applicable, must contain supporting scientific infonnation, analysis, and justification. Requests will be addressed
     by the Department on a case by case basis.

     Pennittee shall initiate periodic reporting required under Part 11.B.2 upon initiation of irrigation activities for all
     of the following monitoring requirements.

      1. INFLUENT MONITORING REQUIREMENTS

          Permittee shall sample combined flows resulting into the following two influent streams:

               a.   From anaerobic lagoon # I going to the oxidation ditch; and
               b.   From anaerobic lagoon #2 going to the MLE.

          Permittee shall submit spreadsheet summarizing combined flows resulting in the two influent streams with
          the Monthly DMR.
                                                                                                       --
                                                                     Monitoring
           Parameter                     Unit of Measurement         FrequencL_           SampleTvpe
           Flow                              Gallons/Day             Continuous           Recorded
           8005                                 mg/L                 Monthly                Grab
           TSS                                   mg/L                Monthly                  Grab
           Total Nitrogen                        mg/L                Monthly                  Grab
           Ammonia
           Nitrogen
           Nitrate/Nitrite as
                                                   -
                                                 mg/L
                                                        --�Monthly                            Grab


          -Nitrogen
                                              --
                                               mg/L
                                                               -     Monthly                  Grab
           pH                                    s.u.                Monthly                  Grab
           Total Phosphorus                      m�                  Monthly                  Grab
           Chloride                              mg/L                Monthly                  Grab




                                                            058
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 61 of 158 PageID #: 5475



                                                                                            DENNumbcr:          359191-04
                                                                                            Hlfective Dal�:     July 31, 2017
                                                                                            Expiration Date: July 30, W22
                                                                                            Page 12 of26



      2. SPRAYED Ef'FLUENT MONITORING REQUIREMENTS

              Samples taken in compliance with the monitoring requirements for Fecal Coliform, Oil and Grease, Total
              Dissolved Solids and Total Residual Chlorine shall be collected at the spray irrigation pivot Samples
              taken in compliance with the monitoring requirements tbr pH and all composite sampling shall be at the
              effluent end of the clarifier.



         Parameter                            Unit Measurement          Monitoring Frequency                       Sample Type
         Ammonia Nitrogen                          mg/L                        Monthly                               Composite
         BOD,                                      mg/L                  _ T.�/ce per mon_th                         Composite
         Cadmium                                   mg/L                        Ann1111lly                            Composite
         Calcium                                   mg/L                      Annually                                Composite
         Chloride                                  mg/L                      Quarterly                               Composite
         Copper                                    mg/L                      Annually                                Composite
         Effluent Flow                            Gal/day                   Continuous                                Recorded
         Fecal Colifonn                          Col/100 ml               Twice per month                               Grab
         Lead                                      mg/L                      Annually                                Composite
         Magnesium                                 mg!L                      Annually                                Composite
         Nickel                                    mg/L                      Annually                                Composite
         Nitrate+ Nitrite Nilrogen                 mg/L                        Monthly                              _gompositl!
         Oil and Grease                            mgiL                        Monthly                                  Grab
         Organic Nitroien                          �g(-�                       Monthly                               Calculation
         pl-I                                       s.u.                        Daily                                   Grab
         Potassium                                 !!.i1!/!   I                Quarterly                             Composite
         Sodium Adsorption Ratio                    ;,;,,\                     Quarterly                            Calculation
         Sodium                                    mg/L                   . -· '' Quarterlr_. -· ...   -••OS·
                                                                                                                     Composite

        Total Dissolved Solids                     mg/I.                       Quarterly                               Grab
        Total Nitrogen                             mg!L                        Monthly                              Composite
        Total Nhrogen Loading                     lbs/acre                     Monthly                              Calculation
        Total Phosphorus                           mg/L                        Monthly                              Composite


         Total Phosp�oru� Loadi_ng                lbs/acre                      Monthly                             Calculation


         '!'oi:.d 1�.�::-:id1:1d Chini it:�        mg/L                        Daily                                  Grab
        Total Suspended Solids                     lllg/L                 Twice per month                           Composit\,
        Zinc                                       mgiL                      Annually                               Corc1pMiu�




                                                                  059
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 62 of 158 PageID #: 5476



                                                                                      DEN Number: 359191-04
                                                                                      Eft�ctivc Dale: July 31, 2017
                                                                                      fapirntion Dale: .llily JO, 2022
                                                                                      i'ag,e 13 of26



      3, GROUNDWATER MONITORING REQUIREMENTS

        Groundwater samples shall be taken from each monitoring well for the facility. Groundwater monitoring well
        locations. are depicted on the Site Map found on Page 3 of this Pennit.

        Samples taken in compliance with the monitoring requirements specified shall be taken at each monitoring
        well in accordance with procedures approved by the Department and listed in the St<1tC ol'Dclit ·nr' ljcltl
        tvlanual_fi1.r J ll1;1 ;. Ill ·r Sam11fulg (Custer, 1988).

        Groundwater monitoring results for each monitoring well shall be reported using the State of Delaware Well
        Identification Tag Number that is required on all wells in accordance with the Dda\ a11: Rcuu!, tiQ!:IB
        (i9vl!n1h1g lh� Coi sirucl 111 :ind llstJ 11 \ di�. Section lO, A.

        All field sampling logs and laboratory results for samples obtained from a well shall be identified by the
        DNREC ID affixed to the well.

        Groundwater samples shall be tested from the following wells for the following parameters;

                     DNREC                                       DNREC
         Local ID      ID           Field          Local 10        ID         Field
         MW-13       243364        WHBJ-5          MW-31         70662      WHBJ-7
         MW-14       243361        WHBJ-4          MW-32         70663      WHBJ-7
         MW-15       243359       WHBJ-4/5         MW-33         70664      WHBJ-7
         MW-16       243358        WHBJ-1          MW-34         70665      WHBJ-3
         MW-17       243357       WHBJ-4/7         MW-35         70666      WHBJ-2
         MW-18       243356        WHBJ-3          MW-36         70667      CB-3DW
                                                                               CB-
         MW-19       243355        WHBJ-2          MW-37        70668       3B/C/D
         MW-20       243354        WHBJ-2          MW-38        192056      CB-3DW
         MW-21       243353        WHBJ-2          MW-40         70671      WHBJ-1
                                                                               CB-
         MW-22 243362              WHBJ-4         · MW-41        70672       3/B/C
         MW-23 243365             CB-3/B/C          MW-42        70673       CB-3C
         MW-25 243351             Next to 15        MW-43        70674        CB-3
         MW-26 243363              WHBJ-4           MW-44        70675        CB-3
         MW-27. 243352             WHBJ-7           MW-45        70676      CB-3/3A
         MW-28  70659              WHBJ-6           MW-46        70677       CB-3A
         MW-29  70660              WHBJ-6           MW-47        70678       CB-3A
         MW-30  70661              WHBJ-6




                                                         060
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 63 of 158 PageID #: 5477



                                                                            DEN Number: 359191-04
                                                                            Eflective Date: July JI, 2017
                                                                            Expiration Date: July 30, 2022
                                                                            Page 14 of26

         GROUNDWATER MONITORING REQUIREMENTS (con't)


                                Unit             Measurement
         Parameter              Measurement      Frequency     Sample Type
         Ammonia as
         Nitrogen               mg/L             Quarterly     Grab
         Arsenic                mg/L             Quarterly     Grab
         Chloride               mg/L             Quarterly     Grab
                                hundredths of
         _Depth to Water        a foot           Quarterly     Field Test
          Dissolved Oxygen      mg/L             Quarterly     Field Test
          Fecal Colifonn        Col/lO0mL        Quarterly     Grab
          Nitrate+ Nitrite as
          Nitrogen              mg/L              Quarterly    Grab
          pH                    s.u.              Quarterly    Field Test
          Sodium                mg/L            ! Quarterly    Grab
          Specific
          Conductance           µSiem             Quarterly    Field Test
         Temperature            oc              I Quarterly    �iTest
          Total Dissolved       mgr'L             Quarterly
          Solids
         Total Nitrogen         mg/L            ! Quarterly    Grab
         Total Phosphorus       mg/L              Quarterly    Grab




                                                      061
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 64 of 158 PageID #: 5478



                                                                                           DEN Number:      359191--04
                                                                                           Effective Date:  July 3 l, 2017
                                                                                           Expiration D�te: July 30, 2022
                                                                                           Page IS of26




      4. GROUNDWATER TABLE ELEVATION MONlTORING REQUJREMENTS

              NIA


      5.   LYSIMETER MONITORING REQUIREMENTS

           Samples shall be taken from each lysimeter for the facility. Lysimeter locations ate depicted on the Site Map
           found on Page 3 of this Pennit.

           Samples must be tested from the following wells for the following parameters. The constiruents are listed
           below in highest priority first. In the event that sufficient sample volume may not be obtained to test for all
           parameters listed, the sample shall be tested for as many constituents possible in the following order:

            Local ID    ONREC ID          Associated Pivot     Notes
            LY-1        257012            CB-3                 Replaced well 2338 I 8 on 2n120 I 7
            LY-2        257636            CB-3C                Replaced well 233819 on 3/29/2017
            LY-3        257016            CB-JDW               Replaced well 233820 on 2/7/20 l 7
            LY-4        233821            WHBJ-l
            LY-5        233822            WHBJ-3
            LY-6        233823            WHBJ-7
            LY-7        233824            WHBJ-6


                                      Unit              Measurement
           Parameter                  Mcnsurcme11t      Frequency            Sample Type
           Total Nitrog�n             mg/L              Quarterly            Grab
           Total Phosphorus           ntg/L             Quarterly            Grab
           Nitrate+ Nitrite as                          Quarterly
           Nitrogen                  mwL                                     Grtib
           Ammonia as N,itrogen      mg/L               Quarterly            Grob
           Chloride                  rng/L              Quanerly             Grab
           Sodium                    mg/I,              Quarterly            Grab
           Total Dissolved           mg/L               Quarterly            Grab
           Solids
           pH                        s.u.               Quarterly            Field Test
           Specific Conductance      11S/cm             Quarterly            field 'fest
           Temperature               oc                 Quarterly            Fid<l Test




                                                             062
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 65 of 158 PageID #: 5479



                                                                                          DEN Number:      )59191-04
                                                                                          l'ffective Dale; Jl1ly 31. 2017
                                                                                          Expira1ion Date- .luly JO, �022
                                                                                          Page !6 ot'7.6



      6. SOlL MONITORING REQUIREMENTS

         Composite soil samples representing each soil series within the wetted spray field shall be taken separately from
         both soil depths of 0--12 inches and 12 -24 inches. A minimum of one composite sample for each of the both
         aforementioned depths is required for every 20 acres of each soil series. The composite soil sampling must
         represent the average conditions in the sampled body of material. The discrete samples that are lo be composited
         must be collected from the same soi I horizon and depth interval.

         Soil sample locations shall be plotted on a seated drawing and labeled consislt::nt with the sample n()m�nclature.
         Each field must also be identified so that sample results may be tracked and properly assessed for field life
         limiting factors.

         Soil chemical testing should be in accordance with �kthc d--. o( •11if I\ ;,lv�ii: published by the American Society
         of Agronomy, Madison, Wisconsin.

         !fa Compliance Monitoring Report (CMR) is required for the facility, testing for Cadmium, Nickel, Lead, Zinc
         and Copper should be perfonned approximately one year prior to permit renewal so results may be utilized by the
         Perrnittee in the CMR. Reterence Part [V.A.2 uflhe Permit and Section 6.5.4 of the Regulations regarding CMR
         requirements.

                                                 Unit
          Parameter                           Measurement               Measurement Frequency                          Sample Type
          pH                                     S.U.                             Annually                            Soil Composite
          Organic Matter                            %                             Annually                            Soil Composite
          Phosphorus (as PiO�)                   mg/kg                            Annually                            Soil Composite
           Potassium                             mgfkg                            Annually                            Soil Composite
          Sodium Adsorption Ratio               meq/l00g                          Annually                            Soil Composite
          Arsenk                                 mg/kg                        Once per 5 years                        Soil Composite
          Cadmium                                mg/kg                        Once per 5 years                        Soil Composite
          Nickel                                 mg/kg                        Once per 5 years                        Soil Composite
          Lead                                   mg/kg                        Once per 5 years                        Soil Composite
          Zinc                                   mg/kg                        Once per 5 years                        Soil Composite
          Copper                                 mg/kg                        Once per 5 years                        Soil Composite
          Cation Exchange Capacity              meq/lO0g           *Only if soil pH changes significantly             Soil Composite
          Pho.�rhorus Adsorption                                     **Only i r soil phosphorus levels
                                                meq/lOOg                                                              Soil Composite
          (Mchlich 3 ac.:l!ptable)                                  become excessive for plant growth
          Percent Base Saturation                   %              *Only if soil pH changes significantly             Soil Composite
           * A significant change in soil pH is defined as a change of one or more standard units from the original value
             established in the Design Development Report.
         ** Excessive levels of soil phosphorns are defined by the Delaware Nutrient Management Commission. Soil
             phosphorus levels must be tested in accordance with the University of Delaware soil testing methods (Gartley,
             2002). If the soil rhosphorus levels become excessive, 1he Pem1ittee must perform a Phosphorus Site Index
             (PSI) study. The results must be submitted to the Groundwater Discharges Section within 30 days of
             completion. Aased on these, the Grnundwater Discharges Section may require the Permittee to submit a plan
             for detailing steps to reduce the phosphorus loading rates at the site.




                                                           063
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 66 of 158 PageID #: 5480



                                                                                        DEN Number:       359191-04
                                                                                        Eftcctive Date: July 31, 2017
                                                                                        Expiration IJate: July 30. 2022
                                                                                        Page 17 of26



     7. VEGETATION MONITORING

        In the year prior to permit expiration, a minimum of one composite sample for each field is required upon each
        harvest. Ifa crop rotation is utilized either in altemate years or in the same year, the aforementioned requirement
        must be duplicated for each crop type. If a Compliance Monitoring Report (CMR) is required for the facility,
        testing should be performed approximately one year prior to permit renewal so results may be utilized by the
        Pennittee in the CMR. Reference Part IV.A.2 of the Permit and Section 6.5.4 of the Regulations regarding CMR
        requirements.


         Parameter          Unit Measurement            Measurement Frequency                   Sample Tyve
         Yield               Bushels/acre and                 Per harvest                    Vegetation Composite
                                 lbs/acre
         Nitrogen             % and lbs/acre                     Per harvest                 Vegetation Composite
         Phosphorus           % and lbs/acre                     Per harvest                 Vegetation Composite
         % Moisture                 %                            Per harvest                 Vegetation Composite


     8. OPERATJONS MONITOR1NG REQUIREMENTS

        a. Spray Field Applications

                                                           Monitoring
         Parameter            Unit Measurement             Frequency                  Sample Type
         Fertilizer               lbs/acre per              Monthly                     Reported
         Nitrogen              field/zone/pivot
         Fertilizer               lbs/acre per               Monthly                     Reported
         Phosphorus            field/zone/pivot

        b. Treatment System


                                                                                     Monitoring
         Parameter             Sample Location          Unit Measurement             Frequency                     Sample Type
         Lagoon Levels            Lagoons                Feet of depth of             Weekly                        Field Test
                                                              lagoon


     9. SURFACE WATER MONITORING REQUIREMENTS

       NIA




                                                           064
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 67 of 158 PageID #: 5481



                                                                                          DEN Numher:      359191-04
                                                                                          Effective Date: July JI, 2017
                                                                                          E�piration Dale: July :io. 2022
                                                                                          Pag� 1 H of 26


   B. MON[TORING SPECIFICATIONS AND REPORTJNG REQUIREMENTS

       I.   Representative Sampling

            Samples and measurement� taken as required in the operation permit shall be representative of the volume
            and nature of the monitored discharge. If there has been significant increase(> 25%) in the characterization
            of any one parameter of the effluent wustowutcr as established in the Design Engineer Repo1t, the pennittee
            shall resample the wastewater and submit the additional analyses to the Department. The perrnittee shall re­
            characterize the wastewater to determine ifa change in treatment is required and/or if the land limiting
            constituent has changed. [fa change in treatment is required and/or if the land limiting constituent has
            changed, a revised Design Engineer Report shall be submitted to Lhe Department. After a review of these
            results, the Department may invoke the provisions of Part V.A.1 of this permit.

      2.    Repo1ting

            Monitoring results obtained during the previous one month/quarter shall be summarized and reported on an
            approved monitoring report form(s) postmarked no later than the 28th day of the month following the
            completed reporting period. Laboratory analytical results and sampling logs must be submitted with the
            corresponding month's monitoring report. Signed repo1ts/fonns, laboratory anal:-rtical results, laboratory
            sampling logs and field data sheets shall be submitted in one complete package to the Department at the
            following address:

                     Groundwater Discharges Section
                     Division of Water
                     Department of Natural Resource� and Environmental Control
                     89 Kings Hwy
                     Dover DE 1990 I
                     (302) 739-9948 Office
                     (302) 542-973 5 Cell

      3.    Monitoring results reported as less than the detectible limit should be reported with the less than symbol
            "<" before the detection limit The full detection limit value must be utilized in any necessary
            calculations. The less than symbol must be carried through the calculation. The resulting value must include
            any appropriate less than or greater than symbol resulting from the calculation,

      4.    Additional Monitoring by Permittee

            If the pennittee monitors any parameter at the location(s) designated herein more frequently than required,
            using approved analytical methods, the results shall be reported to the Department on an approved
            monitoring report form. Such increased frequency shall also be indicated.

      5.    Annual Report

            The Pecmittee shall submit to the Department's Groundwater Discharges an Annual Report summarizing the
            operations, management, administration and maintenance of the facility for the calendar year. The Annual
            Report must be submitted to the Department's Groundwater Discharges nn or before _February 28th of each
            year. The Annu�I Report must include all applicable items found in Section 6.8.2.4.1.3 and Section 6.9 of the
            Regulations.

      6.    Test Procedures

            Test procedures for analysis of pollutants shall conform to the applicable test procedures identified in 40 CFR.
            Part 136 or the most recently adopted copy ofSt;!_1_1 l�ud M 'll)Vfil unless otherwise specified in this pennit.



                                                             065
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 68 of 158 PageID #: 5482



                                                                                         DEN Number:      359191-04
                                                                                         Effective Date: July 31, 2017
                                                                                         Ei<pinllion Date: July 30, 2022
                                                                                         Page 19 of26

      7.   Recording of Results

           For each measurement or sample taken pursuant to the requirements of this pennit, the Pennittee shall record
           the following information:

           a,   The exact place, date and time of sampling and/or measurement;

           b. The person(s) who perfonned the sampling and/or measurement;

           c.   The date(s) the analyses were performed and the time the analyses were begun;

           d. The person(s) who perfonned the analyses; and

           e. The results of each analysis.

      8. Records Retention

           All records and information resulting from the monitoring activities required by this pennit or the Regulations
           including all records ofperformed analyses, calibration and maintenance ofinstrumentation and recording from
           continuous monitoring instrumentation shall be retained for five years. This period of retention shall be
           extended automatically during the course of any unresolved litigation regarding the regulated activity or
           regarding control standards applicable to the pennittee or as requested by the Department.


      9.   Availability of Reports

           All reports prepared in accordance with the terms of this permit shall be available for public inspection at
           the offices of the Department of Natural Resources and Environmental Control. Monitoring data shall not
           be considered confidential. Knowingly making any false statement on any such report may result in the
           imposition of criminal penalties as provided for in 7 00£, §6013.

      10, Operator Log

           An operator log must be kept on site at all rimes. Each spray system section shall be numbered and referred
           to by number in the operator log. All records and reports shall also be kept in a bound log book on site at
           all times and must be made available upon request for review by the Department. This [og shall, at a
           minimum, include the applicable items listed in Section 6.7.3 of the Regulations.

      11. Quality Assurance Practices

           The Perrnittee is required to show the validity of all monitoring data by requiring its laboratory to adhere to
           quality assurance practices in accordance with Section 6.8.2.4 of the Regulations.




                                                            066
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 69 of 158 PageID #: 5483



                                                                                           DEN Nlllnher: 359191-04
                                                                                           Effective Date: July JI, 2017
                                                                                           Expirulion Dale: July 30, 2022
                                                                                           Page 20 uf26

   PARTIII
   A. OPERATIONAL REQUIREMENTS

       l.   Groundwater Requirements
            Operation of the wastewater treatment facility and spray irrigation system shall not cause the quality of
            Delaware's groundwater resources to be in violation of applicable Federal or State Drinking Water
            Standards on an average annual basis.

      2.    Facilities Operation
            The Permittec must properly maintain and operate all struc1ures, pipelines, systems and equipment for
            collection, treatment control and monitoring which are used by the permittl.lc to achieve compliance with the
            terms and conditions oft11c pennit. Proper operation and maintenance includes, but is not limited to, effective
            performance based on. designed facility removals; adequate funding, effective management, adequate operator
            staffing and training, and adequate laboratory and process control.s including appropriate quality assurance
            prqcedures.
      3.    The spray in-igation fields shall be managed to assure at a minimum that:
              a. Spray ilTigation of wastewater shall only occur on fields being prepared for planting or already
                 planted with a crop and shall not occur on fields with crops not actively growing or on voluntary
                 vegetation.
              b. ·The spray fields shall be maintained in such a manner as to prevent wastewater pooling and/or
                  discharge of wastewater to any surface waters. Should pooled areas become evident, spraying on
                  those areas shall be prohibited until saturated conditions no longer exist
              c. Aerosols or nuisance odors shall not extend beyond the boundary of the spray in-igation site when
                 treated wastewater is being applied, If odors are produced that are considered to be a public
                 nuisance, the Permittee shall take the necessary steps to eliminate such odors. All action taken shall
                 be reported to the Department in accordcjnce with Part IV.A.4 of this pennit.
              d. Erosion controls ml\St be employed to prevent wastewater runoff from the spray irrigation fields. The
                  Perrnittce must notify the Department immediately if any wastewater runoff occurs.
              e. The spray irrigation field's crops must be maintained in optimal condition, t11cluding any necessary
                 weed management, reseeding, or other vegetative management practices.
              f.   Effec;tive vegetative management shall be provided such that crops harvested on the spray iJT1gation
                   sites arc removed from the sites.
              g. Forage crops must be harvested and removed from the irrigation field(s) at least twice a year. Crops
                 harvested must be removed l_rom the irrigation site within six _(6) months of harvest.
              h, The wastewater must be applied in a manner such that the application is even and uniform over the
                  irrigation areu.
      4,    Spray irrigation is prohibited when saturated or frozen soil conditions exist except on fields identified in Part
            LI. L
      5,    The groundwater mound created by the added infiltration shall at no time reach within two feet of the ground
            surface in any section of the spray irrigation fields. Should the groundwater mound exceed this limit, the
            Permittee shal! ce;ise all irrigation of wastewater to the affected fields until the groundwater mound recedes to
            acceptable levels.
      6.    Connections or additions to the spray in-igation system other than those indicated 011 the approved plans are
            prohibited without prior approval from the Department's Groundwater Discharges Section.



                                                             067
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 70 of 158 PageID #: 5484



                                                                                          DEN Number: 359 1 9 1·04
                                                                                          l'llcct ;,,c Date: July .l I, 20 l 7
                                                                                          Expiration Dot�: .loly 30, 2022
                                                                                          Page 2 1 of26

      7.   Roof downspouts, foundation drains, area drains, stomi sewers, combined sewers or appurtenances thereto or
           any sewer or device carrying storm water shall not be connected to the spray irrigation system.
      8. The Pcm1ittee shall take appropriate measures to protect the spray irrigation system from damage due to
         sub-freezing conditions.
      9. Any leaks shall be reported to the Department and repaired immediately.
      1 0. Signs
           a.    Limited Public Access: Signs must be posted on all limited pub l ic access spray fields utilized to irrigate
                 treated wastewater to prohibit public contact. The signs must indicate that the water being i rrigated is
                 treated wastewater. The signs must be legible. Limited public access sites must have signs posted on
                 the perimeter every 1 ,000 foet, at a minimum, and at a l l entry points. Unlimited public access sites must
                 have signs posted at all entry points.
           b.    Unlimited Public Acce�s: Unlimited pub I ic access sites must have advisory signs posted at all entry
                 points that indicate the site is spray irrigated with treated wastewater. Verbiage should include the
                 fol lowing wording: "RECYCLED WASTEWATER -- DO NOT DRINK". Alternate verbiage m ay be
                 used if approved in writing by the Department.
      I l . Potable ground or surface water may be used for distribution system testing and irrigation to establish
            vegetation when sufficient treated effluent is not available.
      1 2. Phased Systems
           a.     Once an operation permit has been issued and the wastewater flow reaches 80% of the pennitted
                  treatment capacity for the constructed phase based on a period of seven (7) consecutive days, the
                  Permittee must submit written notification to the Department. The written notification must include a
                , work plan for construction of the next permitted phase. 'fhe Permittee must submit a constrnction
                  pem1it application, plans and specifications and Design Engineer Report with applicable fees if the next
                  phase has not yet been permitted or ifthere are changes to the previously permitted design.
           b.    Any flow above the pcm1itted flow for a phase shal l nut be al lowed to be discharged to the system until
                 construction is completed on the following phase and an operating permit has been issued or amended
                 by the Depa1iment for the next phase.
           c.    Required documents for connecting subdivisions may be found in Section 6, 5 . 1 O J . I of the
                 Regulations.
      1 3 . In the event that the permittec installs new monitoring wells or replaces any existing monitoring wells, the
            Pemiittee shall submit Lo the Department's Groundwater Discharges Section new elevation details relative to the
            common benchmark previously established. Additionally, the permittee shall conduct a groundwater qL1aliiy
            sampling program prior to iniriation of wastewater disposal activities on the area incorporating the well. The
            sampling p rogram shall be sufficient to establish representative groundwater quality at each well prior to
            initiation of the wastewater disposal activities. A minimum of three samples shall be collected at least one
            month apart and analyzed. A summary report detailing all analyses shall be submitted to the Department's
            Groundwater Discharges Section prior 10 initiation of wastewater disposal activities. Analyses shall include the
            parameters iterated in Section 6 .8. 1 of the Regulations.
      I 4 . The Pern1ittee sha l l calibrate all flow meters i 1 1 accordance with the Manufacturer's recommendations.
            Cal ibration shall include, but not be limited to influent, effluent, continuous on lint: turbidity and chlorine
            residual monitors. The calibration documentati on must be submitted with the Annual Report in accordance
            with Part 11.B.5
      15, The Pennittee shall operate and maintain the land treatment system in accordance with the approved
          Operation and Mainte1 iance Plan (O&M). A copy of the O&M must be 011 site at al l times. The l'ennittec
          must mai ntain the O&M's accuracy and appl icability in accordance with both their Permit and the
          Regulations. In the event of a discrepancy between the O&M and the Permit or Regulations, the
          requirements of the Perm it and the Regulations would govern.


                                                              068
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 71 of 158 PageID #: 5485



                                                                                       DEN Number: 359191-04
                                                                                       Elfoctivo Date: July 3 l, 2017
                                                                                       Expiration Dale: July 30, 2022
                                                                                       Page 22 of26

      16. At least two feet offreeboard, measured vertically from the lowest point of the berm, is required for all
          ponds. The lowest point of the berm must be determined and marked.

          The Pem1ittee must notify the Department's Groundwater Discharges Section in writing prior to utilizing
          the freeboard in any lagoon or immediately upon unexpected encroachment into freeboard. In the event of
          encroachment into freeboard, Pem1ittee shall contact the Groundwater Discharges Section to coordinate
          relief measures. In the event of an emergency, Permittee may contact I.he Department at the telephone
          numbers cited in Part 11.B.2 of this permit; however, written notification must subsequently be provided
          within 5 days of encroachment.
      17. If the facility does not treat sewage and has a storage tank that requires cleanout, and if the pennittee
          intends to land apply material collected from the cleanout onto the spray irrigation field, the Pennittee must
          analyze the material for nutrients and any other applicable parameters of concern as determined by the
          Groundwater Discharges Section Prior to tank cleanout being perfom1ed. Permittee must submit to the
          Groundwater Discharges Section a report including the results, the frequency and estimated volume of
          material t.o be applied, and how and where it will be applied. The report must include a mathematical
          analysis detennining any nitrogen loading from the tank cleaning combined with nitrogen loading from
          wastewater application will not exceed the allowable nitrogen load.
      18. Fencing is required at treatment facilities, pt1mp stations and storageltreannent ponds. Fencing of spray
          fields is not required.
      l 9. The collection and channelization of irrigated wastewater for purposes other than retreatment is prohibited.
      20. Dire,ct application of treated wastewater to drainage ditches, any water bodies, and wetlands is prohibited,
      2 l . Emergency Repairs
          Emergency repairs or the replacement of critical "like kind" components of the wastewater treatment
          facility necessary for the continued operation of the facility may be perfonncd without first obtaining a
          construction permit from the Department.
          A report must be submitted to the Department within five (.'i) days of completion of the emergency repairs.
          The report must summarize the nature of the emergency and the repairs performed. All violations must also
          be reported in accordance with Section 6.5.9.
      22. Adverse Impact
          The Pem1ittee shall take all steps to minimize any adverse impact to the Waters of the State resulting from
          operation under this permit Such steps shall includ�, but not be limited to, accelerated or additional
          monitoring as necessary to dctennine the nature and impact of the non-complying discharge or mitig�tion of
          such impacts.




                                                          069
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 72 of 158 PageID #: 5486



                                                                                      DEN Number: 359191--04
                                                                                      l:fTcctivc DIiie: July 3 l, 2017
                                                                                      Expimtion Date; July 30, 2022
                                                                                      Page 23 of26


      23. Bypassing
          The diversion offlow from any portion of the treatment facility's process !low (including, but not limited
          to, pretreatment, storage, distribution and land application) necessary to maintain compliance with the tenns
          and conditions of this pennit is prohibited unless:
          a. The bypass is unavoidable to prevent personal injury, loss of life, severe property damage, or materially
             adversely affect public health and/or.the environment; or
          b. There are no alternatives readily available.
          The Gr:oundwater Discharges Section must be orally notified within 24 hours after such bypass; and, a
          written submission regarding the bypass must be submitted within five days of the Perrnittee's becoming
          aware of the bypass. Where the need for a bypass is known (or should have been known) in advance, this
          notification must be submitted to the Groundwater Discharges Section for approval at least ten days prior,
          or as soon as possible, before the date of bypass.
          The treatment facility must be repaired and restored to the permitted design operations process flow.
      24. Removed Substances
          Solids, sludges, filter backwash or other pollutants removed in the collection, conveyance, or treatment of
          wastewater shall be disposed of in a manner such as to prevent any pollutant from entering the surface water
          or groundwater and to comply with applicable federal or state laws and regulations,
      25. Power Failures
          An alternative power source, which is sufficient to operate the wastewater treatment and disposal facilities,
          shall be available. If such alternative power source is not available, the Pennittee shall halt, reduce or
          otherwise control production and/or all discharges upon the reduction, loss, or failure of the primary source
          of power to the wastewater facilities.




                                                            070
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 73 of 158 PageID #: 5487



                                                                                         DEN Number: 359191-04
                                                                                         Effective Date: July 3I.2017
                                                                                         Expira1ion D11tc: July 30, 2022
                                                                                         Page 24 of26

   PART IV
   A. MANAGEMENT REQUIREMENTS AND RESPONSIBIUTIES

      I.   Initiation of Facility Operations Notlfication

           lfthis permit is for initial operations foliowing construction, the Pem1iltee shall notify the Department in
           writing within 24 hollrS of the initiation of operations.

      2.   Operation Pennit Re-Issuance

           At least 180 days before the expiration date of this pennit, the Permittee must submit an application for
           renewal or notify the Department of the intent to cease discharging by the expiration date. The application
           package for systems with a design flow::: 100,000 gpd, must include a five (5) year Compliance Monitoring
           R.epo1t (CMR). The CMR must be in accordance with Section 6.5.4.3 of Regulations. In the event that a
           timely and complete application has been submitted as determined by the Department, and the Department
           is unable, through no fault of the Perrnittee, to issue a new pennit before the expiration date of this pe1mit,
           the terms and conditions of this permit are automatically continued and remain fully effective and
           enforceable until a decision is made on the new application.

      3.   Change in Discharge

           All discharges authorized herein shall be consistent with the tenns and conditions of this pent1it The
           discharge of any pollutant identified in this permit more frequently than or at a level in excess of that
           authorized shall constitute a violation of the pennil.

           Any anticipated facility 1:xpansions, production increases, or process modific�tions that will result in new,
           different, or increased discharges of pollutants must be repo1ied in writing to the Department's
           Groundwater Discharges Section for approval. A new pennit may be required.

           Any other activity which would constitute cause for modification or revocation and rcissuance of this permit
           as described in Part V .A. I of this permit shall be reported to the. Groundwater Discharges Section.
           Following such notice, the pe1mit may be modified to specify and limit any pollutants not previously
           limited.

      4.   Non-compliance Notification

           The Pennitlce shall report to the Department's Enforcement Section at (800) 662-8802 any unpennitted
           release or discharge of any contaminant inlo the air, or a pollutant, including petroleL1m s_ubstaoces, into
           surface waters, groundwater, or onto land as soon as the Perrnittee has knowledge ot: or should have had
           knowledge of, the release or dischilrge.

           The Permittee shall report to the Groundwater Discharges Section orally within 24 hours from the time the
           Pem1ittee became aware of any noncompliance that may endanger the public health or the environment by
           contacting the Groundwater Discharges Section at the telephone numbers cited in Part ll. 8.2 of this permit.

           lffor any reason the Permittec does not comply with, or will be unable to comply with, any effluent
           limitations or other conditions specified in th is pennit, the Permittcc shall provide the Department with the
           following i11fonnation in writing within five days of becoming aware of any actual or potential non­
           compliance:

           n.   A description and cause oflhe non-comp!ianc1: with any limitation or condition;

           b.   The period of non•compliance including exact dates and times; or, if not yet corrected, the anticipated
                time the non-compliance is expected to continue; and


                                                            071
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 74 of 158 PageID #: 5488



                                                                                         DEN Number:       359191-04
                                                                                         Effective DKtc:   July 3 I, 20 l 7
                                                                                         E><piration Date: July 30, 2022
                                                                                         /'age 2S of26


          c,   The steps being taken or planned to reduce, eliminate and/or prevent recurrence of the non-compliant
               condition.


      5. Facility li!ld Constn1ction Changes

          The Pennittee shall submit a written report to the Department for review and approval, of any changes to
          the facility or construction of the system within the following time periods:

          a.   Thirty days before any planned activity, physical alt.eration to the permitted facility or addition to the
               pennitted facility if that activity, alteration or addition would result in a change in information that was
               previously submitted to the Department;

          b.   Thirty days before any anticipated change which would result in noncompliance with any pennit
               condition or the regulations; or

          b.   Immediately after the Pennittee becomes aware of relevant facts omitted from, or incorrect information
               submitted in, a pennit application or report to the Department.


      6. Right of Entry

          The permittee shall allow the Department entry and access, consistent with 7 Del.C. Ch. 60, to:
          a.    Enter the petmitted facility.
          b.    Inspect any records that must be kept under the conditions of the pennit.
          c.    Tnspect any facility, equipment, practice, or operation permitted or required by the pennit.
          d.    Sample or monitor for the purpose of assuring pennit compliance of any substance or any parameter at
                the facility.

      7. Permit Transferability

          Permits may be transferred to a new owner or operator. The pennittee must notify the Department by
          requesting a change of ownership of the permit before the date of transfer. The transfer must be consistent
          with any notarized legal documents and/or CPCN required by the Regulations. The legal documentation
          must be provided with the application. The application must be received JO days before the transfer.
          a.   No person shall transfer a perm it from one (I) person to another unless 3 0 days written notice is given
               to the Department, indicating the transfer is agreeable to both persons, and approval of such transfer is
               obtained in writing from the Department, and any conditions of the approval of such transfer is
               obtained in writing from the Department, and any conditions of the trdllsfer approved by the
               Department are complied with by the transferor and the transferee.
          b.   The notice to the Depa11ment shall contain a written agreement between the transferor and the
               transferee, indicating the specific date of proposed transfer of permit coverage and acknowledging
               responsibilities of current and new pennittees for compliance with and liability for the tenns and
               conditions of this pennit. The notice shall be signed by both the transferor and the transferee.




                                                           072
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 75 of 158 PageID #: 5489



                                                                                                DEN Number: 359191-04
                                                                                                Effective l)�te: .lu!y J 1, 2017
                                                                                                Expi1a(io11 Dale: July 30, 2/)22
                                                                                                Page 26 of26

   PARTV
   A. PROVISIONS

       I. Permit Revocation

           The Department may revoke a permit if, among other: things, the pe1Tnittee violates any pem1it condition,
           these regulations, fails to pay applicable Departmental fees, obtains the pcnnit by misrepresentation or fails
           to fully disclose all relevant facts.

           Except in cases of emergency, the Department shall issue a written notice of intent to revoke to the
           pennittee prior to final revocation. Revocation shall become final within 20 days of receipt of the notice by
           the pennittce, unless within that time the pennittee requests an administrative hearing in writing.

           The Department shall notify the pem,ittce in writing of any revocation hearing at least 20 days prior to the
           date set for such hearing,

           If the Department finds the public health, safety or welfare requires emergency action, the Department shall
           incorporate findings in support of such action in a written notice of emergency'revocation issued to the
           pennittee. Emergency revocation shall be effective upon receipt by the pennittee. Thereafter, if requested
           by the pennittee in writii1g, the Department shall provide the pcrmittee a revocation hearing.

      2.   Penni! Modifications/Amendments

           In consultation with the permittee, the Department may modify or amend an existing pem1it provided that
           the modifications would not result in an increased impact or risk to the environment or to public health.

      3.   State Laws

           This pem,it shall not be construed to preclude the institution of any legal aL:tion or relieve the Pennittee
           from any responsibilities, liabilities, or penalties established pursuant to any applicable state law or
           regulation.

      4,   Property Rights

           The issuance of this perm it does not convey any property rights of either real or personal property, or any
           exclusive privileges, nor dnes it authorize any inju1y ro private property or any invasion of personal rights,
           nor any infringement of federal, state or local laws or regulations.

      5.   Severability

           The provisions of this rerrnit are severable. If any provision of this permit, or the application of any
           provision of this pennit, to any circumstances is held invalid; the application of such provision to other
           circumstances, and the remainder of this permit, shall not be affected thereby.

      6.   This permit does not relieve the Pennittec of complying with any applicable Federal, State or local
           regulations.

      7.   In the event that the l<cgt1h1tl11ns Go ·1:rning tbi.: k:i ,, 11!-I ll:itiort,11 In ·r. t·o11_ _gf011-�i1..,, Wa tel.™·
           • 'rc11111cnt ·md Dis ..1W'1S,. t 'Jl, or applicable federal regulations are revised, this permit may be opened
           and modi tied accordingly ufter notice and opportunity for a public hearing.

      8. This permit supersedes all previous spray irrigation operation permits issued to the Pennittee.




                                                                073
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 76 of 158 PageID #: 5490




                             EXHIBIT B
                   LAND APPLICATION PERMIT




                                      074
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 77 of 158 PageID #: 5491


                                                               State Permit Number AGU 1402-S-03
                                                               Effective Date: June 1, 2014
                                                               Expiration Date: May 31, 2019




                      AUTHORIZATION TO OPERATE A LAND TREATMENT SYSTEM

                                                  FOR THE

                                AGRICULTURAL UTILIZATION OF SLUDGE


1.            Pursuant to the provisions of 7 Del. C., §6003

              Mountaire Farms of Delaware, Inc,
              P.O. Box 1320
              Millsboro, Delaware 19966

              is hereby granted a permit to operate a land treatment system for: the agricultural
              utilization of sludge, dissolved air floatation (OAF) solids, anaerobic lagoon crust
              generated at the Mountaire Farms of Delaware, Inc., Millsboro, Delaware, Wastewater
              Treatment Facility; and DAF solids generated at the Mountaire, Selbyville, Delaware
              Wastewater Treatment Facility. This permit is limited to the application of stabilized
              sludge (anaerobic lagoon crust included herein as sludge except where noted
              otherwise) and OAF solids from the above referenced Wastewater Treatment Facilities
              at agronomic rates to the site(s) designated below:

              A)      Approximately 70 acres known as the Al Rust Farm;
              B)      Approximately 117 acres known as the Thorogood Farm;
              C)      Approximately 68 acres of land contained within a 272 acre parcel known as the
                      Frame Farm;
              D)      Approximately 84 acres known as the Virginia Cordrey Farm.

              All sites are located ·near the town of Millsboro, Sussex County, Delaware. (See pages
              2-5 for location details.)

2.            The application rates, monitoring requirements and other permit conditions are set forth
              in Parts I, II and Ill hereof.



     ,,
          ?
              'Jtw1
Brya�shby� ram Manager
                      a   �
                           I
                                                                         Date Signed
Surface Water Discharges Section
Division of Water
Department of Natural Resources
    and Environmental Control
                                                     075
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 78 of 158 PageID #: 5492


                                                         Part I
                                                         State Permit Number AGU 1402-S-03
                                                         Page 2 of25




 Part I

 GENERAL DESCRIPTION OF OPERATION

 The operation involves the land application of stabilized sludge and dissolved air flotation
 solids (OAF) from the Mountaire Farms of Delaware Inc., Millsboro, Poultry Plant Wastewater
 Treatment Facility and Selbyville, Delaware Wastewater Treatment Facility, to any of the
 approved site locations listed below. Sludge must be stabilized in accordance with the
 requirements of this permit prior to application to the approved sites. Liquid sludge or float will
 be applied at agronomic rates by means of injection into the soil. Solid stabilized sludge (>
 20% solids) may be transported by dump body or other open vehicle and surface applied.
 Surface applied stabilized sludge and OAF must be incorporated into the soil within 6 hours of
 application.




                                                076
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 79 of 158 PageID #: 5493


                                                                 Part I
                                                                 State Permit Number AGU 1402-S-03
                                                                 Page 3 of 25

SITE LOCATIONS:

Al Rust Farm:

Approximately 70 acres of land bordering on the north and south sides of Sussex County Road
304 (Maryland Camp Road).

Tax parcel number: 2-34-28.00-2.00 and 2-34-28.00-3.00




• The north west corner of the Al Rust Farm designated as Osier soil in the PDR shall be limited to application in
May through August in accordance with section 138.6 of Part Ill, (B), of the Guldange and Reoulatlons Govern)rn:1
lhe Land Treatment of Wastes and Part I A.1 of this permit.




                                                        077
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 80 of 158 PageID #: 5494


                                                   Part I
                                                   State Permit Number AGU 1402-S-03
                                                   Page 4 of 25

 Thorogood Farro:

 Approximately 117 acres of land bordering on the north and south sides of Sussex County
 Road 297 (Mount Joy Road) and on the south by Sussex County Road 304 (Maryland Camp
 Road).

 Tax parcel number: 2-34-28-01




                                           078
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 81 of 158 PageID #: 5495


                                                               Part I
                                                               State Permit Number AGU 1402-S-03
                                                               Page 5 of 25

Frame Fann:

Approximately 68 acres of land suitable for land application within a 272 acre parcel of land
lying south of Sussex County Road 314 (Doc Frame Road}, east of State Route 30 and west of
Sussex County Road 305 (Hollyville Road). Application to 65 acres of the forested portion of
this tract is governed by State Permit AGU 1403-S--03.

Tax parcel numbers: 234-32.00A6.00, 234-27.00-18.03 and 234-27.00-19.00




" Poriions of the Frame Farrn designated os AqHw map unit In the PDR sh1:II be limited to application from May
through August in accordance with section 138.6 of Part 11!, (B), of thG Guidance and Regulations Governing the
Land Treatment of Wastes and Part : A 1 of tt1is permit.




                                                       079
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 82 of 158 PageID #: 5496


                                                        Part I
                                                        State Permit Number AGU 1402-S--03
                                                        Page 6 of 25

 Cordrey Farm:

 Approximately 84 acres (approximately 48 acres irrigated and 36 acres dry land) of land
 suitable for land application lying on the east side of Sussex County Road 305 (Hollyville
 Road) and south of Sussex County Road 297 (Mount Joy Road).

 Tax parcel numbers: 2-34-27.00-34.05 and 2-34-21.00-169.03




                                               080
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 83 of 158 PageID #: 5497


                                                      Part I
                                                      State Permit Number AGU 1402-S-03
                                                      Page 7 of 25

REGULATORY AND SUPPORTING DOCUMENTS

The land treatment operation shall be conducted in accordance with the following documents:

1.    The Departments Guidance and Re ulations Govemin the Land Treatment of
      Wastes; Part Ill, (B). the Land Treatment of Sludges and Sludge Products (as revised);

2.    The letter of intent dated June 16, 1988;


3.    The Land Treatment Permit Application (dated August 30, 2003), updated to include
      additional parcels for biosolid application;

4.    The request (dated December 24, 2004) for the modification of State Permit Number
      AGU 0026/95 to include additional lands (the Frame Farm) for silvicultural application of
      biosolids;

5,    Sussex County Zoning Commission Conditional Use Permit #1569 dated November 30,
      2004;

6.    The permit renewal package for Al Rust/Thorogood/Frame/Cordrey farms and request
      for the removal of Hettie Lingo/Hurdle farms from this permit dated March 26, 2007;
      and,

7.    The revised Project Development Report (PDR) dated November 4, 2013.




                                              081
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 84 of 158 PageID #: 5498



                                                                                                                                Part I
                                                                                                                                State Permit Number AGU 1402-S-03
                                                                                                                                Page B of 25

  A.1   SLUDGE AND OAF APPLICATION LIMITATIONS
        During the period beginning on the effective date and lasting through the expiration date
        the permittee is authorized to operate land treatment sites as identified in this permit for
        the application of stabilized sludge and OAF at agronomic rates. The timing of sludge
        and OAF application to the site, as well as the quantity and quality of sludge and OAF to
        be land applied is specified below:

        Sludge and OAF shall be applied at a rate to meet, but not exceed, the Plant Available
        Nitrogen (PAN) requirement for the crop(s) grown. The PAN application rates shall also
        include any residual mineralized nitrogen from previous sludge and OAF application.
        The cropping plan and the nutrient requirement for that crop shall be submitted to the
        Department, prior to sludge and OAF application, for review and approval.

        Supplemental additions of commercial fertilizers shall be limited to amounts necessary
        I _   �   -   _ I   .   , .   .   .   .. .   . I.   . ) . .   fl   •   .   .•1, _ ..   . ..   .. .   . .   . . ..   .   ..I . I�.   .   . r ., .   .   I I . '   ..   .. •f   .   r r""I,. . I .   .   .
        lU 11l�t:fl �IUJJ flt:f�U� u�ury Ult:f Wllllt:m r��Uffllllt:fllU<:1LIUII� UI 11 lt:f UIIIV�1tmy UJ Ut::Jc:tW�lt::!
        Cooperative Extension Service or a Delaware Certified Nutrient Consultant for the
        specified crop and anticipated yield.

        When any of the limits specified above have been achieved, no additional sludge or
        OAF may be applied to the site unless a supplementary approval has been issued by
        the Department.

        Fietds with "high� phosphorus soii ievels (greater than 150 FiV, ·t 50 ppm ivlehlich 3, ·120
        ppm Bray P 1 or 75 ppm Mehlich 1) must have the phosphorus site index (PSI)
        calculated and the results submitted to the Department. Fields with PSl's above "low"
        levels (greater than 50) must a phosphorus management plan to the Department, for
        review and approval, within sixty (60) days of receipt of the soil analytical data. The
        phosphorus management plan must demonstrate steps that will be taken to reduce the
        PSI or phosphorus levels in the soil. Fields with "high" phosphorus soil levels must
        continue to calculate the PSI at least once every (3) three years until the phosphorus
        level in the soil is no longer "high". Failure to implement a phosphorous management
        plan, when applicable, may result in the Department invoking the provisions of Part 11,
        B.6 of this permit.

        For those portions of the sludge application area where the depth to seasonal high
        water table is less than twenty (20) Inches but greater than twelve (12) inches, sludge
        application is limited to May, June, July or August. In addition, appropriate vegetation
        must be established and haNested prior to October 31 of the same year. Sludge shall
        only be applied when the actual water table depth is at least twenty (20) inches below
        the ground surface pursuant to Part Ill, (B), Subsection section 138.6 of the Guidance
        and Re ulatio s Governin the Land Treatment of Wastes.

 A.2    OTHER LIMITATIONS
        Only sludge which has been treated by a Process to Significantly Reduce Pathogens
        (PSRP), as defined in Part 111, (B), of the Guidance and Regulations Governing the Land
        Treatment of Wastes, shall be applied to any of the land treatment sites.
                                                                                                082
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 85 of 158 PageID #: 5499


                                                      Part I
                                                      State Permit Number AGU 1402-S-03
                                                      Page 9 of 25

     A sufficient amount of lime to adjust the soil pH to a value of 6.2 or above shall be
     applied to the site prior to sludge application.

     Application is forbidden during periods of active rain or onto excessively wet ground.
     Periods of active rain shall be defined as more than .25 inches of rain in an hour.
     Sludge may not be applied when the ground surface is saturated, frozen or covered with
     snow or during periods of rain or runoff without written Department approval.

     Sludge may not be applied from December 7 through February 15 unless the permittee
     receives written approval from the Department to land apply sludge during this period.

     The permittee shall conform to any conditions required by Sussex County ordinance
     and policy in addition to the conditions contained in this permit.

     The sludge shall be applied so that the application is uniform.

     Fields that receive land application of wastes must have appropriate vegetation
     established and harvested during the growing season(s) to receive nutrient uptake
     credits. Fields must be planted with appropriate vegetation or a cover crop within one
     (1) month of completing sludge application, unless prohibited by weather conditions in
     which case vegetation must be established as soon as practicable.

     Liquid sludge shall only be applied by means of subsurface injection into the soil. Solid
     Sludge(> 20% solids) may be surface applied. The permittee shall ensure that the
     sludge is incorporated into the soil within 6 hours of surface application.

     Livestock shall not be allowed to graze for at least one (1) month after the application of
     sludge.

     Feed and fiber crops removed from the sludge land application site shall not be
     harvested until thirty (30) days subsequent to application of sludge.

     Crops for direct human consumption may not be harvested from the sludge
     application area for at least 14 months subsequent to application of the sludge.
     Root crops may not be harvested from the sludge application areas for at least 38
     months subsequent to application of sludge.

     Public access to the sludge application areas must be controlled for at least twelve (12)
     months after sludge application. Additionally, signage worded identical to what was
     submitted in the project development report (PDR) shall be posted along the perimeter
     of each land application field immediately before and for at least twelve (12) months
     after the completion of PSRP sludge land application activities.

     Buffer zones established pursuant to Part 111, (B), 138.2 of the Guidance and
     Re ulations Govern in the Lahd Treatment of Wastes shall be maintained at all times
     during sludge and DAF application. Additionally, buffers in accordance with Sussex
     County Ordinance No. 1730 shall be maintained.

                                              083
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 86 of 158 PageID #: 5500


                                                      Part I
                                                      State Permit Number AGU 1402-S-03
                                                      Page 10 of 25

       No sludge or OAF shall be applied if sample analysis yields pollutant concentrations in
       excess of the following values:
       ,----------------------
        Arsenic 75 m /k Cadmium 85 m
                                     ·------
                                          3000 m
        Copper    4300 mg/kg_ Lead          840                      57 m
        Mol bdenum 75 mg�__g� N_i_ck_e_l ___4_20_........._____ _____100 mg/kg _
                             +-                                _
        Zinc      7500 mg/kg_.._P_C_B_____    5 __..,____.__________
 A.3   GROUNDWATER LIMITATIONS

       Application of sludge to the designated fields shall not cause groundwater to be in
       violation of applicable Federal or State drinking water standards on an average annual
       basis. Should down-gradient water supply wells (public or private) be impacted above
       applicable Federal or State drinking water standards from the land application of sludge,
       the permittee shall be required to provide a free Department approved alternative
       potabie water suppiy to the affected parties.




                                              084
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 87 of 158 PageID #: 5501



                                                                      Part I
                                                                      State Permit Number AGU 1402-S-03
                                                                      Page 11 of 25

B.       MONITORING REQUIREMENTS

        During the period beginning on the effective date and lasting through the expiration
        date, the permittee is authorized to apply sludge and OAF at agronomic rates to the
        application sites listed in this permit. Such applications shall be monitored by the
        permittee as specified below:

8.1      DIGESTED SLUDGE, ANAEROBIC LAGOON CRUST, AND OAF

                                                        Unit        Minimum
 Parameter                                                                             Sample Type
                                                   Measurement
 Moisture Content                                     percent                           Com osite
----
 Total Nitro en as N Moist & Dried
 Or ·anic Nitro en as N Moist & Dried
                                                   _ _ percent    Twice  er   ear       Com osite
                                                        ercent __ Twice per y_ear --1-- _C_o_m_o_s_ite
                                                                                                     __ 1
 Ammonium and Nitrate Nitrogen as N
                                                        percent           Twice per year           Composite
  Moist &---L------
           Dried
  H                                                     _s_.U_.__-+-_T_w_i....ce_..__e_r ..__e_a_r_-+_C_om_,e_osite_
 Volatile Solids                                                         .. J"wic;e pe,r_y_��! __f_orri9-osl�
 Phos ho                      basis                                    t    Twice   .
                                                                            ---��--i--:      r    Com
                                                                                                   -     osite
 Potassiu                                                                   T                r    Composite
 Arsenic
                                                                                                   Com osite
                                                                                                   Com osite
                                                                                                   Com oslte




Anaerobic lagoon crust samples shall be collected at the following location: The anaerobic lagoon from crust
material that will be utilized for land appiication.                  ·

DAF samples shall be collected from the following location: The end of the DAF skimmer(s) in operation at each
facility at least three hours after a processing shift begins.

All sludge samples shall be taken and analyzed in accordance with Part 111, (B), Section 151, of the Guidance and
Regulations Governing the Land Treatment of Wastes. All samples shall be representative of the material that is
land applied under this permit. See Part I F. for reporting frequencies,

* Anaerobic lagoon crust is not required to be sampled for the priority pollutant scan list.
# DAF solids are not required to be sampled for these parameters

NOTE: The Department may suspend the sampling requirements above in writing, for OAF and/or anaerobic
crust, If the material(s) are not land applied at the land application sites in this permit. A list of the 126 priority
pollutants can be found on 40 CFR, Part 423, Appendix A, 1987.
                                                            085
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 88 of 158 PageID #: 5502



                                                               Part I
                                                               State Permit Number AGU 1402-S-03
                                                               Page 12 of 25

 8.2   SLUDGE STABILIZATION PROCESS MONITORING
       Aerobically digested sludge and DAF float must meet one of the following processes to
       achieve PSRP requirements:

       All sludge prepared for land application at the sites approved in this permit must meet the
       requirements in Part 111, Section 133.1.1 of the Guidance and Re ulatlons Governin lhe
       Land Treatment of Wastes. The permittee shall obtain seven samples of the sludge at the
       time the sludge is to be utilized for land application. The geometric mean of the density of
       fecal coliform in the samples shall be less than either 2,000,000 Most Probable Number
       per gram or total solids (dry weight basis) or 2,000,000 Colony Forming Units per gram of
       total solids (dry weight basis). No sludge shall be land applied prior to the permittee
       demonstrating the stabilization requirements have been achieved.

       Or

       It shall be demonstrated that sludge meets the time and temperature process
       monitoring requires as set forth in subsection 133.1.2.1 in Part 111, (B) of the Guidance
       a.nd Re ulations Govern in the Land Treatment of Wastes, on a continual basis.

       NOTE: Alternative processes shall be approved in writing prior to implementation. See Part I, F for
       reporting requirements.

 B.3   VEGT8R-A-TTRAGTION REDlJCTION
       Vector attraction reduction must be achieved by method, subsurface injection or
       incorporation of surface applied sludge, from Part Ill, (B), of the Guidance and
       Regulations Governing the Land Treatment of Wastes. Other. alternative methods
       for achieving vector attraction reduction found in Subsection of Part Ill, (B), of the
       Guidahce and Regulations Governing the Land Treatment f Wastes, may be
       employed with prior written Departmental approval.




                                                     086
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 89 of 158 PageID #: 5503


                                                                 Part I
                                                                 State Permit Number AGU 1402-S-03
                                                                 Page 13 of 25

 B.4     SOIL MONITORING

            Parameter
                                            Unit of               Minimum
                                                                                        Sample Type
----- ---- --------
                                          Measurement - -- Fre    ---'-----<'-----'f-------------1
P-_H__________ _________§. U_._ ··- _______                    _ A           ________ Comppsite______ _
Total Phosphorus as P (dry soil              mg/kg                 Annually              Composite
basis
Potas               soil basis       -.-----                                             Com osite
Arseni            ii basis           --�--"'--""'---           Eve                       Com osite
Cadmi            soil ba                ·--       ----·        Ever             ---+--   Com osite
Ch                  soil b                  ______             Ever                      Com osite
Co                ii basis            i ---�-       - --       Eve          rs*     __   Composite __
Le                  asis                                       Eve          rs ""        Com osite
Mer                 il basis _      _ __ .Q:19/kg____, Eve                  rs*          Composite
�ol _           d� soi�asis ,__              m____             Eve          rs•          Com osite
Nick          oil basis                      m     ___ -- Eve               rs•          Com osite
Selenium dr soil basis)_____                 m                          ___              Com osite
Zinc      _______                            m g !�            Eve    5   ears*          Com osite
Al                        ht bas�)_          mg                  _ Annuall               Com osite
Ma                        I basis            m                     Annuall               Com osite
Ma                      oil basis            m                     Annually              Com osite
lro                  basis                   m           ---       Annual!               Com    osite
So                 ii basis                  m                     Annuall               Com oslte
% Or anic atter                             Percent                Annual!               Com osite
NOTE: Composite soil samples representlng each soil series identified wit in each sludge application area shall
be collected. Soil chemistry testing must be in accordance with the Methods of Soil Ana!vsis publrshed by the
American Society of Agronomy, and in accordance with Part Ill, (8), Section 151 of the Department's Guidance
and Regulations Governing the Land Treatment of Wastes. See Part I, F. for reporting requirements.

 * Parameters not required to be sampled if digested sludge, anaerobic lagoon crust or OAF is not applied during
   the "minimum frequency" periods.

 The Department may modify the sampling frequency based upon review of continuing or additional analyses.

 B.5     PLANT TISSUE AND GRAIN ANALYSIS

         None is required at this time.




                                                       087
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 90 of 158 PageID #: 5504



                                                                     Part I
                                                                     State Permit Number AGU 1402-S-03
                                                                     Page 14 of 25

 B.6     GROUNDWATER MONITORING

           Parameter                        Unit of               Minimum
                                                                                             Sample Type
                                         Measurement             Frequency            ---·   ·--   - -------··-   ----- ...
  Depth to Water                         Hundredths of a         Quarterly                          In-Situ
                              --              foot
  PH              --                          S.U.         ---� __ Quarterly-···- ...            Field Test
   Dissolved Oxicien                          mg/I                  Quarterly                    Field Test
   Specific Conductivity                  --
                                         UMHOS/CM                   Quarter!                     Field Test
                                                                                                         ·---
   Temperature                                  "C                  Quarterly   -                Field Test
   Total Dissolved Solids
   Total Nitrogen as N ...... -
                                         _l'_!}g/1
                                               mg/I
                                                            -       Quarterly
                                                                    Quarterly
                                                                                   -             Field Test
                                                                                                    Grab
   Organic Nitrogen                            mg/I                 Quarterly                       Grab
   Nitrate + Nitrite Nitrocie�
   Ammonium as N
                        -
   T..o!�I Pt].5)�PD9-�.u�    -·     --
                                               Q:!911
                                               mg/I
                                               mo/I
                                                           ---   ---- --
                                                                    Quarter!
                                                                    Quarterly
                                                                    Quarterly
                                                                                                    Grab
                                                                                                    Grab
                                                                                                    Grab                 .
                                                                                                                           I
                                           - ·mo/I-                                                           -
                                �-



   Chloride                                                        _Quart�1Y._                      Grab
   Sodium                                      m_g/1                Quarterly                       Grab    -
   Arsenic, Total. _                           mg/I             Every   5  Years     --             Grab
                                                      -                                  --
                              ,_
                                                                                                  -----
                                     -



   Cadmium Total                                                Every 5 Years                       Grab
                                               mo/I             Every 5 Years_                      Grab
                                           --�-



   Chromium,__ To��i
                                                                                                    Grab
                                                                                   --                         --



   Coooer, Total                             _ ma.JI            Ever� 5 Years
   Lead, Total                                 man              Everv 5 Years          =--·- ····-� Grab
                                                                                                    -«---·-----        -



   Mercu Total                                 mg/I                                                 Grab
                                                                                                                  --
 �-                                                           _ E.v:ery 5 yea.r� . . -
   Molyocienom, Totai                          mg/I             t::vorv :i Years                    Grab
   Nickel Total                                mall             EvervSYea� -·                       Grab
 -Selenium, Total .
   Zinc, Total
                                               mg/I
                                               mQ/1
                                                           --   Everv 5 Years
                                                                Everv 5 Years
                                                                                                    Grab
                                                                                                    Grab
   Fecal Coliform                      Colonies/100ml               Ann    ally                     Grab
 .. Groundwater samples    ,_                                        -   �
                               shall be collected and analyzed md1v1dually from the five (5) monitoring wells at
                                                                 '



       the Frame Farm and three (3) monitoring wells at the Cordrey Farm. Groundwater samples shall be
       take in compliance with the monitoring requirements specified above and shall be taken at each
       monitoring well in accordance with procedures approved by the Department and listed in the
       Department's Fleld Manual for Groundwater Sampling (March, 1988),
 •• Groundwater monitoring results for each monitoring well shall be reported using the State of
    Delaware Well Identification Tag Number that is required on all wells in accordance with the Delaware
    Regulations Governing the Construction and Use of Wells, Section 1 o, A




                                                           088
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 91 of 158 PageID #: 5505


                                                       Part I
                                                       State Permit Number AGU 1402-S-03
                                                       Page 15 of 25

C.   SCHEDULE OF COMPLIANCE

     Within one hundred eighty (180) days of permit issuance, Mountaire Farm's of
     Delaware, Inc. shall submit a plan completed by, or under the supervision of, a
     Delaware-licensed professional geologist (PG), or a professional engineer qualified in
     hydrology and licensed to practice in the State of Delaware for review and approval.
     The plan shall include the proposed location and construction details of a network of
     groundwater monitoring wells sufficient to characterize groundwater beneath each
     agricultural utilization farm. Within six (6) months of DNREC approval of the plan or
     before a land application site is utilized under this permit (whichever is later),
     groundwater monitoring wells shall be installed, surveyed and sampled for the
     parameters listed in Part I, 8.6 of this permit. Sample frequency shall comply with Part
     I, 8.6 of this permit after initial sampling.

0.   BONDING
     As a requirement for maintaining this permit, the permittee shall file with the Department
     a bond or other security on a form approved by the Department. The bond shall be
     payable to the Department and the obligation of the bond shall be conditioned upon the
     fulfillment of all requirements related to this permit. Liability under the bond shall remain
     in effect until the expiration date of this permit. A bond in the amount of $55,000 shall be
     executed by the applicant and by a corporate surety licensed to do business in this
     State. Instead of having a bond executed by a corporated surety, the applicant may
     elect to deposit in an escrow account set up by the permittee, by filing copies of the
     escrow agreement with the Department, cash or negotiable bonds of the federal
     government or of this State or any other securities acceptable to the Department. The
     amount of the cash deposit or the market value of any securities shall be at least equal
     to the required sum of the bond. The Department shall receive and hold the cash or
     securities in trust, for the purpose for which the deposit is posted. The obligation of the
     applicant and of any corporate surety under the bond shall become due and payable,
     and all or any part of any cash or securities shall be applied to payment of the costs of
     properly fulfilling any requirement of the Permit if the Department has:

     1.     Notified the applicant and any corporate surety that the conditions of the Permit
            have not been fulfilled, and specified in the notice the particular deficiencies in
            the fulfillment of the permit conditions;

     2.     Given the applicant and any corporate surety a reasonable opportunity to correct
            the deficiencies and to fulfill all of the conditions of the permit; and,

     3.     Determined that, at the end of a reasonable length of time, some or all of the
            deficiencies specified in Part I, D.1, above, remain uncorrected.

E.   MONITORING

      1.    Representative Sampling:

            Samples and measurements taken as required herein shall be representative of
            the volume and nature of the sludge to be land applied.
                                               089
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 92 of 158 PageID #: 5506



                                                      Part I
                                                      State Permit Number AGU 1402-S-03
                                                      Page 16 of 25



       2.   The permittee shall automatically resample the sludge and submit to the
            Department and landowner additional analyses if there has been a significant
            change (greater than 25%) in the quality of sludge. The permittee shall then be
            required to recharacterize the sludge in order to determine if any change in the
            land limiting constituent has occurred. Any change in sludge characteristics that
            affects the land limiting constituent shall be included in a revised Project
            Development Reports which shall be submitted to the Department. After a review
            of these results, the Department may invoke the provisions of Part II, 8.6 of this
            permit.

       3.   Recording of Results:

            For each measurement or sample taken pursuant to the requirements of this
            permit, the permittee shall record the following information:

            a)     The exact place, date and time of sampling and/or measurement;

            b)     The person(s) who performed the sampling and/or measurement;

            c)     The dates the analyses were performed and the time the analyses were
                   begun;

            d)     The person(s) who performed the analyses;

            e)     The results of each analysis.

       4"   Records Retention:

            All records and information resulting from the monitoring activities required by
            this permit including all records of analyses performed and calibration and
            maintenance of instrumentation and recording from continuous monitoring
            instrumentation shall be retained for five (5) years. This period of retention shall
            be extended automatically during the course of any unresolved litigation
            regarding the regulated activity or regarding control standards applicable to the
            permittee, or as requested by the Department.·




                                             090
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 93 of 158 PageID #: 5507


                                                          Part I
                                                          State Permit Number AGU 1402-S-03
                                                          Page 17 of 25

F.   REPORTING
      1.       The permittee shall submit to the Department and landowner an annual operation
               report on or before February 1 of each year. The annual report shall be in a
               format acceptable to the Department. The annual operation report shall include
               the following:

               a)    The daily operational record (as specified in Part 11 1 A.1 );

               b)    The weight (wet and dry tons) and volume of sludge utilized at the land
                     application site;

               c)    Any changes in ownership of the land where the operation is conducted or
                     any change in any lease agreement for the use of such land that may
                     affect or alter the operator's rights upon such land;

               d)    A chemical analysis of soil from each field for the constituents identified in
                     Part I, B.4. The results shall be compared to the original soils data
                     submitted as a part of the Project Development Report. The procedure for
                     soil analysis shall be consistent with Department guidance.
               e)    A site map of the same scale and contour interval as the map submitted
                     with the Project Development Report, showing the boundaries within the
                     field where sludge has been applied during the previous year;

               f)    For each site, the cropping schem·e followed during the previous year and
                     anticipated for the coming year; Crop yield data and an explanation of
                     which portions of the plants were harvested; identification of fields to be
                     used during the coming year; sludge application rates for the coming year
                     based on nitrogen mineralization calculations from previous sludge
                     application practices;

               g)    Sludge application rate adjustments, if necessary (See Part I, A 1);

               h)    Any other information required by the Department.

     2.        Sludge analytical and stabilization process monitoring data obtained during the
               previous monitoring period shall be summarized for that period and postmarked
               no later than the 28th day of the month following the completed reporting period.

               DELAWARE DEPARTMENT OF NATURAL RESOURCES AND
               ENVIRONMENTAL CONTROL, DIVISION OF WATER, SURFACE WATER
               DISCHARGES SECTION, 89 KINGS HIGHWAY, DOVER, DELAWARE 19901,
               TELEPHONE: (302) 739 9946
               When submitting monitoring results, copies of the original laboratory sheets
           '   should be included. If more than one sample is analyzed during any month, a
               table showing the range of constituent concentration values shall be prepared
               and included with the submittal.
                                                  091
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 94 of 158 PageID #: 5508



                                                        Part I
                                                        State Permit Number AGU 1402-S-03
                                                        Page 18 of 25

       3.   Test Procedures

            Test procedures for laboratory analyses shall conform to the applicable test
            procedures identified in Part Ill, (B), Section 151 of the Department's Guidance
            and Regulations Governing the Land Treatment of Wastes unless otherwise
            specified in this permit.

 G.    DEFINITIONS

       1.   "Agricultural Utilization" means the application rate of wastes, sludge or sludge
            products which shall not exceed the nutrient needs of the crop grown on the
            particular soil plus the other assimilative pathways in soils (e.g. immobilization
            with organic material, volatilization, and leachate in compliance with drinking
            water standards). This term may be used interchangeably with "agronomic rate",

       2.   "Co,r1posii.8" ,n�(i:s c:t st!ri�8 or y1ctb si:lmµies whiuh have been coiiecied in a
            manner such that the final sample is representative of the volume and
            characteristics of the sludge to be land applied.

       3    "Land appllcation" means the placement of sludge, treated sludge, or any other
            product containing these materials within 2 feet below the surface of land used to
            support vegetative growth.

       4.   ''PSRP'' means process to significantiy reduce pathogens.

       5.   "Sewage'' means water carried human or animal wastes from septic tanks, water
            closets, residences, buildings, industrial establishments, or other places, together
            with such groundwater infiltration, subsurface water, admixture of industrial
            wastes or other wastes as may be present.

       6.   "Sewage sludge" means sludge which derives in whole or in part from sewage.

       7.   "Sludge" means the accumulated semi liquid suspension, settled solids, or dried
            residue of these solids that is deposited from (a) liquid waste in a municipal or
            industrial wastewater treatment plant, (b) surface or ground waters treated in a
            water treatment plant, whether or not these solids have undergone treatment.

       8.   "Treatment" means a process that alters modifies or changes the biological,
            physical, or chemical characteristics of sludge or liquid waste.

       9    "Vector Attraction" is the characteristic of sewage sludge that attracts rodent,
            flies, mosquitoes, or other organisms capable of transporting infectious agents.




                                              092
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 95 of 158 PageID #: 5509



                                                           Part II
                                                           State Permit Number AGU 1402-S-03
                                                           Page 19 of 25
Part II

A.        MANAGEMENT REQUIREMENTS

          1,   Land Application of Sludge

               The permittee shall prepare and maintain an operational record for each day that
               sludge is applied and when any other management activities are conducted at
               the land application site. The daily operational record shall include the following:

               a)     The date, type, and wet and dry weights of the sludge applied;

               b)     The facility from which the sludge originated;

               c)     A record of any major deviations from the operating plan;

               d)     General daily weather conditions;

               e)     The application rate for sludge;

               f)     A map for each site showing the area of daily activity;

               g)     A record of all actions taken to correct violations of the Delaware
                      Environmental Protection Act and the Department's Regulations; and,

               h)     Management undertaken, such as planting and harvesting of crops,
                      fertilizers and chemicals added, frequency of irrigation, techniques used,
                      etc.

          2.   Change in Operation

               The application of sludge to the site authorized herein shall be consistent with the
               terms and conditions of this permit. The application of sludge at levels in excess
               of the amount necessary to provide plant available nitrogen for the crop being
               grown, in accordance with the limits identified in Part I, A.I, 2, and 3 of this permit,
               shall constitute a violation of the permit. Any anticipated facility expansion,
               production increase, or change in site conditions which would affect the land
               limiting constituent, create a new land limiting constituent, or adversely affect site
               conditions must be reported to the Department. Upon review of this information
               the, Department may invoke the provisions of Part II, 8.6 of this permit.

          3.   Noncompliance Notification

               The permittee shall report to the Department:

               a)     In writing thirty (30) days before any planned physical alteration or addition
                      to the permitted facility or activity, if that alteration or addition would result
                      in any significant change in information that was submitted during the
                      permit application process;
                                                  093
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 96 of 158 PageID #: 5510



                                                     Part II
                                                     State Permit Number AGU 1402-S-03
                                                     Page 20 of 25

            b)    In writing thirty (30) days before any anticipated change which would
                  result in noncompliance with any permit condition or Part Ill, (8),. of the
                  Guida ce and Re ulations Governi the Land T eatment of Wastes;

            c)    Orally within twenty four (24) hours from the time the permittee became
                  aware of any noncompliance which may endanger the public health or the
                  environment, at (302) 739-9946 during normal working hours, or (800)
                  662-8802 after normal working hours, and;

            d)    In writing as soon as possible but within five (5) days of the date the
                  permittee knows or should know of any noncompliance unless extended
                  by the Department.

                  This report shall contain:

                  1)     A description of the noncompliance and its cause;

                  2)     The period of noncompliance including to the extent possible, times
                         and dates and, if the noncompliance has not been corrected, the
                         anticipated time it is expected to continue; and

                  3)     Steps taken or planned to reduce or eliminate reoccurrence of the
                         noncompliance.

            e)    In writing as soon as possible after the permittee becomes aware of
                  relevant facts not submitted or incorrect information submitted, in a permit
                  application or any report to the Department. Those facts or the correct
                  information shall be included as a part of this report.

       4.   Minimize Impacts

            The permittee shall take all necessary actions to eliminate and correct any
            adverse impact on the public health or the environment resulting from permit
            noncompliance.




                                               094
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 97 of 158 PageID #: 5511



                                                     Part II
                                                     State Permit Number AGU 1402-S-03
                                                     Page 21 of 25
B.    RESPONSIBILITIES

      1.   Renewal Responsibilities

           At least one hundred eighty (180) days before the expiration date of this permit,
           the permittee shall submit a new application for a permit or notify the Department
           of the intent to cease operation by the expiration date. In the event that a timely
           and sufficient reapplication has been submitted and the Department is unable,
           through no fault of the permittee, to issue a new permit before the expiration date
           of this permit, the terms and conditions of this permit are automatically continued
           and remain fully effective and enforceable.

      2.   Entry and Access

           The permittee shall allow the Department, consistent with 7 Del. C., Chapter 60,
           to:

           a)     Enter the permitted facility;

           b)     Inspect any records that must be kept under this permit;

           c)     Inspect any facility, equipment, practice, or operation permitted or required
                  by this permit;

           d)     Sample or monitor for the purpose of assuring permit compliance, any
                  substance or any parameter at the facility or land application site.

      3.   Provide Information

           The permittee shall furnish to the Department within a reasonable time, any
           information requested, including copies of records, which may be used by the
           Department to determine whether cause exists for modifying, revoking, reissuing,
           or terminating the permit, or to determine compliance with the permit or Part 111,
           (B), of the Guidance and Regulations Governing the Land Treatment of Wastes.

      4.   Transfer of Ownership or Control

           This permit shall be transferable to a new owner or operator provided that the
           permittee notifies the Department by requesting a minor modification of the
           permit before the date of transfer and provided that the transferee shows
           evidence of a legal right to use the site and is otherwise in compliance with all
           applicable provisions of Part Ill, (B), of the Department's Guidance and
           Regulations Governing the Land Treatment of Wastes.




                                              095
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 98 of 158 PageID #: 5512



                                                      Part II
                                                      State Permit Number AGU 1402-8-03
                                                      Page 22 of25

       5.   Operation of Facility
            The permittee shall at all times properly maintain and operate all structures,
            systems, and equipment for treatment, control and monitoring, which are
            installed or used by the permittee to achieve compliance with this permit or Part
            Ill, (B), of the Guidance and Re ulations Governin the a d Tre tment of
            Waste.
       6.   · Permit Revocation and Modification
            a)     After notice and opportunity for a hearing, this permit may be modified or
                   revoked in whole or in part during its term for cause including, but not
                   limited to, the following:
                   1)     Violation of any terms or conditions of this permit;
                   2)     Obtaining this permit by misrepresentation or failure to disclose fully
                          all of the relevant facts;

                   3)     Any change in operating conditions that requires either a temporary
                          or permanent permit modification; or

                   4)     If the Department finds that the public health, safety or welfare
                          requires emergency action, the Department shall incorporate
                          findings in support of such action in a written notice of emergency
                          revocation issued to the permittee. Emergency revocation shall be
                          effective upon receipt by the permittee. Thereafter, if requested by
                          the permittee in writing, the Department shall provide the perrnittee
                          a revocation hearing and prior notice thereof. Such hearings shall
                          be conducted in accordance with 7 Del. C., Chapter 60.
            b)     The Department may revoke this permit if the permittee violates any
                   permit condition, any provisions of Part Ill, (B), of the Guidance and
                   Regulations Governing the Land Treatment of Wastes, or fails to pay
                   applicable Department fees.
      7.    Permit Closure Report
            a)     All land approved for the Agricultural Utilization of sludge is required to
                   have a closure report when the land is no longer being utilized as
                   described in permit application. The report must be submitted to the
                   Department within four (4) months of determination that the field will no
                   longer be utilized for sludge application. The closure report will have the
                   following:
                   1)     Letter from permittee stating the application site (with tax parcel
                          number(s)) will no longer receive sludge approved by this Permit;

                                             096
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 99 of 158 PageID #: 5513



                                                       Part II
                                                       State Permit Number AGU 1402-S-03
                                                       Page 23 of 25

                  2)      Copy of the last sludge monitoring results as required in Part 1, B.1
                          of this permit;

                  3)      Copy of the last soil monitoring results as required in Part 1, 8.4 of
                          this permit. A soil test is required after the last land application of
                          sludge;

                  4)      Copy of the last groundwater monitoring well results as required in
                          Part 1, 8.6 of this permit. A groundwater test is required after the
                          last land application of sludge (If monitoring was previously
                          required).

     8.    Oil and Hazardous Substance Liability

           Nothing in this permit shall be construed to preclude the institution of any legal
           action or relieve the permittee from any responsibilities, liabilities, or penalties to
           which the permittee is or maybe subject under 7 Del. C., Chapter 60.

     9.    State Laws

           Nothing in this permit shall be construed to preclude the institution of any legal
           action or relieve the permittee from any responsibilities, liabilities, or penalties
           established pursuant to any applicable State law or regulation.

     10.   Property Rights

           The issuance of this permit does not convey any property rights in either real or
           personal property, or any exclusive. privileges, nor does it authorize any injury to
           private property or any invasion of personal rights, nor any infringement of
           Federal, State or local laws or regulations.

     11.   Severability

           The provisions of this permit are severable, and if any provision of this permit, or
           the application or any provision of this permit to any circumstances, is held
           invalid, the application of such provision to other circumstances, and the
           remainder of this permit, shall not be affected thereby.

     12.   Compliance Required

           The permittee shall comply with all conditions of the permit.

     13.   Reopener

           In the event that the Part Ill, B, of the Guidance and Regulations Governing the
           Land Treatment of Wastes or applicable Federal Regulations are revised, this
           permit may be reopened and modified accordingly after notice and opportunity
           for a public hearing.
                                               097
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 100 of 158 PageID #: 5514



                                                           Part Ill
                                                           State Permit Number AGU 1402-S-03
                                                           Page 24 of 25
  Part Ill

  A.     SPECIAL CONDITIONS
         The permittee must ensure that the following conditions are met:

             1.   Monitoring wells

                  a)    Groundwater shall be sampled per the frequency listed in Part I,
                        Subsection B.6.of this permit at the following locations at the frequencies
                        indicated.

                        1)     Frame Farm at the five (5) monitoring wells.

                        2)     Cordrey Farms at the three (3) monitoring wells.

                  b)    All monitoring wells samples shall be analyzed for the parameters listed in
                        Part I, Subsection B.6 of this permit.

                  c)    Copies of the laboratory reports for all groundwater analytical data and the
                        corresponding sampling logs shall be submitted to the Department within
                        thirty days of the sampling date. In addition, the elevation of the top of the
                        casing (TOC) for each monitoring well shall be surveyed in reference to a
                        permanently marked, stationary point. After notice and opportunity for a
                        hearing, the Department may modify the list of parameters specified
                        above based on observations of groundwater quality trends in the area.
                        Groundwater monitoring shall continue in effect until the Department
                        determines that it is no longer necessary.

         2.       Only sludge meeting the requirements for stabilization and the processed to
                  significantly reduce pathogens by methods approved by the Department and as
                  specified in this permit may be land applied.

         3.       Sludge shall be transported to the site in accordance with Delaware Waste
                  Transporters Permit No. OH-091.

         4.       Pre Start U _ (Must be accomplished annually for each application site)

                  a)    Prior to the application of sludge, buffer zones and the areas on which
                        sludge is to be applied must be clearly marked with stakes or other
                        suitable markers acceptable to the Department.

                  b)    The permittee must notify the Department at (302) 739-9946 at least two
                        (2) working days prior to the application of sludge.




                                                 098
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 101 of 158 PageID #: 5515


                                                      Part Ill
                                                      State Permit Number AGU 1402-S-03
                                                      Page 25 of25

            c)     Before the permittee can begin to apply sludge to the designated site, a
                   pre start up inspection may be conducted by the Department to verify that
                   proper buffer zones and non application areas are suitably marked.
                   Based on the results of the pre start up inspection, the Department will
                   either:

                   1)     Grant approval for sludge application operations to begin or;

                   2)     Require the permittee to perform additional site preparation (such
                          work must be performed and approved prior to sludge application).

       5.   Application Measures

            If at any time during the sludge application period the depth to groundwater is
            less than twenty (20) inches from the surface, all sludge application activities
            shall immediately cease and the Department shall be notified. Departmental
            approval shall then be required before sludge application operations can
            continue.

      6.    Post Application Measures

            a)    The facility must provide the Department with a crop plan for the year in
                  which stabilized sludge, anaerobic lagoon crust, or DAF solids are to be
                  applied to lands specified in this permit. Any changes to the crop rotation
                  plan must be approved by the Department prior to implementation.

            b)     The Annual Report shall be submitted to the Department as required in
                   Part I, F.1 of this permit. Should the permittee fail to supply the required
                   documents on or before the deadline specified, the Department may
                   revoke this permit.

      7.    If, for any reason, any of the contracts or agreements specified in the Project
            Development Report any one of the approved sites is cancelled or amended,
            approval granted for use of that site shall be void.


      8.    Supersedes Previous Permit

            This permit supersedes the State Permit Number AGU 0802-S-03, effective
            December 1, 2008.




                                             099
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 102 of 158 PageID #: 5516



                                                        State Permit Number AGU 1403-S-03
                                                        Effective Date: June 1, 2014
                                                        Expiration Date: May 31, 2019




              AUTHORIZATION TO OPERATE A LAND TREATMENT SYSTEM

                                            FOR THE

                         AGRICULTURAL UTILIZATION OF SLUDGE


 1. Pursuant to the provisions of 7 Del. C., §6003

       Mountaire Farms of Delaware, Inc.
       P.O. Box 1320
       Millsboro, Delaware 19966

       is hereby granted a permit to operate a land treatment system for the agricultural
       (Silvacultural) utilization of sludge generated by the Mountaire Farms of Delaware,
       Inc., Millsboro, Delaware, Wastewater Treatment Facility. This permit is limited to the
       application of stabilized sludge from the Wastewater Treatment Facility at agronomic
       rates to the site designated below:

             The Frame Fann:. Approximately 120 acres of forested land contained within a
             272 acre parcel lying south of Sussex County Route 314 (Doc Frame Road),
             east of State Route 30 and west of Sussex County Route 305 (Hollyville Road).

 2.    The application rates, monitoring requirements and other permit conditions are set
       forth in Parts I, II and Ill hereof.



       Brya 'A. Ashby, Man� er                                        Date igned
       Surface Water Discharges Section
       Division of Water
       Department of Natural Resources
          and Environmental Control




                                               100
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 103 of 158 PageID #: 5517



                                                       Part I
                                                       State Permit Number: AGU 1403-5-03
                                                       Page 2 of 20

Part I
GENERAL DESCRIPTION OF OPERATION

The operation involves the land application of stabilized sludge from the Mountaire Farms
of Delaware Inc., Millsboro Poultry Plant to the Frame Farm Pine Plantation where sludge
is land applied at Silvacultural rates. The stabilized sludge will be surface applied using
tank mounted spray gun equipment mounted on a truck.

Tax parcel number: 234-27.00-19.00




                                               101
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 104 of 158 PageID #: 5518



                                                    Partl
                                                    State Permit Number: AGU 1403-S-03
                                                    Page 3 of20

REGULATORY AND SUPPORTING DOCUMENTS
The land treatment operations shall be conducted in accordance with the following documents:

1,    The Department's Guidance and R ulatrons Governin the Land Treatment of Wastes:
      Part Ill, (B), the Land Treatment of Sludges and Sludge Products (as revised);

2.    Sussex County Council Conditional Use No. 1090, December 13, 1994;

3.    Sussex County Zoning Commission Conditional Use Permit #1569 dated November 30,
      2004;

4.    The request dated August 13, 2007 for the modification of State Permit Number AGU
      0026/95 to remove the Udell Tract for Silvacultural application of Biosolids; and,

5.    The revised Project Development Report (PDR) dated November 4, 2013.




                                             102
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 105 of 158 PageID #: 5519


                                                          Part I
                                                          State Permit Number: AGU 1403-S-03
                                                          Page 4 of 20

 A.1   SLUDGE APPLICATION LIMITATIONS

       During the period beginning on the effective date and lasting through the expiration date
       the permittee is authorized to operate the land treatment site identified in this permit for the
       application of stabilized sludge at agronomic rates. The timing of sludge application to the
       site, as well as the quantity anc:1 quality of the sludge to be land applied is specified below:

       Sludge shall only be applied to approximately 120 acres of forested land contained within a
       272 parcel known as the Frame Farm and described in the Project Development Report
       dated August 30, 2003 and November 4, 2013.

       No more than 142 lbs/ac/yr. of plant available nitrogen (PAN) shall be applied annually to
       the approved land application area. When calculating loading rates residual mineralized
       nitrogen from previous sludge application(s) shall be deducted .from the 142 lbs/ac/yr. of
       plant available nitrogen (PAN) permit limit in accordance with Part Ill, (B), of the Guidance
       and Regulations Gov'eming the Land Treatment of Was es.
       Supplemental fertilizers containing nitrogen and/or phosphorus shall not be applied to the
       land application site without prior written approval by the Department.

       l-lelds wtth "high'' phosphorus soil levels (greater than 150 FIV, 150 ppm Mehlich 3, 120
       ppm Bray P 1 or 75 ppm Mehlich 1) must have the phosphorus site index (PSI)
       calculated and the results submitted to the Department. Fields with PSl's above "low"
       levels {greater tl1an 50) must a phospl1orus management plan to the Depart111ent, for
       review and approval, within sixty (60) days of receipt of the soil analytical data. The
       phosphorus management plan must demonstrate steps that will be taken to reduce the
       PSI or phosphorus levels in the soil. Fields with "high" phosphorus soil levels must
       continue to calculate the PSI at lea�t_ onc:A P.very (3) three yE:!�n, until the. phosph0r11$
       level in the soil is no longer "high". Failure to implement a phosphorous management
       plan, when applicable, may result in the Department invoking the provisions of Part II,
       8.6 of this permit.

       For those portions of the sludge application area where the depth to seasonal high water
       table is less than 20 inches but greater than 12 inches, sludge application is limited to May,
       June or July. Sludge shall only be applied when the actual water table depth is at least 20
       inches below the ground surface pursuant to.Part Ill, (8), of the Guidance and Regulations
       Governing the Land Treatment of Wastes.

A.2.   OTHER LIMITATIONS

       Only sludge, which has been treated by a Process to Significantly Reduce Pathogens
       (PSRP), as defined in Part Ill, (B), of the Guidance and Regulations Governing the Land
       Treatment of Wastes, shall be applied to any of the land treatment sites.

       Application is forbidden during periods of active rain or onto excessively wet ground.
       Periods of active rain shall be defined more than .25 inches of rain in an hour. A rain
       gauge must be mounted and maintained on-site at any farm receiving application during
       any rainfall. Sludge may not be applied when the ground surface is saturated, frozen or

                                                  103
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 106 of 158 PageID #: 5520



                                                          Part I
                                                          State Permit Number: AGU 1403-S-03
                                                          Page 5 of 20

        covered with snow or during periods of rain or runoff without written Department
        approval.

        Sludge may not be applied from December 7 through February 15 unless the permittee
        receives written approval from the Department to land apply sludge during this period.

        The permittee shall conform to any conditions required by Sussex County ordinance
        and policy In addition to the conditions contained in this permit.

        The sludge shall be applied so that the application is uniform.

        Public access to the sludge application areas must be controlled for at least twelve (12)
        months after sludge application. Additionally, signage worded identical to what was
        submitted in the project development report (PDR) shall be posted along the perimeter
        of each land application field immediately before and for at least twelve (12) months
        after the completion of PSRP sludge land application activities.

        Buffer zones established pursuant to Part Ill, (B), Subsection 138.2 of the Guidance and
        Re ulations Governin the Land Treatment of Wastes shall be maintained at all times
        during sludge application.

        No sludge shall be applied if sample analysis yields pollutant concentrations in excess of
        the following values:

         Arsenic                       Cadmium          85 m                         3000 mg/kg
         Co er                         Lead            840                             57 m
         Mol bdenum                    Nickel          420m                           100 m
         Zinc       7500 m             PGB                Sm
 A.3.   GROUNDWATER LIMITATIONS

        Application of sludge to the designated fields shall not cause groundwater to be in violation
        of applicable Federal or State drinking water standards on an average annual basis.
        Should down-gradient water supply wells (public or private) be impacted above applicable
        Federal or State drinking water standards from the land application of sludge, the permittee
        shall be required to provide a free Department approved alternative potable water supply to
        the affected parties.




                                                 104
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 107 of 158 PageID #: 5521



                                                                   Part I
                                                                   State Permit Number: AGU 1403-S-03
                                                                   Page 6 of 20

8.      MONITORING REQUIREMENTS

        During the period beginning on the effective date and lasting through the expiration
        date of this permit, the permittee is authorized to apply PSRP sludge at agronomic
        rates to the application sites listed in this permit. Such applications shall be
        monitored by the permittee as specified below:

 8.1    DIGESTED SLUDGE

                                                      Unit
1-----------------+---
  Parameter
  M o istu re Content
                                                  Measurement
                                                                                           Sample Type
                                                                                             Com osite
 T                        N (Moist & Dried                                                   Com osite
 Or                           N Moist----"�-1--.i----
                                         & Dried                   --1
                                                                                             Com osite.
 Ammonium and Nitrate Nitrogen as N
                                                   percent               Twice per year      Composite
  Moist & Dried                       _____
  H                                ______            S.U.                Twice per ear        Com osite
 Volatile Solids                 _____                                   Twice er year_ ___QQn, q_slte
 Phos horus as P d weight basis                                          Twice J:.}er_year __ Comp-OSite
 Po       i                · ht basis)                    t              Twice er ear         Com osite
 __                          basis                                       Eve� 3 ears          Com osite
 Cadm1                        t basi_s}____ _ ___                        Eve _ 3 years ___ Com_eosite
 C_tlron}iU_III (di:y V\/�ig})t__��!5i�J            mg/kg                �y�ry_3 y_�a.�� _ _g�!!7pgsJ!�
 Copper (dry weight basis)                          mg/kg                Every 3 years        ComR_osite
 Lead                                              m /k                  l::ve 3 ears         Com 0s1te
 Mere                   �-- _______ ___El�                               Eve                  Com  osite
 Mal.�--,---                       basis           m /k                  Eve                  Com osite
 Nicke                                             m /k                                       Composite
 Selenium ( rv weia t asis)                        ma/ka                 Every 3_ years       Gomposite
                                           --·---.
 Zinc                   basis                      m /k                                       Com




All sludge samples shall be taken and analyzed In accordahce with Part Ill (B), Section 151 of the Department's
Guidance and Regulations Governing the Land Treatment of Wastes. All samples shall be representative of
the material that is land applied under this permit. See Part I, F. for reporting requirements.

NOTE: A list of the 126 priority pollutants can be found on 40 CFR, Part 423, Appendix A, 1987.




                                                         105
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 108 of 158 PageID #: 5522



                                                                Part I
                                                                State Permit Number: AGU 1403-S-03
                                                                Page 7 of 20

8.2    SLUDGE STABILIZATION PROCESS MONITORING:
       Aerobically digested sludge must meet one of the following processes to achieve
       PSRP requirements:
       All sludge prepared for land application at the sites approved in this permit must meet
       the requirements in Part Ill, Section 133.1.1 of the Guidance and Regulations
       Governing the Land Treatment of Wastes. The permittee shall obtain seven samples
       of the sludge at the time the sludge is to be utilized for land application. The
       geometric mean of the density of fecal coliform in the samples shall be less than
       either 2,000,000 Most Probable Number per gram of total solids (dry weight basis) or
       2,000,000 Colony Forming Units per gram of total solids (dry weight basis). No
       sludge shall be land applied prior to the permittee demonstrating the stabilization
       requirements have been achieved.
       Or

       It shall be demonstrated that sludge meets the time and temperature process
       monitoring requirements as set forth in subsection 133.1.2. 1 in Part 111, (8) of the
       Guidance and Regulations Governing the Land Treatment of Wastes, on a
       continual basis.
       NOTE: Alternative processes shall be approved in writing prior to implementation. See Part I, F for
       reporting requirements.

8.3    VECTOR ATTRACTION REDUCTION:

        Vector attraction reduction must be achieved by alternative (a), 38% volatile solid
      · reduction, as specified in Part Ill, (B), Subsection 135.2.1 of the Guida ce and
        Regulations Governing the Land Treatment of Wastes shall be demonstrated prior to
        surface application. Other alternative methods for achieving vector attraction reduction
        found in Subsection 135 of Part Ill, (8), of the Guidance and Regulations Governing
        the Land Treatment of Wastes, may be employed with prior written Departmental
        approval.




                                                      106
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 109 of 158 PageID #: 5523


                                                                 Partl
                                                                 State Permit Number: AGU 1403-5-03
                                                                 Page 8 of 20

 B.4     SOIL MONITORING

            Parameter
                                           Unit of           --M'fn imum ------     --­
                                                                            sample Type
                                        Measurement
   H                                        S.U.                                             Com osite
 Total Nitrogen as N (dry soil             mg/kg                                             Composite
 basis)
 Total Phosphorus as P (dry soil              mg/kg                    Annually•             Composite
 basis)_ __________ _________ 1
 Potassium (dry soil basis          . _ _ m /k                --Annual! ""                   Com osite
 Arsenic (d!)' !oi)_l:>�§is)_ _               mg/kg                 Every �years• _          �91Y!e_�sife .
 Cadmium d soil basis                  _ mg/kg_                . _ i::ve.ry 5 years*         Composite
 Chromium (d soTiasis)                        m /kg_                Eve 5 ears" __Com osite
 Co er d soil basis                           m /k                  Eve 5 . ears"            Com osite
 Lead (dry soil basis)                        mg/k_g                             rs*         Com osite
 Mercu d soil basis)                          m�g___                             rs*         Composite__
 Mo! bdenum d soil basis                 ·- mg/kg ___             _ ___.___._____          _ gompos(te
 Nickel d soil basis                     _ .I!}�                                             Com osite
 Selenium d soil basi_s)                      m �kg                                          Com osite
 Zinc drv soil basis                          rng/k                                          Com osite
 Aluminum (d wei ht bas-rs-            __ IJ�g/_!gj __ -1----                                Com._o_s_it_e__ 1
 Magnesium (dry soJ.I. basis)                 mglk£1 . ___                                   Com osite
 Man anese d soil basis                 __ mg/k ___ 1_ ________ ,                            Com osite
 Iron d wei ht basis                          m /kg                                          Com osite
 Sodium (dry soil basis)                      mg/kg                                          Composite_
 % Or anic Matter                     _ Percent                        Annually"             Com oslte
 NOTE: Composite soil samples represenling each soil series iden"tifled within each sludge application area shall be
 collected Soil chemistry testing must be In accordance with the Methods of Soll Analysis published by the American
 Society of Agronomy, and in accordahce with Part Ill, (8), Section 151 of the Department's Guidance and Regulations
 G0verning the Land Treatment of Wastes. See Part I, F. for reporting requirements.
 " Parameters not required to be sampled if digested sludge, is not applied during the "minimum frequency" periods.
 The Department may modify the sampling frequency based upon review of continuing or additional analyses.

 B.5     PLANT TISSUE AND LEAFLITTER ANALYSIS

         Not required at this time.




                                                       107
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 110 of 158 PageID #: 5524



                                                                      Part I
                                                                      State Permit Number: AGU 1403-S-03
                                                                      Page 9 of 20

B.6     GROUNDWATER MONITORING

                                              Unit of               Minimum
         Parameter                                                                    Sample Type
                                           Measurement             Freauencv
Depth to Water                             Hundredths of a          Quarterly             In-Situ

                                                              -
                                                foot
pH                                            S.U.            Quarterlv               Field Test
Dissolved Oxygen                              mg/I            Quarterly               Field Test
Specific Conductivity                       UMHOS/CM          Quarterlv               Field Test
Temperature                                    oc             Quarterly               Field Test
        •    ----- -�h-• - a�- - -� �-l __!!}g/1 - -- Quarterly
Total Dissolved    Solids                                                                Grab
                                              mg/I -                                     Grab ·-
                     N,   ¥ -�



Total Nitrogen as N                                           Quarterly
Organic Nitrogen                              mg/I            Quarterly                  Grab
Nitrate+ Nitrite Nitrogen              -      mQ/1            Quarterly                  Grab
Ammonium as N                                 mall            Quarterly                  Grab
Total Phos horus--                            mg/I            Quarterly                  Grab
                                                        -
                                                        --
Chloride                    -•-•-'-
                                              n,g/1           Quarterly       -          Grab          -
Sodium                                        mg/I            Quarterly                  Grab
Arsenic, Total
Cadmium Total
                                      --      mo/I
                                              mall
                                                           Everv 5 Years
                                                           Everv 5 Years
                                                                                         Grab
                                                                                         Grab
Chromium. Total                               mg/I         Everv 5 Years                 Grab
Copper Total                                  mo/I         Everv 5 Years                 Grab
Lead, Total                                   mo/I         Everv 5 Years                Grab
Mercury, Total                                mQ/1         Everv 5 Years                 Grab
Mol','bdenum. Total                           ma/I         E ve rv 5 Ye ars             Grab
Nickel, Total                                 mg/I         Everv 5 Years                Grab         -
Selenium, Total                               mg{!__       Everv 5 Years                 Grab
Zinc, Total                                   moll         Every 5 Years                 Grab
Fecal Coliform                           Colonies/100ml       Annually                   Grab
� Groundwater samples• shall be collected and analyzed individually from the frve (5) monitoring wells at the
    Frame Farm. Groundwater samples shall be take in compliance with the monitoring requirements
    specified above and shall be taken at each monitoring well in accordance with procedures approved by the
    Department and listed in the Department's Field Manual for Groundwater Sampling (March, 1988).
.. Groundwater monitoring results for each monitoring well shall be reported using the State of Delaware
   Well Identification Tag Number that is required on all wells in accordance with the Delaware Regulations
   Governing the Construction and Use of Wells, Section 10, A.




                                                             108
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 111 of 158 PageID #: 5525


                                                          Part I
                                                          State Permit Number: AGU 1403-S-03
                                                          Page 10 of 20

 C.    SCHEDULE OF COMPLIANCE
       Not required at this time.

 D.    BONDING

       As a requirement for maintaining this permit, the permittee shall file with the Department a
       bond or other security on a form approved by the Department. The bond shall be payable
       to the Department and the obligation of the bond shall be conditioned upon the fulfillment
       of all requirements related to this permit. Liability under the bond shall remain in effect
       until the expiration date of this permit. A bond in the amount of $25,000 shall be
       executed by the applicant and by a corporate surety licensed to do business in this State.
       Instead of having a bond executed by a corporate surety, the applicant may elect to
       deposit in an escrow account set up by the permittee, filing copies of the escrow
       agreement with the Department, cash or negotiable bonds of the federal government or of
       this State or any other securities acceptable to the Department. The amount of the cash
       deposit or the market value of any securities shall be at least equal to the required sum of
       the bond. The Department shall receive and hold the cash or securities in trust, for the
       purpose for which the deposit is posted. The obligation of the applicant and of any
       corporate surety under the bond shall become due and payable, and all or any part of any
       cash or securities shall be applied to payment of the costs of properly fulfilling any
       requirement of the Permit if the Department has:

       1.     Notified the applicant and any corporate surety that the conditions of the permit
              have not been fulfilled, and specified in the notice the particular deticiencies in the
              fulfillment of the permit conditions.

       2.     Given the applicant and any corporate surety a reasonable opportunity to correct
              the deficiencies and to fu!fi!I a!! of the cond,tions of the permit; and

       3.     Determined that, at the end of a reasonable length of time, some or all of the
              deficiencies specified in Part I, 0.1., above, remain uncorrected.

 E.    MONITORING
       1.     Representative Sampling:

             Samples and measurements taken as required herein shall be representative of
             the volume and nature of the sludge to be land applied.

       2.     The permittee shall automatically resample the sludge and submit to the
              Department and landowner additional analyses if there has been a significant
              change (greater than 25%) in the quality of sludge. The permittee shall then be
              required to recharacterize the sludge in order to determine if any change in the
              land limiting constituent has occurred. Any change in sludge characteristics that
              affects the land limiting constituent shall be included in revised Project
              Development Reports which shall be submitted to the Department. After a review
              of these results, the Department may invoke the provisions of Part II, B.6 of this
              permit.
                                                 109
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 112 of 158 PageID #: 5526


                                                        Part I
                                                        State Permit Number: AGU 14O3-S-O3
                                                        Page 11 of 20

        3.   Recording of Results:

             For each measurement or sample taken pursuant to the requirements of this
             permit, the permittee shall record the following information:

             a)     The exact place, date and time of sampling and/or measurement;

             b)     The person(s) who performed the sampling and/or measurement;

             c)     The dates the analyses were performed and the time the analyses were
                    begun;

             d)     The person(s) who performed the analyses;

             e)     The results of each analysis.

       4.    Records Retention:

             All records and information resulting from the monitoring activities required by this
             permit including all records of analyses performed and calibration and
             maintenance of instrumentation and recording from continuous monitoring
             instrumentation shall be retained for five (5) years. This period of retention shall
             be extended automatically during the course of any unresolved litigation regarding
             the regulated activity or regarding control standards applicable to the permittee, or
             as requested by the Department.

  F.   REPORTING

       1.    The permittee shall sut:>mit to the Department and landowners an annual operation
             report on or before February 1 of each year. The annual report shall be in a
             format acceptable to the Department. The annual operation report shall include
             the following:

             a)     The daily operational record (as specified in Part 11, A.1);

             b)     The weight (wet and dry tons) and volume of sludge utilized at the land
                    application site;

             c)     Any changes in ownership of the land where the operation is conducted or
                    any change in any lease agreement for the use of such land that may affect
                    or alter the operator's rights upon such land;

             d)     A chemical analysis of soil from each field for the constituents identified in
                    Part I, 8.4. The results shall be compared to the corresponding soil data
                    submitted as a part of the Project Development Reports. The procedure for
                    soil analysis shall be consistent with Department guidance.

             e)     Site maps of the same scale and contour interval as the maps submitted
                    with the Project Development Reports, showing the boundaries within each
                                              110
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 113 of 158 PageID #: 5527


                                                      Part I
                                                      State Permit Number: AGU 1403-S-03
                                                      Page 12 of 20

                    field where sludge has been applied during the previous year.

             f)     For each site: the cropping scheme followed during the previous year and
                    anticipated for the coming year; Crop yield data and an explanation of
                    which portions of the plants were harvested; Results of plant tissue and
                    grain analyses, if required; Identification of fields to be used during the
                    coming year; Sludge application rates for the coming year based on
                    nitrogen mineralization calculations from previous sludge application
                    practices;

             g)     Sludge application rate adjustments, if necessary (See Part I, A.1.); and

             h)     Any other information required by the Department.

       2.     Sludge analytic.ii and stabilization process monitoring dota obtained during the
              previous monitoring period shall be summarized for that period and postmarked
              no later than the 28th day of the month following the completed reporting period.

              DEPARTMENT OF NATURAL RESOURCES AND ENVIRONMENTAL
              CONTROL, DIVISION OF WATER, SURFACE WATER
              DISCHARGES SECTION, 89 KINGS HIGHWAY, DOVER, DE 19901.
              TELEPHONE: 302-739-9946
              When submitting monitoring results, copies of the original laboratory sheets
              should be included. If more than one sample is analyzed during any month, a
              table showing the range of constrtuent concentration values shall be prepared and
              included with the submittal.

       3.    Te�t Pmr:edures

             Test procedures for laboratory analyses shall conform to the applicable test
             procedures identified in Part 111, (B), Section 152 of the Department's Guidance
             and Regulations Governing the Land Treatment of Wastes, unless otherwise
             specified in this permit.




                                             111
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 114 of 158 PageID #: 5528


                                                           Part I
                                                           State Permit Number: AGU 1403-S-03
                                                           Page 13 of 20

  G.   "DEFINITIONS
        1.     "A ·ricultural Utilization" means the application rate of wastes or sludge or sludge
               products that shall not exceed the nutrient needs of the crop grown on the
               particular soil plus the other assimilative pathways in soils (e.g., immobilization
               with organic material, volatilization, and leachate in compliance with drinking water
               standards). This term may be used interchangeably with "agronomic rate"
       2.      "Composite" means a series of grab samples which have been collected in a
               manner such that the final sample is representative of the volume and
               characteristics of the material to be analyzed.

       3.      "Forest Management Activities" are practices, techniques or activities which are
               designated for the purpose of conserving, protecting, or enhancing land as
               forestland over the long term.

       4.      "Land Application" means the placement of sludge, treated sludge, or any other
               product containing these materials within 2 feet below the surface of land used to
               support vegetative growth.

       5.      uland Treatment" means a technology for the intimate mixing or dispersion of
               wastes into the upper zone of the plant-soil system with the objective of microbial
               stabilization, immobilization, selective dispersion, or crop recovery leading to an
               environmentally acceptable assimilation of the waste.

       6.      11   PSRP" means Process to Significantly Reduce Pathogens.

       7.      "Sewage" means water-carried human or animal wastes from septic tanks, water
               closets, residences, buildings, industrial establishments, or other places, together
               with such groundwater infiltration, subsurface water, admixture of industrial wastes
               or other wastes as may be present.

       8.      "Sewage stud e" means sludge which derives in whole or in part from sewage.

       9.      "Silvacultural" means any forest management activity including but not limited to:
               the harvest of timber, construction of roads and trails for the purpose of forest
               management, and preparation of property for reforestation.

       1 O·.   "Sludge" means the accumulated semi-liquid suspension, settled solids, or dried
               residue of these solids that is deposited from (a) liquid waste in a municipal or
               industrial wastewater treatment plant, (b) surface or groundwater treated in a water
               treatment plant, whether or not these have undergone treatment. Septage is
               included herein as sludge.

       11.     "Treatment" means a process which alters, modifies or changes the biological,
               physical, or chemical characteristics of sludge or liquid wastes.
       12.     "Vector Attraction" is the characteristic of sewage sludge that attracts rodent, flies,
               mosquitoes, or other organisms capable of transporting infectious agents.



                                                112
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 115 of 158 PageID #: 5529



                                                            Part II
                                                            State Permit Number: AGU 1403-S-03
                                                            Page 14 of 20

 Part II

 A.        MANAGEMENT REQUIREMENTS

           1.   Land Application of Sludge

                a)     Sludge shall be applied to the site evenly by means of a coarse spray over
                       the forested tract. The permittee shall ensure that ponding and excessive
                       aerosol formation are minimized during application.

                b)     The permittee shall prepare and maintain an operational record for each
                       day that sludge is applied and when any other management activities are
                       conducted at the land application sites. The daily operational record shall
                       include the following:

                       1)     The date, type, and wet and dry weights of the sludge applied;

                       2)     The facility from which the sludge originated;

                       3)     A record of any major deviations from the operating plan;

                       4)     General daily weather conditions;

                       5)     The application rate for sludge;

                       6)     A map for each site showing the area of daily activity;

                       7)     A record of all actions taken to correct violations of the Delaware
                              Environmental Protection Act and the Department's Regulations;
                              and,

                       8)     Management undertaken, such as planting and harvesting of crops,
                              fertilizers and chemicals added, frequency of irrigation, techniques
                              used, etc.

           2.   Change in Operation

                The application of sludge to the site authorized herein shall be consistent with the
                terms and conditions of this permit. The application of sludge at levels in excess
                of the amount necessary to provide plant available nitrogen for the crop being
                grown, in accordance with the limits identified in Part I, A.I, 2, and 3 of this permit,
                shall constitute a violation of the permit. Any anticipated facility expansion,
                production increase, or change in site conditions that would affect the land limiting
                constituent, create a new land limiting constituent, or adversely affect site
                conditions must be reported to the Department. Upon review of this information,
                the Department may invoke the provisions of Part II, B.6 of this permit.



                                                   113
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 116 of 158 PageID #: 5530


                                                       Part II
                                                       State Permit Number: AGU 1403-S-03
                                                       Page 15 of 20

       3.   Noncompliance Notification

            The permittee shall report to the Department:

            a)     In writing thirty (30) days before any planned physical alteration or addition
                   to the permitted facilities or activities, if that alteration or addition would
                   result in any significant change in information that was submitted during the
                   permit application process;

            b)     In writing thirty (30) days before any anticipated change that would result in
                   noncompliance with any permit condition or Part Ill, (B), of the Guidance
                   and Regulations Governing the Land Treatment of Wastes;

            c)     Orally within twenty-four (24) hours from the time the permittee became
                   aware of any noncompliance that may endanger the public health or the
                   environment, at (302) 739-9946 during normal working hours, or (800)
                   662-8802 after normal working hours, and;

            d)     In writing as soon as possible but within five (5) days of the date the·
                   permittee knows or should know of any noncompliance unless extended by
                   the Department.

                   This report shall contain:

                   1)     A description of the noncompliance and its cause;

                   2)     The period of noncompliance including to the extent possible, times
                          and dates and, if the noncompliance has not been corrected, the
                          anticipated time it is expected to continue; and

                   3)     Steps taken or planned to reduce or eliminate reoccurrence of the
                          noncompliance.

            e)    In writing as soon as possible after the permittee becomes aware of
                  relevant facts not submitted or incorrect information submitted, in a permit
                  application or any report to the Department. Those facts or the correct
                  information shall be included as a part of this report.

      4.    Minimize Impacts

            The permittee shall take all necessary actions to eliminate and correct any adverse
            impact on the public health or the environment resulting from permit
            noncompliance.




                                                114
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 117 of 158 PageID #: 5531



                                                       Part II
                                                       State Permit Number: AGU 1403�S-03
                                                       Page 16 of 20

 8.    RESPONSIBILITIES

       1.   Renewal Responsibilities

            At least 180 days before the expiration date of this permit, the permittee shall
            submit a new application for a permit or notify the Department of the intent to
            cease operation by the expiration date. In the event that a timely and sufficient
            reapplication has been submitted and the Department is unable, through no
            fault of the permittee, to issue a new permit before the expiration date of this
            permit, the terms and conditions of this permit are automatically continued and
            remain fully effective and enforceable.

       2.   Entry and Access

            The permittee shall allow the Department, consistent with 7 Del. C., Chapter
            60, to:

            a)     Enter the permitted facility;

            b)     Inspect any records that must be kept under this permit;

            c)     Inspect any facility, equipment, practice, or operation permitted or required
                   by this permit;

            d)    Sample or monitor for the purpose of assuring permit compliance, any
                  substance or any parameter at the facility or land application site.

       3.   Provide Information

            The permittee shall furnish to the Department within a reasonable time, any
            information requested, including copies of records, which may be used by the
            Department to determine whether cause exists for modifying, revoking, reissuing,
            or terminating the permit, or to determine compliance wlth the permit or of Part Ill,
            (B), the Guid.ance and Regulations Governing the Land Treatment of Wastes.

      4.    Transfer of Ownership or Control

            This permit shall be transferable to a new owner or operator provided that the
            permittee notifies the Department by requesting a minor modification of the permit
            before the date of transfer and provided that the transferee shows evidence of a
            legal right to use the site and is otherwise in compliance with all applicable
            provisions of Part 111, (B), of the Department's Guidance and Regulations
            Governing the Land Treatment of Wastes.




                                              115
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 118 of 158 PageID #: 5532



                                                        Part II
                                                        State Permit Number: AGU 1403-S-03
                                                        Page 17 of 20

        5.   Operation of Facility

             The permittee shall at all times properly maintain and operate all structures,
             systems, and equipment for treatment, control and monitoring, which are installed
             or used by the permittee to achieve compliance with this permit or Part Ill, (B), of
             the Guidance and Regulations Governing the Land Treatment of Wastes.

        6.   Permit Revocation and Modification

             a)     After notice and opportunity for a hearing, this permit may be modified or
                    revoked in whole or in part during its term for cause including, but not
                    limited to, the following:

                    1)     Violation of any terms or conditions of this permit;

                    2)     Obtaining this permit by misrepresentation or failure to fully disclose
                           all of the relevant facts;

                    3)     Any change in operating conditions that requires either a temporary
                           or permanent permit modification; or

                    4)     If the Department finds that the public health, safety or welfare
                           requires emergency action, the Department shall incorporate
                           findings in support of such action In a written notice of emergency
                           revocation Issued to the permittee. Emergency revocation shall be
                           effective upon receipt by the permittee. Thereafter, if requested by
                           the pennittee in writing, the Department shall provide the permittee a
                           revocation hearing and prior notice thereof. Such hearings shall be
                           conducted in accordance with 7 Del. C., Chapter 60.

             b)     The Department may revoke this permit if the permittee violates any permit
                    condition, any provisions of Part Ill, (8), of the Guidahce and Regulations
                    Governing the Land Treatment of Wastes, or fails to pay applicable
                    Department fees.

       7.    Permit Closure Report

             a)    All land approved for the Agricultural Utilization of sludge is required to have
                   a closure report when the land is no longer being utilized as described in
                   permit application. The report must be submitted to the Department within
                   four (4) months of determination that the field will no longer be utilized for
                   Biosolids application. The closure report will have the following:

                    1)     Letter from permittee stating the application site (with tax parcel
                           number(s)) will no longer receive Biosolids approved by this Permit;

                   2)      Copy of the last Biosolids monitoring results as required in Part 1,
                           B.1 of this permit;
                                             116
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 119 of 158 PageID #: 5533



                                                          Part II
                                                          State Permit Number: AGU 1403-S-03
                                                          Page 18 of 20

                     3)      Copy of the last soil monitoring results as required in Part 1, B.4 of
                             this permit. A soil test is required after the last land application of
                             sludge;

                     4)      Copy of the last groundwater monitoring well results as required in
                             Part 1, 8.6 of this permit. A groundwater test is required after the
                             last land application of sludge (lf monitoring was previously
                             required).

       8.     Oil and Hazardous Substance Liability

              Nothing in this permit shall be construed to preclude the institution of any legal
              action or relieve the permittee from any responsibilities, liabilities, or penalties to
              which the pcrmittcc is or may be subject under 7 Del. C., Chapter 60.

       9.     State Laws

              Nothing in this permit shall be construed to preclude the institution of any legal
              action or relieve the permittee from any responsibilities, liabilities, or penalties
              established pursuant to any applicable State law or regulation.

       10.    Property Rights

              l'he issuance of this permit does not convey any property rights in either real or
              personal property, or any exclusive privileges, nor does it authorize any injury to
              private property or any invasion of personal rights, nor any infringement of Federal,
              State or local laws or regulations.

       11.    Severability

              The provisions of this permit are severable, and if any provision of this permit, or
              the application or any provision of this permit to any circumstances is held invalid,
              the application of such provision to other circumstances, and the remainder of this
              permit, shall not be affected thereby.

       12.    Compliance Required

              The permittee shall comply with all conditions of the permit.

       13 .   Reopener

              In the event that the Part 111, B, of the Guidance and R ulations Govern,n the
              Land Treatment of Wastes or applicable Federal Regulations are revised, this
              permit may be reopened and modified accordingly after notice and opportunity
              for a public hearing.



                                                117
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 120 of 158 PageID #: 5534



                                                      Part Ill
                                                      State Permit Number: AGU 1403-S�03
                                                      Page 19 of 20

 PART Ill

 A.    SPECIAL CONDITIONS

       The permittee must ensure that the following conditions are met:

       1.    Monitoring wells

             a)     Groundwater shall be sampled at the following locations at the frequencies
                    indicated.

                    1)     Frame Farm: Groundwater shall be sampled per the frequency listed in
                           Part I, Subsection B. 6. at the five (5) monitoring wells.

             b)     All monitoring wells samples shall be analyzed for the parameters listed in
                    Part I, Subsection B.6 of this permit.

             c)     Copies of the laboratory reports for all groundwater analytical data and the
                    corresponding sampling logs shall be submitted to the Department within thirty
                    days of the sampling date. In addition, the elevation of the top of the casing
                    (TOC) for each monitoring well shall be surveyed in reference to a permanently
                    marked, stationary point. After notice and opportunity for a hearing, the
                    Department may modify the list of parameters specified above based on
                    observations of groundwater quality trends in the area. Groundwater monitoring
                    shall continue in effect until the Department determines that it is no longer
                    necessary.

       2.    Only sludge meeting the requirements. for stabilization and the processed to
             significantly reduce pathogens by methods approved by the Department and as
             specified in this permit may be land applied.

       3     Sludge shall be transported to the site in accordance with Delaware Waste
             Transporters Permit No. OH-091.

       4.    Pre Start-Up (Must be accomplished annually for each application site)

             a)     Prior to the application of sludge, buffer zones and the areas on which sludge
                    is to be applied must be clearly marked with stakes or other suitable markers
                    acceptable to the Department.

             b)     The permittee must notify the Department at (302) 739-9946 at least two (2)
                    working days prior to initial seasonal application.

             c)     Before the permittee can begin to apply sludge to the designated site, the
                    Department may conduct a pre start-up inspection to verify that proper buffer
                    zones and non-application areas are suitably marked. Based on the results of
                    the pre-startup inspection, the Department will either:

                                              118
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 121 of 158 PageID #: 5535



                                                    Part Ill
                                                    State Permit Number: AGU 1403-S-03
                                                    Page 20 of 20

                  1)     Grant approval for sludge application operations to begin or;

                  2)    Require the permittee to perform additional site preparation (such work
                        must be performed and approved prior to sludge application);

      5.   Application Measures

           The permittee will follow the application measures as outlined in the 2013 revised
           Project Development Report and the Guidance and Regulations Governing the Land
           Treatment of Wastes, and conditions of this permit.

      6.   Post Application Measures

           a)     Any changes in the implementation or continuance of this project must be
                  approved by the Department.

           b)     The Annual Report shall be submitted to the Department as required in Part I,
                  F .1 of this permit. Should the permittee fail to supply the required documents
                  on or before the deadline specified, the Department may revoke this permit.

      7,   If, for any reason, any of the contracts or agreements specified in the Project
           Development Report any one of the approved sites is cancelled or amended,
           approval granted for use of that stte shall be void.

      8.   Supersedes Previous Permit

           This permit supersedes the State Permit No. AGU 0803-S-03, effective December 1,
           ?OOR




                                             119
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 122 of 158 PageID #: 5536




                              EXHIBITC
                       NOTICE OF VIOLATION




                                       120
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 123 of 158 PageID #: 5537




                                          STATE OF DELAWARE
                                  DEPARTMENT OF NATURAL RESOURCES &
                                       ENVIRONMENTAL CONTROL
                                         DIVISION OF WATER
                                           89 KINGS HIGHWAY
                                        DOVER, DEL AWARE 19901


                                                 First Class Mail and
                                                 CERTIFIED MAIL# 7014 1820 0000 5868 0495
    November 2, 2017


                                     NOTICE OF VIOLATION
                                         W-17-GWD-13

    Mike W. Tirrell, Executive Vice President of Business Strategy & Administration
    Mountaire Farn1s of Delaware, Inc
    PO Box 1320
    Millsboro DE 19966

    Re:    Notice of Violation -Mountaire Farms of Delaware, Inc.
           State of Delaware Spray Jrrigation Permit Number 359191-04
           State of Delaware Agricultural Utilization Permit AG I) 1402-S-03



    Dear Mr. Tirrell,

   Pursuant to the authority in 7 Del. C. § 6005, this Notice of Violation (NOV) is being issued to
   Mountaire Farms of Delaware, Inc. (Mountaire) for violation of 7 {)el. C., Chapter 60, 7
   Del.Admin. C. § 7101 Regulations Governing the Design, Installation and Operation of On-Site
   Wastewater Treatment and Disposal Systems (the On-Site Regulations), State Permit 359191-04
   (Permit), 7 Del.Admin. C. § 7103 Guidance and Regulations Governing the Land Treatment of
   Wastes (the Biosolids Regulations) and State Permit AGlJ 1402-S-03 as documented below.


   Part I. Spray Irrigation Permit Number 359191-04

                             SPRAY IRRlGATION - BACKGROUND

   Mountairc is pe1mitted to treat and spray irrigate reclaimed wastewater onto agricultural
   fa1mland divided into 13 spray zones located north and south of State Route 24, Millsboro,
   Delaware. Approximately 542 acres of the 928 acre fannland is permitted f or wet and cold
   weather use. The facility is pennitted to dispose of a monthly average quantity of2.6 million
   gallons per day at a rate not to exceed 2.5 inches per acre averaged over a 7 day period. The
   facility has been designed for a monthly efnuent Total Nitrogen concentration of 15.6 mg/L. The
   total amount of nitrogen that may be applied to each spray field acre annually is 320 lbs.




                        V� 'a <JMd � �           121                  ()«,   �I
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 124 of 158 PageID #: 5538



                                                                                M o u ntaire [◄'a rms of De laware, I n c.   2
                                                                                Notice of Violation W-1 7-GW D - 1 3
                                                                                N ove m ber 2, 20 1 7


    fncrease in Tntal Nitrogen Efilue11t Concentrations

    On Septem ber 7 , 20 1 0, Mountaire received a Non-Compliance Noti ce from the Groundwater
    Discharges Section related to the assessment of n i trates found in n umerous monitoring wel l s and
    the groundwater impact associated with spray irrigat ion. At the time of the assessment, infield
    mon itoring wells showed nitrate l evel s averaging 25 rng/L . The pem1ittee was required to install
    lysimeters and provi de monthly Nitrogen B al ance Spreadsheets demonstrating the nitrate
    concentrati on did not t!xceed J O mg/L.

    In an effort to improve wastewater treatment processes and overall effluent water qual ity, in
    20 1 1 the permittee proposed the insta llati on of a Dissolved Air Floatation Unit (OAF), a
    Modified Ludzack-Ettinger Unit (MLE) and anaerobic lagoons to improve biological nutrient
    removal. The December 7, 20 1 0 Design Development Report Addendum 20 1 1 Wastewater
    Treatment Impro vements (DER) submitkd by CABE Associates, Inc. on behalf of Mountaire
    specifical ly stated on Page 2 and Attachment B Page 1 and 2 that the proposed upgrades wo uld
    provi de the necessary treatmen t technology to ach ieve an effl uent concentration of 1 5 .6 mg/L of
    Total Nitrogen. Following construction of the proposed upgra des in 20 1 2, effluent quality had
    shown improvement for Total Nitrogen unti l early 20 1 5 . However, since early 20 1 5 effluent
    quality has exceeded the 20 I O design criteria.

   The 20 1 7 Annua l Compl iance Inspection performed by GWDS staff on July 20, 20 1 7 noted an
   increase in the effluent N i trogen concentrations on page 8 of the report. The previous perm i t and
   renewal pern1it both require Mountai re to operate in accordance with the December 7, 20 1 0
   Desi gn Development Report which indicates the efl1uent will be 1 5 . 6 m g/L. A data analysi s of
   the effluen t indicated Total Nitrogen concentrations in the effluent has been as high as 76. 75
   mg/L in April 20 1 7. The On-S ite Regul ations, 7 Del.Adm in C . § 7 1 0 1 - 6.5 . 3 .2 . 1 . l , requires "If
   there has been si gnificant increase (> 25%) in the characteriza_t ion of any one parameter of the
   effluent wastewater as establ i shed in the Des ign Engi neer Rcpot1, the perm ittec shall resample
   the wastewater and subm it the additional analyses to the Departm ent. T he permittec shall re­
   characterize the wastewater to detenn ine i f a change in treatment is required and/or i f the land
   lim iting constituent has changed . If a change in treatmen t is required and/or if the land limi ting
   constituent has changed, a rev ised Design Engineer Reporl shall be s ubmitted to the
   Depat1mcnt. " This regulatory requirement was also i terated in the previous pcm1it in Part l . I . 1
   and in the renewal pennit in Pait I. D.8 and Paii 11.B. 1 .

   Because the facility i s currently exceeding the design value by more than 25%, and in an attempt
   to gain voluntary com pliance in accordance with 7 Del. Admin C. � 7 1 0 1 , the GW D S issued
   Mountairc' s 20 1 7 renewal permit with a Schedule of Compliance, Part l.F. l of the permit,
   requ iring Mo untaire to investigate the cause of the elevated effluent Nitrogen, propose remed ial
   action, and return the facil ity to compliance with i n 90 day s . The Schedule o f Comp l i ance
   required a Conec.tive Acti on Plan be submitted to the GWDS by August 3 1 , 20 l 7 addressing the
   elevated Total N itrogen concentration in the effl uent To d ate, Mountaire has not provided a
   Corrective Ac tion Plan to the GWDS nor has Mounta ire requested an extension. In addi tion to
   the effl uent Nitrogen concentration trending upward, Mountaire has had an increase in non­
   compliant BOD, TS S and Fecal Coliform concentrations .



                                                         122
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 125 of 158 PageID #: 5539



                                                                       Mountaire Farms of Delnware, Inc.   J
                                                                       Notice of Violation W-17-GWD-13
                                                                       November 2,2017



    On August I 8, 2017, Mountaire appealed the 2017 renewal permit to the Enviromnental Appeals
    Board. The appeal disputes the above mentioned Schedule of Compliance and is pending a
    hearing.

   Recent Wastewater Treatment P{(l111 (WW17>) S11.\'tem lip. el

   On September 5, 2017, the GWDS received a notice via cover letter attached to Mountaire's July
   Discharge Monitoring Report (DMR) indicating operations staff discovered that effluent
   composite samples were being collected at an invalid sampling point. The letter further noted:
      l. The composite sampler only collected from clarifier A. CJarifier B was noted as
          containing a greater concentration of solids carry over.
      2. The composite sampler was moved to a wet well to better represent effluent parameter
          concentrations from both clarificrs.
      3. The facility had enlisted the services of Tidewater Utilities to restore system functionality
          and Reid Engineering Co. Inc., to evaluate the system and provide engineering services
          related to system upgrades, if needed.

   On September 7, 2017, the GWDS received verbal notice from the facility's operational staff
   regarding the discovery of additional non-compliance items:
       1. Two grab samples were collected at spray pivots over a 2 day back-to-back period for
          September 201 7.
      2. Fecal Coliform un 8/31 /17 cxce�ded 1,000,000 col/I 00 ml.
       3. Total chlorine residual was 0.2 mg/L.
      4. Not all flow from the clarifiers discharges into the storage lagoon. Their investigation
          found lines bypassing the lagoon and discharging directly to central pivots.
       5. Preliminary tests and evaluation conducted by the facility and contractors indicate that
          the system needs to be reseeded,

   On September 8, 2017, the GWDS provided Mountaire with written notice (email) regarding
   their non-compliant Fecal Colifonn and outlining required minimum mitigation effot1s, items to
   he addressed, and documentation to be submitted concerning the Non-Compliance Event (NCE).

   On September 13, 2017, the GWDS recciwd Mountaire's 5-day Non-Compliance Notification
   Letter. After review of this notice, on September 15, 2017, the Division of Water responded
   requesting additional clarification.

   On September 20, 20 l 7, the GWDS received Mountaire's bi-weekly progress report along with
   another 5-day Non-Compliance Notific:.ation Letter. Subsequently, on September 29, 2017, the
   Division of Water responded indicating that this submittal did not comply with the requirements
   of the Departments September l 5, 2017 letter requiring additional actions and information.

   On September 20, 2017 and September 26, 20 J 7, Mountaire met with the Department to discuss
   Jhe NCE. corrective actions that Mountaire was perfonning and/or scheduling to bring the




                                                   123
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 126 of 158 PageID #: 5540



                                                                               Mountftite Farms of Delaware, Inc.   4
                                                                               Nol ice of Violation W-l 7•-GWD-13
                                                                               No\·ember 2, 20 I 7


    facility back into compliance, and enhanced sampling and reporting that is required until the
    NCE is resolved.

                                  SPRA V IRR.IGATlON - VIOL, TlONS

    Pursuant to the authority in 7 Del. C., § 6005, Mountaire is hereby notified that it is in violation
    of the facility's State Pennit 359191-04 as cited below:

    L Discharged effluent exceeded the permitted design effluent Total Nitrogen
      concentration by over 25°/4,.

       Citation:
       Pe1mit Number 359191-04, Part I.B. I 5 states, "The slow rate land treatment operalion shall
       be conducted in accordance with the jhl/iJwing documents: 15. The Design Development
       Report Addendum 2011 Wastewater Treatment Improvements suhmitled by CABE
       Associates, Inc. dated December 7, 2010."

       Permit Number 359191-04, Part J.D.8 states, "Design Effluent Nitrogen Concentration: The
       facility has been designedf<>r a monthly effluent Total Nitrogen concentration of 15. 6 mg/I ..
       If the effluent exceeds a Total Nitmten concentmlion of 19. 5 mg/L /Design Value + 25%/ in
       any calendar month, the permittee shall resamp/e the waste waler and submit the additional
       analyses to the Groundwater Discharges Section. lfthe effluent exceeds /9.5Jor over a three
       month period, the permiltee must have the system evaluated to determine the cause and
       submit a revised Design Engineer Report to the Groundwater Discharges Section. ff the
       effluent exceeds 29.3 [Design Value +50%], the Department may invoke the provisions of
       Part VA. I of this permit. [Also reference Part 11.B. l.j'· This pennit condition issued in the
       2017 pennit is a combination and clarification of previous permit conditions carried over
       from the 2009 Pcnnit DEN Number 359191-02: Part LA.15, and Part LI.I.

       Permit Number 359191-04, Part II.B. l and Section 6.5 .3 .2.1.l of the On-Site Regulations
       state, in part, "if there has been signijicant increase (> 25%) ;n the characterization t�lany
       one parameler <�(the effluent wastewater as established in the Design Engineer Report, the
       permittee shall re.wmple the wastewater and submit the additional analyses to the
       Department. The permittee shall re-characteri:!e the wastewater to determine (/'a change in
                                        f
       treatment is required and/or i the land limiting constituent has changed. !fa change in
                                        f
       treatment is required and/or ( 1he Lund limiting constituent has changed, a revised Design
       Engineer Report shall be submitted to /he Department."

       Violation:
       Since 2015, Effluent Total Nitrogen concentrations have been exceeding the 15.6 mg/L
       design value and have been as high as 641 mgiL in September of 2017. Mountaire's l2csi.fill
       [) '\·1.:lu 'lm ·mJ{ · 2 .11\d.!�11uum '.! I 11 W 1::.1 •wat ·r Tre�llm�m lmprovc1111.:11ts submitted by
       CABE Associates, Inc., dated December 7, 2010, indicates effluent concentrations will not
       exceed 15.6 mg/L. Mounlaire faileJ to Hotify the Depaitmcnt of the aforementioned non­
       compliant condition in writing until September 20, 2017.



                                                        124
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 127 of 158 PageID #: 5541



                                                                                     Mountaire Farms of Delnware, Inc.   5
                                                                                     Notice of Violation W-17-GWD-13
                                                                                     November 2, 2017



      ----     -- - ----.------,---
       Characteristic      Date
                                     --�---.
                                 Result Unit
                                       �---l,----.i-�-'--
            Total Nitrogen                     1/4/2017           56.2   mg_/1::,_
            TotalNitrogen
        l-----"'------l------1
                                              2/8/2017            41.86  mg/L
            Total Nitrogen                    3/1/2017            18.76  mg/L
           Total Nitrogen
        t----------1---                       4/24/2017 7 6 _ 7 5        mg/L
                                              5/25/2017 30.8
           Total Nitrogen-----+------+-----1---""'--'----j               mg/L
            Total N itro_gen                  6/21 /2017 3 1. 4 7        mW-L
           Total Nitrogen                     7/28/2017 26               mg/L
           Total Nitrogei:_i
                           --------i          8/30/2017 406              mg/L
       ... T__              r g,,e_n___ 9/14/?_0l_� __ 16�- mg/L
             ot_a_l N_it_o-'"'-
           Total Ni��o !et!. ________ 9/�1/2017 356                      mg/L
           Total Nitrogen                     9/26/2017 641 _ . m�L __
           Total Nitro..,___;;
       I ____
                              gen___ ' --     9/28/2017 -- 210           mg/L
                                          _
           Tota} Nitrogen_                    9/29/2017 320              mg/L
           Total Nitrogen                     l 0/2/2017 172             mg/L
                          o_  g
           Total Nitr �_ e_n___ _10/3/2017 163                          _m_g/h_
       -TotalNitrogen                         10/4/2017           142 _ n!sl_L_
           Total Nitrogen
       �---""------1---                       10/5/2017           164    rng/L
                                                          - ----l----""--1
           Total Nitrogen                     10/6/2017 184              mg/L
           Total Nitrogen                     I 0/9/2017 I 51            mg/L
           Total Nitrogen ---+----            10/10/2017 182             mg/L
      l--·_ro_t_al_N_1_tr_o
                        · x.g•_n   e ___..J.---1_0/_9_/2_0_1_7_ 151      mg/L _
          Total Nitro en                      10/10/2017 --       182 -  mg/L
          _T__  t _I N_it_r o,.._ge_n___,1 _1_0/ 1_ /201 _ l 05 __ -�
              o a                                  !          7
       _Total_t1lt.ro e�- ______ , 10/12/2017 98__ __mJi.h_
      ._ls>tal Nitrogen                       10/J 3/2017 l 02 __ m) L
          Total Nitro __     g    e1_1 __     10/16/2017 98.2__ n��
                          r _en___..;-,..l_0_/l_7_/2_0_1 ---
      ...l_'o_t_a_l N_it_o"""g 1
                                                              7 1 122 _ mg/L
          Total Nitro en _ _ 10/18/2017 136                              g-ig{L
                           r ge_n___-1-1_0_/1_9_/2_0_17 J 11_ __ mB/L_
      1--T_o_t_a_l N_1_'t_o""'"
          Total Nitro£_eE._ _               � 0/2_0/_2017 _!_18          mg/1:._


   2. The permit limit of 320 lbs/acre-year for Nitrogen loading was exceeded for 2015.

      Citation:
      Pem1it Number 359191-04, Part l.O.9 which states, in part, "The total amount ofnitrogen
      that may be applied to each spray field acre shall not exceed the.following amounts ... 320
      l'bs1year.
           I
                 "




                                                              125
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 128 of 158 PageID #: 5542



                                                                          Mountairc Farms   or Delaware, Inc.    6
                                                                          Notice of Violaiion W-17-GWD-13
                                                                          November 2, 2017


       Violation:
       2015: Mountaire exceeded the permitted total amount of nitrogen that may be applied to each
             spray field acre, 320 lbs/year. An email, dated September 9, 2016, from Mountaire
             providing updated Annual Report. information for 2015 indicated Nitrogen was over
             applied on 11 of the 13 fields.
       2017: By August of 2017, Mountaire has already exceeded the permitted total amount of
             Nitrogen that may be applied to each spray field acre for the year, 320 lbs/year.
             Reporting through August shows 9 out of 13 fields have already exceeded the limit for
             the calendar year 2017. Reporting showed the highest cumulative application rate at
             646 lbs/acre. August's Report alone showed 6 fields were loaded in excess of the
             permit limit just in the month of August.

    Field    ,Jan   Feb- Mar          Apr   Mav      .Jun             .Jut            Aue           Sep    TOTAL
    CB3-      20.2 13 .3 7 9.82       [6.58 16.24     -
                                                    13.78      Failed to Repori    413.95 -244 . _JO�.l8
    CBJA    28.89 J7.8 l - 13.99          0 27.99   27.23      Failed to Report       - 0                0  135.91
    CB3B
    ----- --47.47 -19.61    7.33      39,01 26.26   2!.76
                                                    --   .
                                                               Failed to Report    104.75 .,s536            621.SS
    CB3C    19.36 23.92 13,69         94.83      0         0   Failed to Report   :\' � • .'.? I �t02,£)3   038,114
    CB3DE 23.71 19. 4 7 8.71         107.68 16,05     8.65     Failed to Repo1t
                                                               Failed to Report
                                                                                  --
                                                                                  • 44.2-J 1·g5j l          7U,S9•·
    CB3DW 44.24 22.7 6.15                 0 41.37   45.26
                                                    -                               179.21               0  33�,93
    WHBJl ---
            15.28 24.48 9.09          51.24----
                                             6.3 I    1.13     Failed to Report       24.95 71.80           204.28
    WHBJ2 . 40.9 32.79 12.72          56.07  17.8   --
                                                    25.61      Failed to Report          3:KS - .BJ .. 10 �
    WHBJ3 29.56 13.08 15.13           51.88 16.95     19.3     failed to Repoti   '..!-1-1.29 312.�i �.1\2.(15
    WHBJ4 21.42             7.36
                        () --         18.07 14.86   14.67                  -
                                                               failed to Report   ·"· ·.:2.: : 96.or        c,1HJ.M
             -- --
    WHBJS 31.99 24.66 13.07          50.67     4.37   5.29     Failed to Report   268,04 211.51             6(19,(10
    WHBJ6 47.58 29.88 0.04           --
                                     63.18 -·11.16
                                              ··- - 13.14      railed to Report   4� 1. L�!• .....1 trs.21  tt?�:JH
    WHBJ7 35.64 - 20.43 12.99        24.92     19.1 19.04      Failed to Report   212.35 186.96        .__fi"J!&Li
   3. The permit limit of 50 mg/L for BODs was exceeded on the following days:

      Citation:
      Permit Number 359191-04, Part I.D. l l states, in part. "The facility has been designedfor
      limited public access. The treated wastewater utilized.for limited public access sites musr
      meel thefo!lrrwing daily permissible average concentrations ... a. The 5-day Biochemical
      Oxygen Demand (BODs) oft he treated wastewater must not exceed 50 mg/L"

      Violation:

      Mountain:: reported the permit limit of 50 mg/L for BODs was exceeded on lhe following
      days:

       Cbaractcr-istic                          Date              Result
       Biol                •1.m Demand BOD)-5   4/2/2015          ---
                                                                  78.4
      ,_B_oi _l_,c...__..,�cn Demand (QOD)-5    6/2/2015          148



                                                  126
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 129 of 158 PageID #: 5543



                                                                       Mountaire Farms ofDeh1ware, Inc.   7
                                                                       Notice or Violation W-17-GWD-13
                                                                       November 2, 21117


       Biological Oxygen Demand (BOD)-5 7/1/2015           99.5   mg/L
       Biological Oxygen Demand (BOD)-5 8/5/2015           167    mg.IL
       Biological Oxygen Demand (BOD)-5     11/10/2015     68.4   mg/L
       Biological Oxygen Demand (B00)-5     1/6/2016       67.7   mg/L
       Biological Oxygen Demand (BOD)-5 2/17/2016          82     mg/L
       Biological Oxygen Demand (ROD)-5 3/2/2016           65.2   mg/L
       Biological Ox gen Demand (BOD)-:S 4/6/2016          58.3   mg/L
       Biological Oxygen Demand (BOD)-5 5/25/2016          144   _!!WI�
      _Biological Oxygen Demand (BOD)�5 6/22/2016          73.6   mg/L_
       Biological Oxy�en Demand (BOD)-5     11/9/2016
                                                   --·-    69.1   mg/L
       Biological Oxygen Demand (BOD)-5 7/28/2017          54.3   rng/L
       Bi�Jogical Oxygen Demanq_(BOD)-5 -·  8/30/2017
                                                 ·---·-    816    mg/L
       Biological Oxygen Dema�c!J_RO_!))-5 ----
                                            8/31/2017      1200   mg/L
       Biological Oxygen Demand (BOD)-5 9/6/2017           256    mg/L
       Biological Oxy�en Demand (BOD)-5 9/14/2017         ·---
                                                           990    mg/L
      f----,.

       Biological Oxygen Demand (BOD)-5 9/19/2017
       Biological Oxygen Demand (BOD)-5 9/22/2017
                                                        ,
                                                           210
                                                           1210
                                                                __mg/L
                                                                 �r.::_
       Biological Oxygen Demand (BOD)-5 9/26/2017          530    mg/L
       Biological Ox �en Demand (BOO)-5 9/27/2017          151    mg/L
       Biological Oxygen Demand (BOD)-5 9/28/2017          266    mg/L
       Biological Oxygen Demand (BOD)-5 9/29/2017          266    mg/L -

       Biological Oxygen Demand (BOD)-5 10/3/2017
                                                    -
       Biologi_cal Ox�en Demand (BOD)-5 _,__I 0/2/2017     127
                                                           61.8
                                                                  mg/L
                                                                  mg/L
       Biological Oxygen Demand (BOD)-5 10/4/2017          53.6 l.E2£_/L_
      _Biological ��n Demand (BOD)-5        10/5/2017      57.4   m�
       Biologii.:al Oxygen Demand (BOD)-5   10/17/2017     56.8   mg/L
       Biological Oxygen Demand (BOI))-5    10/18/2017     60.9   mg/L

   4. The permit limit of SO mg/L (90 mg/L 2009 Permit) for TSS was exceeded on the
      following days:

      Citation:
      Permit Number 359191-04, Pait l.D. l l states, in pait, ''The facility has been designed.for
      limited public access. The treated wastewater utilizedfor limited public aecess sites must
      meet the following daily permissible average concentrations ... c. The treated wastewater
      must not contain more than 50 mg/L of Total Suspended Solids.

      Violation:

      Mountairc reported the pennit limit of 50 mg/L (90 mg/L 2009 Pem1it) for TSS was
      exceeded on the following days:




                                                  127
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 130 of 158 PageID #: 5544



                                                                            Mountairc Farms of Delaware, lnc.   8
                                                                            Notice of Violation W-17-GWD-13
                                                                            November 2,2017

       -------
         Characteristic                    Date           Re.suit   Unit
          Total Snspended Solids __ 5/25/2016
                                   .   _....
                                                          110       mg/L
          Total Suspended Solids           8/30/2017      2320      rng/L
          Total Suspended_ Solids__ 8/31/2017             3480      mg/L
          Total Suspended Solids -· �-- - 9/14/2017       2840      mg/L
          Total Suspended Solids -         9/19/2017      490       rng/L
          Total Sus ended Solids           9/21/2017      2780      mg/L
          Total Suspended Solids           9/26/2017      4220      mg/L
       -- Total Suspended Solids
          Total Suspended Solids
                                           9/27/2017
                                           9/28/2017
                                                          570
                                                          620
                                                                    mg/L
                                                                    m /L
          Total Suspended Solids           9/29/2017      960       mgJL
          Total Suspended Solids           10/2/2017      130       mg/L
          Total Suspended Solids           10/3/2017      96        mg/L
          Total Suspended Solids           10/4/2017      100       mg/L
          Total Suspended Solids           I 0/5/2017
                                         I----
                                                          150       m /L
         Total Suspended Solids            10/6/2017      320       mg/L
          Total SJJEended Solids           10/9/2017
                                                   -      380       mg/L
       ._'_Iotal Suspended Solids          10/10/2017     280       mg/L .
         Total Su::;pended Solids          10/11/2017     265       mg/L
         Total Suspended Solids            10/12/2017     130       m�1:_
         Total Suspended Solids            10/13/2017     71.2      m�
         Total Suspended Solids            10/16/2017     76.9      mg/L
         Total Suspended Solids            10/17/2017     125       mg/L
         Total Suseended Solids            10/18/2017     182       mg/L
         Total Suspended Solids    --      10/19/2017     142       mg/L

    5. The permit Jimit of 200 co]onies/100 mL for .Fecal Coliform was exceeded on the
       following days:

       Citation:
       Permit Number 359191-04, Part I.D.11 states, in part, "The facility has been designedfor
       limited public access. The treated wastewater utilized.for limited public access sites must
       meet the following daily permissible average concentrations ... b. Disi�fection ofwastewaters
       containing domestic waste ;s required to yield a discharge not to.exceed 200 col/JOO mL
       Fecal Coliform. "

       Violation:

       Mountaire reported the permit limit of 200 mg/L for Fecal Coliform was exceeded on the
       following days:

       Characteristic         --
                               Date              Result   Unit
       Fecal Coliform (�:_CJ 4/24/2017            - 800 col/100 ml
       Fe�al Coliform (fC) --� 5/25/2017              301 col/100 ml



                                                    128
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 131 of 158 PageID #: 5545



                                                                           Mounh1ire Farms of Delaware, Inc.   9
                                                                           Notice of Violation W-17-GWD-13
                                                                           November 2, 2017



        Fecal Coliform (F�)   8/30/2017            727,273    col/100 ml
        Fecal Colifom1 (FC)   8/31/2017          1,100,000    col/100 ml
        Fecal Coliform (FC)   9/15/2017            > 8,000    col/100 ml
        Fecal Colifom1 (FC)   9/26/2017            110,000    col/100 ml
        Fecal Coliform (FC)
        Fecal Coliform (FC)
                              9/27/2017
                              9/28/2017
                                          -        > 1,000
                                                   790,000
                                                              col/100 ml
                                                              col/100 ml
        Fecal Coliform (FC1   9/30/2017              l,400    col/100 ml

    6. The permit requirement of maintaining a Total Chlorine Residual between 1.0 mg/L
       and 4.0 mg/L was not met on the following days:

       Citation:
       Pennit Number 359191-04, Part 1.D.6 which states, "The total residual chlorine
       concentration shall not be less than 1.0 mg/L nor more than 4.0 mg/Lat any time."

       Violation:
       Mountaire failed to maintain a Total Chlorine Residual (must be between 1.0 mg/Land 4.0
       mg/L). Mountaire staff provided verbal non-compliance notification to the GWDS staff on
       September 7, 2017 that their Total Chlorine Residual values were non-compliant in July.
       Mountain: failed to notify of the non-compliant Total Chlorine Residual values in the 5-day
       Non-Compliance Notification dated September 13, 2017. Mountaire failed to report Total
       Chlorine Residual values in their July and August DMRs. Mountaire provided a spreadsheet
       with data on September 29, 2017 including data from September 5,2017 through September
       28, 2017 reporting total Residual Chlorine values less than the required petmit range.
       --
        Characteristic              Date          Result Unit
                          -------
       -Total Residual Chlorine     9/5/2017       0.04 -�L
        Total Residual Chlorine     9/6/2017      --·-· mg/L
                                                   0.03
        Total Residual Chlorine     9/7/2017       0.85    mg/L
        Total Residual Chlorine     9/8/2017        - - - mJ/L
                                                    0.7
        Total Residual Chlorine     9/9/2017 .. .  0.65
                                              .,_,.,,
                                                           mg/I,
        Total Residual Chlorine     9/10/2017       0.7     mg/L
        Total Residual Chlorine     9/ll/2017      0.45    mg/L
        Total Residual
               ---·--  Chlorine     9/14/2017      0.59    mg/L
        Total Residual Chlorine     9/lS/2017       0.3     mg/L
        Total Residual Chlorine     9/16/2017      0.39     mg/L ·-
        Total Residual Chlorine     9/17/2017      0.35     m�/L
        Total Residual Chlorine·-   9/21/2017      0.42 - .... - --
                                                           I11Y/L
        Total Residual Chlorine     9/22/2017      0.47    mg/L _
        Total Residual Chlorine     9/23/2017      0.4 - __!!!g!'1__
        Total Residual Chlorine     9/25/2017      0.41     rng/L
       --
        Total Residual Chlorine     9/30/2017 ·- 0.50       mg/!,
                                                                "-"-



                                                        129
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 132 of 158 PageID #: 5546



                                                                         Mountaire Fnrms of Delaware, Inc.   10
                                                                         Notice of Violation W-17-GWD-13
                                                                         November 2, 2017




    7. Discharged effluent inconsistent with the terms and conditions of the permit and at a
       level in excess of that authorized by the permit.

       Citation:
       Pe1mit Number 359191-04, Part l.D.6 states, in part, "During the period beginning on the
       effective date and lasting through the expiration date o,f this permit, the Permittee is
       authorized to discharge to the spray irrigationfield(s) ... the quantity and quality ofejjluent
       specified.. ,and in accordance with the design documents !isled in Part l.B of this permit"

       Permit Number 359191-04, Part IV.A.3 which states, "All discharges authorized herein shall
       be consistent with the terms and conditions of this permit. The discharge ofany pollutant
       identified ;n this perm ii more frequently than or at a level in excess of that authorized shall
       constitute a violation of the permit. "

       Violation:
       As iterated in Violations I through 7 above, Mountain:: discharged effluent inconsistent with
       the terms and conditions of the permit and at a level in excess of that authorized by the
       permv.

   8. Operation of the wastewater treatment facility and spray irrigation system has
      continued to cause the groundwater to exceed drinking water standards for Nitrate
      Nitrogen.

      Citation:
      Permit Number 359191-04, Part III.Al which states that, "Operation ofthe wastewater
      treatment.facility and spray irrigation .\ystem shall not cause the quality of Delaware's
      groundwater resources to be in violation of applicable Federal or State Drinking Water
      Standards on an average annual basis.

      Violation:
      Groundwater monitoring wells have consistently exceeded the drinking water standard of 10
      mg/L for Nitrate Nitrogen and have shown 110 improvement since Mountaire acquired
      o_wnership of the facility in l'yfay of 2000. Reported 2016 data for groundwater indicates
      Nitrate Nitrogen has been as high as 92.5 mg/Lin March for MW-47 (DNREC ID 70678).
      Reported 2017 data for groundwater indicates Nitrate Nitrogen has been as high as 65.8
      mg/Lin March for MW-47 (DNREC ID 70678).

   9. Failure to submit a Plan of Corrective Action relative to the effluent Total Nitrogen
      concentrations as required by the permitted Schedule of Compliance.

      Citation:
      Pennit Number 359191-04, Pa1i T.F.1.a.ii which states, "The Permittee shall submit the
      in.format ion necessa,y and/or complete the /bl/owing requirements for proper compliant



                                                    130
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 133 of 158 PageID #: 5547



                                                                       Mountaire Farms ofDel11w11re, Inc.   1-1
                                                                       Notice of Violation W-17-GWD-l3
                                                                       November 2, 2017


       operation of the spray irrigation system: ... Effluent Total Nilrogen concentration: ... By
       August 31, 2017, the Permittee must submit to the Groundwater Discharges Section a Plan of
       Corrective Action. The Plan must include proposed efforts to investigate the cause o(the
       elevated Total Niirogen concentration in the effluent, proposed modifications to the system,
       and a time/inc.for implemenLing proposed modifications."

       Violation:
       Mountaire failed to submit a Plan of Corrective Action relative to the effluent Total Nitrogen
       concentrations as required by the pennitted Schedule of Compliance, nor did Mountaire
       request an extension for plan submittal.

    10. Failure to properly maintain and 011erate all structures, pipelines, systems and
        equipment for collection, treatment control and monitoring which are used by the
        permittee to achieve compliance with the terms and conditions of the permit.

       Citation:
       Pe1mit Number 3 59191-04, Part TII.A.2 which states that, ''The Permittee must properly
       maintain and operate all structures, pipelines, systems and equipmentfbr collection,
       treatment coniroL and monitoring which are used by the permittee to achieve compliance
       with the terms and conditions oft he permit. Proper operation and maintenance includes, but
       is not Limited to, effective pe1:fonnance based on designed.facility removals, adequate
       funding, effective management, adequate operator staffing and training, and adequate
       laboratory ,md process controls including appropriate quality assurance procedures.

       Violation:
       As noted in Mountaire's September 20, 2017 letter, "the apparent root cause of this NCE
       (Non-Compliance Event) is that proper wasting of bio-solids did not occur on a routine
       basis.''

    11. Failure to provide a five day non-compliance notification for the following violations:

       Citation:
       Pem1it Number 159191-04. Part IV.A.4 which states, in part, that, "(fjor any reason the
       permiltee does not comply with or will be unable to comply with, any effluent limilations or
       other conditions Jpec!fied in this permit, the permittee shall provide the Department with the
       following in/brmarion in writing 'Within five days q/'becoming aware of any actual or
       potential non-compliance:
            a.   A description and cause t?{ the non-compliance with a�v limitation or condition;
            b.    The period of non-compliance including exact dates and times; or, [lnot yet
                  corrected, the anticipated time the non-comp/i(Jnce is expected to continue; (Jnd
            c.    The steps being taken or planned lo reduce, eliminate andlor prevent recurrence
                  (f the non-compliant condition. "




                                                  131
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 134 of 158 PageID #: 5548



                                                                       Mountairc Farms of Delaware, Inc.   12
                                                                       Notice of Violation W-17-GWD-13
                                                                       November 2, 2017


      VioJation:
      Mountaire failed to provide a five day non-compliance notification for:

          a. Efl1uent Total Nitrogen concentrations exceeding the I 5.6 mg/L design value since
             2015. Values have been as high as 641 mgiL in September of 2017. Mountaire's
             Design ·v ·lupnH.:O RcP-orl Addendum 201 I W stewater 'rr\;n1111c111 Irnprov m.ents
             submitted by CABE Associates, Inc., dated December 7, 2010, indicates effluent
             concentrations will not exceed 15.6 mg/L. Mountaire failed to notify the Department
             of the aforementioned non-compliant condition in writing until September 20, 2017.
          b. Non-compliant Total Chlorine Residual values. Mountaire staff provided verbal non­
             compliance notification to the GWDS staff on September 7,2017 that their Total
             Chlorine Residual values were non-compliant in July. Mountaire failed to notify of
             the non-compliant Total Chlorine Residual values in the 5-day Non-Compliance
             Notification dated September 13, 2017. Mountaire failed to report Total Chlorine
             Residual values in their July and August DMRs. Mountairc provided a spreadsheet
             with data on September 29, 2017 including data from September 5· 2017 through
             September 28, 2017 reporting total Residual Chlorine values less than the required
             permit range. Reported non-compliant data is listed in Violation Number 6.
          c. Bypassing storage and discharging directly from the clarifiers to the center pivots as
             verbally reported to GWOS staff on September 7, 2017 and reported in writing on
             September 20, 2017.

   12. Diverted flows by-passing part of the treatment facility's permitted process now:

      Citation:
      Permit Number 359191-04. Part III.A.23 which states, "The diversion of.flow from any
      portion oft he treatment.facility's process.flow (including, but not limited lo, pretreatment,
      storage, distribution and land application) necessary to maintain compliance with the terms
      and conditions ofthis permit is prohibited unless:
      a. The bypass is unavoidable to prevent personal iniury, loss c?f l�fe, severe property
          damage, or materially adversely qflect public health and/or the environment; or
      b. There are no alternatives readily available.

      The Groundwater Discharges Section must be orally notified within 24 hours qfier such
      bypass; and, a written submission regarding the bypass must be submitred within five days of
      the Permittee's becoming aware <�lthe bypass. Where the need.for a bypass is known (or
      should have heen known) in advance, this notification must be submitted to the Groundwater
      Discharges Section for approval at least ten days prior, or as soon as possible, he/ore the
      date (�f bypass.

      The treatmentfcwility must be repaired and restored to the permitled design operations
      process flow. "




                                                  132
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 135 of 158 PageID #: 5549



                                                                       Mountllire Furms ofDeh,warc, Inc.   13
                                                                       Notice ofVioh,tion W-17-GWD-13
                                                                       November 2, 2017


       Violation:
       On September 7, 2017 the Department received verbal notice from Mountaire' s operational
       staff that not all flow from the clatificrs was discharging into the storage lagoon.
       lnvestigation by Mountaire's staff found lines discharging directly from the clarifiers to
       center pivots. Mountaire failed to submit written notification until September 20, 2017 after
       being required by the Department in a September 15, 2017 letter.

    13. Failure to monitor and/or report complete representative data

       Citation�
       Part II.A and Part II.B of Mountaire's 2017 permit [Part l.G and Pait I.I of the 2009 Permit]
       prescribes monitoring and reporting requirements for influent, effluent, groundwater,
       lysimetcr, vegetation, and operations.

       Violation:
       A. August 2017 Discharge Monitoring Report reviewed in accordance with the 2017 Permit
          359191-04:
          1) Failed to report Influent Total Nitrogen, Ammonia Nitrogen, Nitrate + Nitrite
              Nitrogen, Total Phosphorus and Chloride.
          2) Failed to report Effluent Maximum Daily Flow, pH and Total Chlorine Residual.
          3) Failed to report monthly worksheet and calculations demonstrating effluent to
              zone/field/pivot, Nitrogen Loading Rate (lbs/acre), Phosphorus Loading Rate
              (lbs/acre) for fields CB3 and CB3J\.
          4) Failed to provide lab data sheets for Influent monitoring.
       B. July 2017 Discharge Monitoring Report reviewed in accordance with the 2009 Permit
          359191-02:
          1) The September 5, 2017 letter accompanying the DMR indicated that the .... "July 31st
              analysis is not representative of the enluent on that day. It appears that the composite
              sampler was sampling only from clarifier A which had a low flow rate with a clear
              discharge while clarifier B effluent had solids carryover. Although I have attached the
              remaining required lab analysis for the effluent. I cannot submit this information on
              the S MR as the data col1ected for July appears to be invalid. The composite sampler
              has now been relocated to the wet well that collects the effluent from both c!arifiers,
              and we anticipate that the data collected for future SMRs will reflect actual
              conditions."
          2) The 2009 permit requires Fecal Coliform be monitored at the spray irrigation pivot.
              Therefore, Fecal Coliform should have been able to have been reported on the DMR.
          3) DMR was signed certifying "the submitted information is true, accurate and
              complete'' though the forms were not complete and the September 5, 2017 letter
              indicated the data was collected in a location that did not accurately reflect the
              effluent.
          4) Failed to rep011 Effluent Maximum Daily Effluent Flow lo all Spray Fields.
          5) Failed to repo1t results on DMR for Ammonia Nitrogen, BODS, fecal Colifonn,
              Nitrate+ Nitrite Nitrogen, Oil and Grease, Organic Nitrogen, pH, Total Nitrogen,




                                                   133
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 136 of 158 PageID #: 5550



                                                                       Mountaire Farms of Delaware, Inc.   14
                                                                       Notice ofViolntion W-17-GW0-13
                                                                       November 2, 2017


             Total Phosphorus, Total Residual Chlorine, and Total Suspended Solids. Lab data
             sheets provided for all but pH and Total Residual Chlorine.
          6) Failed to report monthly worksheet and calculations demonstrating Nitrogen Loading
             Rate (lbs/acre) and Phosphorus Loading Rate (lbs/acre) for all fields.
          7) Failed to provide lab data sheets for Influent.
       C. June 2017 Discharge Monitoring Report reviewed in accordance with the 2009 Permit
          359191-02:
          l) Failed to report Effluent Maximum Daily Effluent Flow to all Spray.
          2) Failed to report groundwater monitoring results for monitoring wells MW-23
             (243365), MW-42 (70673), MW-43 (70674) and MW-47 (70678) for Ammonia,
             Arsenic, Chloride, Dissolved Oxygen, Nitrate -t Nitrite Nitrogen, pH, Sodium,
             Specific Conductance, Temperature, Total Dissolved Solids, Total Nitrogen, and
             Total Phosphorus. Only Depth to Water was reported.
          3) Failed to report quarterly lysimeter monitoring results. Last quarterly results received
             by the G WDS were for March 201 7. Quarterly results were due in June 2017.
          4) Failed to provide lab data sheets for Influent.

                          SPRA \' IRRIGATION - ACTIONS REOUIIU:O

       S 1.Mountaire must return the facility to compliant operation in accordance with permit
           limitations and design specifications. By December 1, 2017, Mountaire must submit a
           corrective action work plan (Plan) to the GWDS for review that details conective
           actions, tirnelincs for the actions, as well as, purpose and anticipated results from each
           action.
           a. The Plan must detail any proposed repairs, restoration, and upgrades to the
               treatment facility; timeframcs to completion; rationale for implementation and
               expected results.
           b. The Plan must also include Mountaire's short term and long term actions to address
               the excessive nitrogen loading on the spray iITigation fields.
       S2. Spray Irrigation:
           Mountaire is currently spraying effluent that does not confonn to pe1mit requirements.
           The Department is not approving/condoning spraying of non-conforming effluent on
           any of Mountaire's spray fields. However, if Mountaire continues to spry non­
           confom1ing eft1uent, as a minimum mitigation requirement for the protection of human
           health and the environment, Mountaire must:
              a. Continue until further notice, restrictions on spray irrigating during wet weather
                 events to prevent ponding from occurring.
              b. In the event fecal coli forms exceed permit limits, implement an additional 150
                 foot buffer distance on each spray field and cease spray operations in windy (> 15
                 mph) conditions to prevent aerosol migration onto any public or access road from
                 occurnng.
       S3. Effluent Monitoring: Continue until further notice, daily effluent monitoring for Fecal
           Colifo1m, Total Suspended Solids, Total Dissolved Solids, BODS, Total Nitrogen,
           Ammonia Nitrogen, Organic Nitrogen, aml Total Residual Chlorine. Fecal Coliform
           and Total Residual Chlorine should continue to be sampled at the spray irrigation pivot.



                                                  134
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 137 of 158 PageID #: 5551



                                                                        Mountair.i Farms of Delaware, Inc.   15
                                                                        Notice of Violation W-17-GWD-13
                                                                        November 2, 2017


             All other parameters shall be sampled at the combined total clarifier (CTC) composite
             sampling location.
                   a. Results should be expedited. Fecal Colifom1 and Total Nitrates should be reported
                        to GWDS immediately upon verbal notification from the lab.
                   b. All other results can be summarized daily via email. Full lab reports should be
                        submitted with bi-weekly reports unless requested sooner by the Department.
      S4.   Groundwater Monitoring: Continue and until further notice, increasing the groundwater
            sampling as required in Part 11.A.3 of Mountaire's Permit to monthly until instructed by
            the Depa1tment that a reduction in sample frequency can occur.
                   a. Results should be expedited and reported to GWDS immediately upon
                        notification from the lab.
      S5.   Surface Water Monitoring: By December 1, 2017, and until further notice, Mountaire
            must begin monthly surface water sampling in accordance with the Swface Water
            Monitoring Plan submitted on October 6, 2017 and with the Department's required
            modifications and additions in its letter dated November 1, 2017.
      S6.   Mountaire must continue to provide GWDS with progress reports on a bi-weekly basis.
            Progress reports should describe with reasonable specificity all steps taken to date to
            return to compliance and should describe results of remedial actions and should
            document current storage lagoon levels, Each bi-weekly report must also continue to
            include an updated spreadsheet summarizing per field: effluent flows, effluent Total
            Nitrogen concentration (mg/L) and Nitrogen loading (lbs/acre) summarized on a
            monthly basis and totalized for the year for comparison to the permitted limitation of
            320 lbs/acre-year Nitrogen Loading. The spreadsheet should include all sources of
            Nitrogen to each field (e.g. fertilizer).
      S7.   By December 1, 2017, Mountaire must provide the following information relative to
            the system bypass as requested in the Department's September 15 1\ 29 1h , and November
             l � 1 I etters:
                   a. Levels of contaminants of concern in the clarifiers vs. the storage lagoon.
                   b. Explanation of how bypass is warranted in accordance with Part III.A.23 of
                       Mountaire's permit.
      S8.   System Analysis: ln accordance with the Wastewater Treatment Facility System
            Sampling Analysis, and Process Control Procedures submitted on October 6, 2017,
            Mountaire must:
                  a. Perform microscopic observations of the biomass, to identify filamentous
                       overgrowth before it can reduce clarifier performance. Rest Management
                       Practices and Best Professional Judgement would indicate that the microscopic
                       examinations should be completed on a daily basis, and that the microscopic
                       examinations are quantifiable and documented.
                  h. Ensure that system Dissolved Oxygen concentrations are monitored and
                       documented, and that the proper limits arc maintained in the treatment system.
                       Ensure that the proper sludge blanket levels are maintained in the clarifiers and
                       that the solids are not maintained in the clarifiers for too long a time period.
                       Treatment Plant Standard Operating Procedures must indicate how sludge blanket
                       depths are determined and what the acceptable range is.




                                                   135
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 138 of 158 PageID #: 5552



                                                                         Mountuire Farms of Delaware, Inc.   16
                                                                         Notice ofViohition W-17-GWD-13
                                                                         November 2, 2017



                 c. Continue to follow the fonnal written procedure submitted to the GWDS on
                    October 6, 2017.
                 d. Once Mountaire has developed and implemented the Treatment Plant SOPs please
                    forward them to the Department for review and concunence, this should be
                    accomplished by November 30, 2017.
        S9. By December l, 2017, Mountaire must provide a narrative description to the GWDS
              with a re-established, more suitable effluent sampling location that accurately
              represents all effluent flow.
        SI 0. By February 28, 2018 and by February 28 th each subsequent year, Mountaire must
              detennine facility operations in accordance with Operations and Maintenance Manuals
              regarding organic removal efficiency. Mountaire must include a copy of the Delaware
              Biosolids and Residuals Reporting System (BARRS) Repo1t with the Spray (rrigation
              Annual Report.


    Part ll. Agricultural Utilization Permit AGU 1402-S-03

                       AGRlClJLTlJRAL UTILIZATION - BACKGROUND:

    The Department of Natural Resources and Environmental Control's (Department) Surface Water
    Discharges Section (SWDS) met with a Mountairc representative on September 8, 2017. The
    purpose of meeting was to provide Department staff an opportunity to observe a former sludge
    storage lagoon that Mountaire has proposed utilizing for temporarily staging and dewatering of
    anaerobic lagoon sludge. It is the Departments understanding that due to the lack of regular
    maintenance on the anaerobic lagoons, Mountaire is in the position where the removal and
    temporary storage of anaerobic sludge is necessary as soon as possible. Removal of sludge is
    necessary to improve the efficiency of the anaerobic lagoon arid ultimately help improve poor
    wastewater effluent quality. Additionally, the temporary storage of the anaet:obic sludge is
    necessary to provide Mountaire additional time to dcwater the anaerobic lagoon sludge, acquire
    additional land, and secure pennits for land application of sludge thereon.

    At the time of the Department's site visit, Mountaire indicated that the land application of return
    activated sludge from the Millsboro Mountaire wastewater treatment plant had been ongoing
    throughout the summer and continued through the date of the site visit (approximately 2,000,000
    gallons). Stale Pcm1it Number AGU 1402-S-03 requires.a minimum two working day of notice
    prior to application each year; however, the Department had not been notified of any land
    application activities in 20 l 7. The Mountaire representative indicated that they were unsure if
    over application of nutrients had occurred as the employee that oversaw the land application
    program recently !ell Mountaire and Mountaire was in the process of reviewing application
    records. Additionally, the Mountaire representative indicated that they were unsure at what
    loading rate sludge had been applied onto previous application fields earlier in 2017 or the
    loading rate sludge was being actively being applied onto the current application field. The
    Mountaire representative indicated that Mountaire would obtain the necessary application
    information and submit it to the Department.




                                                   136
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 139 of 158 PageID #: 5553



                                                                       Mountaire Farms of Delaware, Inc.   17
                                                                       Notice of'Violntion W-17-GWD-13
                                                                       November 2, 2017


    At the conclusion of the Millsboro Mountaire site visit, the Department visited the Mountaire
    land application fann known as Thorogood farm and observed the ongoing application on the
    west portion of the fam1. The application appeared to be even, almost no sludge remained on the
    surface, and no odors/vectors were noted; however, buffer areas for the field were not flagged as
    required in State Permit Number AGU 1402-S-03. The east portion of the field had a soybean
    crop; however, the crop appeared to be producing poor yields with several areas in the field
    showing minimal or no growth.

    During a September 15, 2017 phone call, the Department asked Mountairc for the current
    loading rate of Plant Available Nitrogen (PAN) onto the Thorogood fann. The Mountaire
    representative indicated that they were unsure how to calculate the nutrient loading rate, as
    required by the Biosolids Regulations and State Permit Number AGU 1402-S-03. On September
     I 9, 2017 Keen Consulting sent an email to the Department on behalf of Mountaire documenting
    sludge application by Mountaire from January 2017 to present. This document reflected that
    Mountaire applied 266 pow1ds of plant available nitrogen per acre onto a portion of the Frame
    Farm. Based on the proposed crop plan in Mountaire' s 2016 annual report, application onto the
    Frame Farm exceedance of the agronomic loading rate likely occurred. Additionally, Slate
    Permit Number AGU 1402-S-03 requires fields to be planted with an appropriate crop within
    once (1) month of completing sludge application, w1lcss prohibited by weather conditions. On
    September 8, 2017 a Mountaire representative indicated that land application onto po1tions of
    "Frame Farm 880-C and 880-D", had recently concluded. The Department indicated that it was
    critical to plant a crop on "Frame 20" as soon as possible to minimize the leaching of nutrients
    into groundwater. According to Mountaire, as of October 24, 2017, the Frame Farm had not
    been planted. September and October 2017 have not had long periods of inclement weather that
    would prevent planting an appropriate crop.



                        AGRlCULTURAL UTILIZATlON - VIOLATIONS

    14. Application of Biosolids Without Submitting a Cropping Plan to the Department for
        Review:

       Citation:
       Part I, A.l of State Pem1it Number AGU 1402-S-03 permit states:
       "Sludge and DAF shall be applied at a rate to meet, but not exceed, the PAl-i requirementfor
       the crop(s) grown. The PAN application rates shall al.wJ include any residual mineralized
       nitrogen.from previous sludge and DAF application. The cropping plan and the nutrient
       requirement.for that crop shall he submitted to the Department, prior to sludge and DAF
       application, for review and approval. "

       Violation:
       Mountaire did not provide the Depa11ment with its cropping plan and the nutrient requirement
       for the crops being grown, as required in State Permit Number AGU 1402-S-03. To date,
       Mountaire has not provided the Department with a crop plan for the remainder of 2017 and



                                                  137
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 140 of 158 PageID #: 5554



                                                                       Mountairc li'arms of Delaware, Inc.   1 ll
                                                                       Notice of Violotion W-17-GWD-IJ
                                                                       November 2, 2017


       2018. According to a submittal by Keen Consulting on behalf of Mountaire, 266 pounds of
       PAN per acre was applied onto a portion of Frame Fann 880-C and 880-D. Previous crop
       yields on the Frame Fann indicate that 266 pounds of PAN likely exceeds the agronomic rate
       for the Frame Farm. Mountaire did not provide the Department with a cropping plan or
       receive approval prior to applying nutrients and is therefore in violation of State Pem1it
       Number AGU 1402-S-03.

    15. Violation No. 4 - Failure to Plant an Appropriate Crop at the Conclusion of
        Application Activities:

       Citation:
       Part I, A.2 of State Permit Number AGU 1402-S-03 permit states:
       "Fields must be planted with appropriate vegetation or a cover crop within one(!) month of
       completing sludge application, unless prohibited by weather conditions in which case
       vegetation must be established as soon as practicable."

       Violation:
       Mountaire did not plant an appropriate crop within one (1) month of completing sludge
       application onto portions of"Frame Fann 880-C and 880-D" that recently received sludge
       application. Mountaire violated crop planting requirements in State Permit Number AGU
       1402-S-03.

    16. Failure to Mark Buffer Zones Prior to Sludge Application:

       Citation:
       Part lII, A.4, a. of State Permit Number AGU 1402-S-03 permit states:
       "Prior to the application of sludge, buffer zones and the areas on which sludge is to be
       applied nwst he clearly marked with. stakes or other suitable m�rkers acceptable to the
       Department. "

       Violation:
       Mounlaire did not mark buffer zones for the Thorogood East, Frame Fann 20, and Thorogood
       West Fam1s, prior to sludge application. Mountaire violated the buffer zone marking
       requirements in State Permit Number AGU 1402-S-03.

    17. Violation No. 3 -Application of Riosolids to Application Sites Without Notifying the
        Department:

       Citation:
       Part lll, A.4, b. of State Permit Number AGU 1402-S-03 pennit states:
       "The permitlee must not(/y the Department al (302) 739-9946 at least two (2) working days
       prior to the application of sludge. "




                                                  138
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 141 of 158 PageID #: 5555



                                                                          Mountaire Farms of Delaware, Inc.   19
                                                                          Notice of Violation W-17-GWO-IJ
                                                                          November 2, 2017


        Violation:
        Mountaire did not provide the Department with prior notification of application activities, for
        the Thorogood East, Frame Farm 20, and Thorogood West Farms, during the 2017 calendar
        year. Mountaire violated the land application notification requirements of State Permit
        Number AGU 1402-S-03.

                    AGRICULTURAL UTILJZATIO - ACTJONS Rl�OUIRED

        A I. By November 30, 20 J 7, Mountaire shall submit detailed land application records for the
             Frame Fann 20, Thorogood East Fann, and Thorogood West Farm documenting the
             gallons of sludge land applied in 20 I 7.
        A2. By November 30, 2017, Mountaire shall submit a crop rotation plan and a nutrient
             management plan for 2018 and the remainder of 2017. The crop rotation plan shall
             include the "winter crops" that will be planted on sites that received sludge application
             in 2017. The nutrient management plan shall document the amount of plant available
             nitrogen to be applied from sludge and other somces (listed separately) for 2018 and the
             remainder of2017 in accordance with agronomic rate requirements in Part ITI, B. of the
             Guidance and Regulations Governing the Land Treatment of Wastes and State Pennit
             Number AGU 1402-S-03.
        A3. By November 30, 2017, Mountain! shall demonstrate that the potiions of Frame Farm
             880-C and 880-D that were recently utilized for sludge application have been planted with
            . appropriate crop.
             an
        A4. By November 30, 2017, Mountaire shall submit a written explanation explaining the
             poor crop growth in the Thorogood East Farm.
        AS. By November 30, 2017, Mountaire shall submit soil testing results for the parameters
             required annually in Part I.B.4 of State Pe1TI1it Number AGU 1402-S-03 for the
             Thorogood East Fann.
        A6. By November 30, 2017, Mountaire .shall submit the date the former sludge land
             application manager left Mountaire.

                                                 NOTICE

    This letter shall serve as official Notice of the above violations of 7 Del. C. Chapter 60, 7
    Del.Admin. C. § 710 I Regulations Governing the Design, Installation and Operation of On-Site
    Wastewater Treatment and Disposal Systems (Regulations), State Permit 359191-04 (Permit), 7
    Del.Admin. C. § 7 l 03 Guidance and Regulations Governing the Land Treatment of Waste (the
    Biosolids Regulations) and State Permit AGU 1402-S-01. In order to come into compliance with
    the Regulations and the Permit requirements, Mountaire shall perfonn the corrective actions in
    the timeframes specified above.

    Failure to comply with this Notice of Violation will result in further enforcement action as
    provided in 7 Del. C. Ch. 60. In addition, the Department reserves the right to place additional
    requirements on Mountaire and pursue additional enforcement action based on future site
    inspections, data, and/or after a more detailed review of the violations.




                                                    139
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 142 of 158 PageID #: 5556



                                                                       Mountalre Farms of Delaware, Inc.   20
                                                                       Notice of Violation W-17-GWD-IJ
                                                                       November 2, 2017




    If you have any questions or concerns, please feel free to contact me at (302) 739-9948. This
    Notice of Violation will be posted on the DNREC website at
     LL ://a rs.q.nr c.s at �.de,_us/Yiolali n&Viqlati n.sScarth.asQx.

                                                Sincerely,



                                                        �/��
                                                .r-t.ircr S. Roushey
                                                Environmental Program Administrator
                                                DNREC-Division of Water

    Cc:    Beth Sise, Mountaire
           John Wren, Mountaire
           Jack Hayes, DNREC




                                                  140
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 143 of 158 PageID #: 5557




                              EXHIBITD
               DNREC LETTER -DECEMBER 22, 2017




                                       141
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 144 of 158 PageID #: 5558




                                                 S'l'ATlc O(i' l)ELA W AIU,;
                                   01,:r,\H.'l"Ml•:N I OF NA'l'liRA,L 1u:sot•RC'ES &
                                           ENVHlONMENTAL CONTROL
                                        DIVISION OF WATER
                                         89 KINGS BlGHWAY
                                      OOVF.R, L>ELAWARI;: 19901


    December 22, 2017                                 CERTIFIED MAIL# 7014 I 820 0000 5 68 0518
                                                                 RETURN RECEIPT REQUESTED

    Mr. Mike Tirrell
    Executive Vice President of Business Strategy and Administration
    Mountaire Farms of Delaware, Inc.
    29292 John J. WilJiams Hwy.
    Millsboro, DE 19966

    Re:    Mountaire Farms of Delaware, Inc.
           State of Delaware Spray Irrigation Permii Number 359191-04
           State of Delaware Agricultural Utilization Permit AGU 1402-S-03
           Notice of Violation W-17-GWD-13
           Mountaire NOV Response Letter Dated November 30, 2017

    Dear Mr. Tirrell,

            The Department of Natural Resources and Environmental Control (the Department) is .in
    receipt of Mountairc's November 30, 2017 Notice of Violation (NOV) Response Letter and
    Corrective Action Plan (NOV Response). This correspondence is in response to Mountaire's
    November 30 ih letter and is a follow-up to the discussions held between Mountaire and the
    Department on December 13, 2017. Please note the additional action items as detailed below.

    Spray I rriga ion

            As documented in the Department's December 8, 2017 email to Mountaire, the
    Department's review concluded that the NOV Response did not adequately address item S Lb
    under, 'pnt · lrri1!1Hion -AcOons Required.

           SI. Mountaire must return the facility to compliant operation in accordance with permit
               limitations and design specjfic:ations. By December 1, 2017, Mountaire must submit a
               cor,·ective action work plan (Plan) tv the GWDSfor review that details corrective
               actions, timelines for the actions, as well as, purpose and anticipated results f rom each
               aclion.
                   a. The Plan must detail any proposed repairs, restoration, and upgrades to the
                   treatmentfacili(y; tirneji-wnes lo completion; rationale for implementation and
                   expected results.
                   b. The Plan mus/ also include Mountaire's short term and long term actions to
                   address the excessive nitrogen loading on the spray irrigationfields.



                                                        142
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 145 of 158 PageID #: 5559


     Mountaire Farms of Delaware, Inc.
     December 22, 2017

            The Corrective Action Work Plan (Plan) submitted by Mountaire provided details
    concerning Mountairn's proposed shorHerm and long-tem1 actions to decrease Nitrogen effluent
    concentrations as treatment facility n:pairs, upgrades, and improvements arc made. However, the
     Plan did not provide Mountaire's plan to address the excessive Nitrogen loadings that have already
    occurred as a result of the upset, or the ongoing non-compliant daily loadings while the wastewater
    treatment facility is not functioning within permit requirements. In addition, the Plan <lid not
    propose a long-tem1, pemianent solution to providing safe drinking water to downgradient
    residents.
            As Mountaire is aware, this facility is located in the Inland Bays Watershed in close
    proximity to the Indian Rjvcr and Indian River Bay. The Inland Bays Watershed is considered
    highly impaired from nutrient pollution. The environmental impact of the upset at Mountaire and
    the continued over application of Nitrogen to your spray fields must he addressed. Although
    Mountaire's actions to date have reduced effluent concentrations of Nitrogen significantly since
    the upset occurred, concentrations still remain elevated well above pennit limits. In some cases
    Mountaire's spray fields have already received 4 times the permitted Nitrogen load for the year
    and a course of action to address this issue has yet to be provided to the Department.

            Ac iun Rl:l uit d: By January 3, 2018 Mountaire shall submit a conective action plan to
    the Department detailing interim measures that are being pursued beyond those already proposed
    to further redw.;e Nitrogen concentrations in the effluent until such time permanent corrective
    measures and/or upgrades are in place at the facility. This plan must include specific and detailed
    interim measures that Mountaire is considering and a schedule for implementation.
            In addition the January 3, 2018 corrective action plan submission must include a conceptual
    framework of actions Mountaire will pursue to quantify the environmental impact from the
    excessive Nitrogen loading that has occurred, delineate and track the nitrate plume, actions to
    pem1anently protect downgradient receptors, and remedial actions and/or other measures that are
    being investigated to address the environmental impact to the watershed.

            As iterated in required action item 85 of the NOV, the Department approved the October
    20 I 7 Surface Water Monitoring Plan submitted on October 6, 2017 with the changes required in
    the Department's November 1, 2017 letter. The plan provided in the November 30th submittal
    includes changes not approved by the Department (i.e. CBOD in lieu of BODs).

           S5. Surface Waler Monitoring: By December I, 2017, and until fmther notice, Mountaire
           must begin mo11thly surface water sampling in accordance with the Surface Water
           Monitoring Plan submitted on October 6, 2017 and ·with the Department's required
           modifications and additions in its letter dated November I, 2017,

             ·lion Rcquir ·d: Assure Surface Water Monitoring is perforn1ed consisknt with the S5
    requirements in the NOV.

    Agriculturul · tili.zation

         Citation number 1 under A t·icullu,·:11 l)Hlization - Vio[utions in the Department's
    November 2, 2017 NOV stated,

           "Sludge and DA F shall be applied at a rate to meet, hut not exceed, the Plant Available
           Nitrogen (PAN) requirement for the crop(s) grown. The PAN application rates shall also
           include any resid1.ial mineralized nitrogen from previous sludge and OAF application. The
                                                       2
                                                   143
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 146 of 158 PageID #: 5560


    Mountaire Fanns of Delaware, Inc.
    December 22, 20 ! 7

            cropping plan and the nutrient requirement for that crop shall be submitted to the
            Department, prior to sludge and OAF application, for review and approval."

            In the NOV, the Department indicated that Mountaire did not provide DNREC with a
    cropping plan and the nutrient requirement for the crops being grown, as required in State Permit
    Number AGU 1402-S-03, prior to applying nutrients. In response to NOV action item A.2,
    Mountaire's November 30, 2017 NOV submission indicated that approximately 222 pounds of
    plant available nitrogen (PAN) per acre were applied onto fields 880 C and D of the Frame Farm
    and approximately 247 pounds of PAN was applied onto fields 853 A, B, and E of the Thorogood
    Fann.

              cf ion R ·guircJ: Mountaire shall submit to the Department within thirty (30) days of
    receipt of this letter have any docwnentation demonstrating that there was justification for applying
    the aforementioned app] ication rates of PAN onto portions of the Frame and the Thorogood Farms.

            If you have any questions or require additional information for clarification please do not



                                                                                  ✓,
    hesitate to contact me or Jack Hayes at (302) 739-9948.


                                                           Sin
                                                                                  '
                                                                 !
                                                                   //

                                                           , etmi for S. Roushey
                                                            Environmental Program Administrator
                                                            DNREC - Division of Water

    Cc: Virgil Holmes (DNREC)
        Jack Hayes (DNREC)
        Beth Sise (Mountaire)
        John Wren (Mountaire)




                                                      3

                                                     144
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 147 of 158 PageID #: 5561



                                  EXHIBIT E

                                  RESERVED




                                       51
                                       145
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 148 of 158 PageID #: 5562




                              EXHIBIT F
                         RESIDENTIAL AREA




                                       146
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 149 of 158 PageID #: 5563




 -- --
                                                                          5/29/2018
                     Exhibit F - Residential Area
                                       147
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 150 of 158 PageID #: 5564



                                      EXHIBIT G

                 ENVIRONMENTALLY BENEFICIAL OFFSET

          In accordance with the provisions of Section VII (Environmentally

 Beneficial Offset), Paragraphs 52 to 53 of the Agreement Mountaire shall arrange

 for the availability of a central water supply system to the residential property owners

 in the area designed on Exhibit F hereof and marked Residential Area. If reasonable

 efforts to provide the availability of a central water supply system are unsuccessful,

 Mountaire shall offer to provide to the owners of residences in the Residential Area

 deep wells with necessary treatment systems to provide potable water which meets

 the applicable drinking water standards. In the alternative, owners of residences may

 elect whole-house filtration systems offered by Mountaire as more fully described

 below.

 Central Water Supply System

       A.     Mountaire shall arrange for Tidewater to commence the process of

 obtaining the approval of the Delaware Public Service Commission (“PSC”) for

 issuance of a certificate of public convenience and necessity (“CPCN”) to provide a

 central water supply system to the Residential Area in accordance with the

 provisions of 26 Del. C. § 203C. DNREC will provide assistance to Tidewater in

 producing evidence to be used by Tidewater to establish that some of the drinking

 water in the Residential Area does not meet the governing drinking water standards



                                           148
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 151 of 158 PageID #: 5565



 of the Delaware Department of Health and Social Services for human consumption.

 Within thirty (30) days of obtaining the necessary evidence that some drinking water

 in the Residential Area does not meet the drinking water standard, Mountaire shall

 cause Tidewater to file the necessary application with the PSC to supply drinking

 water to the Residential Area and continue to timely and diligently pursue final PSC

 approval for issuance of a CPCN.

       B.     Upon obtaining final PSC approval and issuance of a CPCN, Mountaire

 shall cause Tidewater to proceed to timely take the necessary actions to design,

 construct and make available the central water supply system to the Residential

 Area, subject to obtaining necessary local, county and State approvals. Within fifteen

 (15) months of obtaining the necessary approvals, the central water supply system

 will be in place and available for use.

       C.     For any owner of a residence in the Residential Area wishing to connect

 to the central water supply system Mountaire shall arrange for and provide the

 physical connection of the residence to the central water supply system such physical

 connection to be at no cost to the owner of the residence.

 Alternative Water Supply

       A.     In the event final approval and issuance of a CPCN for a central water

 supply system for the Residential Area cannot be obtained, Mountaire shall offer to

 provide to all owners of residences in the Residential Area the installation of a deep



                                           149
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 152 of 158 PageID #: 5566



 well on the residential property with any necessary treatment system to provide

 potable water which meets the applicable drinking water standards at no cost to the

 owners of the residences. Such offer shall be made to the residential property owners

 within forty-five (45) days of the date it is determined that final PSC approval of a

 CPCN cannot be reasonably obtained, and Mountaire shall provide to DNREC

 within thirty (30) days thereafter a report on its efforts to contact the owners of the

 residences and their responses to the offer.

       B.     For those owners of residences in the Residential Area who accept the

 offer of installation of a deep well Mountaire shall coordinate and assist such owners

 in obtaining the necessary approvals for the installation of the wells, and after such

 approvals are obtained proceed to have the wells installed within sixty (60) days of

 the date of each approval, subject to the receipt of all necessary permits and

 approvals.

       The availability of a central water supply system or the alternative installation

 of deep wells with treatment systems in the Residential Area as provided hereunder

 shall not be dependent on whether or not the then current drinking water supply

 meets the drinking water standard.

 Filtration Option

       Mountaire shall offer to install, at Mountaire’s sole cost, a whole-house nitrate

 reduction system of a design selected by Mountaire for each residential property



                                           150
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 153 of 158 PageID #: 5567



 owner in the Residential Area. Such nitrate reduction system shall be demonstrated

 to reduce nitrate to levels to at or below 10 mg/l. To each residential property owner

 that accepts such nitrate reduction system (each, an “Accepting Property Owner”),

 Mountaire will also make a one-time payment of One Thousand Dollars ($1,000.00)

 to cover any and all future maintenance costs of the nitrate reduction system. System

 installation and payment shall be completed for each Accepting Property Owner

 within ninety days of acceptance of the offer by such Accepting Property Owner.

       For Accepting Property Owners only, Mountaire shall not be required to cover

 the costs associated with connection to a central water supply system, should this

 become available, nor is Mountaire required to offer a deep well option in the event

 that a central water supply cannot be made available.




                                          151
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 154 of 158 PageID #: 5568



                                     EXHIBIT H

                            MITIGATION MEASURES

       A.     The Spray Permit as issued on July 31, 2017, imposes the following

 total nitrogen (TN) related limitations on the spray effluent:

              1.     The WWTF has been designed for a monthly average effluent

       total nitrogen (TN) concentration of 15.6 mg/l.

              2.     The total amount of nitrogen (TN) that may be applied to the

       spray fields in the form of effluent and fertilizer is 320 lbs/acre/yr.

 Mountaire shall calculate the pounds of total nitrogen applied to the spray fields in

 excess of the above permit limitations for the period of time beginning from the

 issuance of the current Spray Permit, Permit No. 359191-04, until the Primary

 WWTF Upgrades are completed and the WWTF is operational. Mountaire shall

 determine the quantity of total nitrogen (TN) in pounds per acre applied using the

 Facility’s monthly total nitrogen (TN) effluent sampling data in conjunction with the

 total monthly effluent volume irrigated per acre plus any fertilizer applied. The total

 nitrogen (TN) as pounds per acre per year shall be compared to the above permitted

 annual loading limit. Following the execution of this Agreement, Mountaire shall

 submit monthly reports to DNREC included in Mountaire’s monthly Discharge

 Monitoring Reports (DMRs) that includes the calculations of the quantity of excess

 total nitrogen (TN) applied as a total cumulative loading of total nitrogen (TN) in



                                           152
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 155 of 158 PageID #: 5569



 pounds per acre for the year and as a percent of the annual loading limit. The first

 monthly report shall include a summary of calculations for all prior months

 beginning from the issuance of the Spray Permit through the execution month of this

 Agreement. Upon completion of the Primary WWTF Upgrades and once the Primary

 WWTF Upgrades are operational, Mountaire shall submit a final summary of excess

 total nitrogen (TN) applied for DNREC’s review and written consent.

       B.     The nitrogen (N) sprayed on the fields converts to nitrates (NO3) as it

 enters the groundwater. Mountaire will relocate its process water production wells

 which draw from the surface aquifer to areas of the spray fields with consideration

 given to areas which have higher concentrations of nitrates, and the groundwater

 containing such higher levels of nitrates will be used as process water for the WWTF.

 The location of the relocated process water production wells shall be determined in

 cooperation with and coordination with DNREC, and proposed locations shall be

 submitted for DNREC’s review and consent. The locations and number of relocated

 production wells shall be sufficient and feasibly capable of satisfying Mountaire’s

 process water needs. In addition, the primary design goals for the production well

 relocation should include both nitrate removal, as well as, the establishment of the

 highest level of hydraulic control practicable based on Mountaire’s process water

 needs. The relocated process water production wells shall be installed and put into

 operation in accordance with Mountaire’s modified operation permit as soon as



                                          153
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 156 of 158 PageID #: 5570



 practicable, but no later than the time as the Primary WWTF Upgrades are

 operational. Process water produced by the relocated production wells will be used

 at the processing plant and treated at the WWTF.

       In order to determine the net reduction of total nitrogen (TN) in the

 groundwater, the total nitrogen (TN) concentrations in the relocated production

 wells shall be measured along with the quantity of flow withdrawn at each individual

 well in order to determine the pounds of total nitrogen (TN) withdrawn. Next, the

 corresponding quantity of effluent flow irrigated, as measured by the spray irrigation

 effluent meters, shall, along with the concentration of total nitrogen (TN) in the

 treated effluent, be used to determine the amount of total nitrogen (TN) sprayed on

 the fields. The difference between the amount of total nitrogen (TN) withdrawn from

 the relocated production wells and the amount of total nitrogen (TN) applied to the

 fields via spray and fertilizer shall represent the net reduction in total nitrogen (TN)

 achieved. The calculations of the net reduction of total nitrogen (TN) shall be made

 on a weekly basis. On a monthly basis with Mountaire’s monthly Discharge

 Monitoring Reports (DMRs), Mountaire shall submit its weekly calculations of net

 total nitrogen (TN) removal as compared to the excess quantity of total nitrogen

 (TN) sprayed on the fields determined under Paragraph A above. At a minimum,

 Mountaire shall remove total nitrogen (TN), as mass (pounds), from groundwater




                                           154
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 157 of 158 PageID #: 5571



 equaling two times (2X) the mass of excess total nitrogen (TN) applied to the spray

 fields as determined under Paragraph A above.

       C.     Mountaire, in consultation with DNREC, shall be entitled from time to

 time to further relocate the process water production wells to locations designed to

 capture higher levels of nitrates in the groundwater based on available groundwater

 monitoring data, or to attain the highest level of hydraulic control practicable based

 on Mountaire’s process water usage, provided that the number and location of such

 production wells shall be sufficient for, and capable of, satisfying Mountaire’s

 process water needs. Mountaire shall utilize data from existing groundwater

 monitoring facilities and equipment, along with data from any necessary additional

 groundwater monitoring facilities and equipment, to evaluate the overall

 effectiveness of the nitrate removal mitigation process and assess the level of

 hydraulic control established of the groundwater underlying the Mountaire property.

 Upon completion of this mitigation effort, Mountaire will maintain its production

 wells in locations approved under the final mitigation design plan.

       D.     It is recognized that there are historic and current sources of nitrates

 which through groundwater flow enter onto the Mountaire property. Nothing shall

 limit or preclude Mountaire from pursuing action against parties that contribute

 nitrates to the groundwater on its property.




                                          155
Case 1:18-cv-00838-JLH Document 150 Filed 04/12/21 Page 158 of 158 PageID #: 5572



       E.     Mountaire is committed to working cooperatively with DNREC in

 evaluating all options for enhancement of the mitigation provisions of this

 Agreement. Mountaire has submitted a “Work Plan for Drilling and Testing

 Relocated Non-Potable Process Water Supply Wells” (work plan) for Department

 review and approval. Upon Department approval of the work plan, Mountaire’s

 consultant will proceed with production well relocation and testing activities in

 accordance with the work plan approval. Within sixty (60) days of completion of

 production well relocation and testing field activities, Mountaire shall submit a final

 mitigation design plan detailing results of the production well testing and proposing

 operational parameters that provide for enhanced total nitrogen removal and

 maximized hydraulic control beneath the spray fields. As provided in the final

 mitigation design plan approved by DNREC, this hydraulic control shall be based

 on the need to establish and consistently maintain a hydraulic gradient away from

 offsite potable wells, and in part, on Mountaire’s process water needs. Following

 Department review and approval of the final mitigation design plan, Mountaire will

 commence operation of the relocated production wells as soon as practicable but no

 later than 24 months from the issuance of the construction permit for the Long-Term

 WWTF Upgrade.




                                           156
